Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 1 of 101 Page ID #:12




                      EXHIBIT 1
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 2 of 101 Page ID #:13




  West Coast Hotel Management LLC
  4961 N Cedar Ave
  Fresno, CA 93726-1062
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 3 of 101 Page ID #:14
    Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 4 of 101 Page ID #:15


                                                                                         PROTECTIVE SAFEGUARDS
                                                                                                  POLICYHOLDER
                                                                                                        NOTICE


                         IMPORTANT INFORMATION ABOUT YOUR
                          BUSINESSOWNER’S POLICY COVERAGE
                            AND PROTECTIVE SAFEGUARDS
        Commercial Insurance Policy Coverage Disclosure Summary
THIS NOTICE IS ONLY A SUMMARY OF YOUR COVERAGE AND DOES NOT AMEND, EXTEND, OR ALTER THE
COVERAGES OR ANY OTHER PROVISIONS CONTAINED IN YOUR POLICY. INSURANCE IS A CONTRACT. THE
LANGUAGE IN YOUR POLICY CONTROLS YOUR LEGAL RIGHTS AND OBLIGATIONS.

                                 **READ YOUR INSURANCE POLICY
                           FOR COMPLETE POLICY TERMS AND CONDITIONS**

When you elected to get your Businessowner’s Policy coverage, you indicated that you had the following protective
safeguards in place:



                        Prem.     Bldg. No.        Protective Safeguards Symbols Applicable
                         No.
                         001          001      P-1, Automatic Sprinkler System

                          001         002      P-1, Automatic Sprinkler System

                          001         003      P-1, Automatic Sprinkler System

                          001         004      P-1, Automatic Sprinkler System




As a condition of this insurance, you MUST maintain the protective devices or services shown above and listed on the
Protective Safeguards endorsement attached to your policy. You should also be prepared to supply proof of proper
maintenance upon request
Since proper maintenance of any protective safeguards you claimed is a requirement of this coverage and failure
to do so could result in denial of a claim under the policy, we suggest you read your Protective Safeguards
endorsement very carefully and confirm that you are in compliance with its terms and conditions. If you do not
have one of the devices or services listed in the endorsement or if any of the devices or services is not operational, then
you should immediately notify us by calling 570-825-9900 or e-mailing us at CSR@guard.com. If we do not hear from
you, we will assume that you have confirmed that all safeguards are being maintained in accordance with the terms of the
endorsement




PN MU 01 06 17Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 1
     Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 5 of 101 Page ID #:16

                                                                                                  BUSINESSOWNER’S POLICY
                                                                                                  DECLARATIONS


                                      AmGUARD Insurance Company
Issued: 12/21/2018                        A Stock Company
Policy No.:                                                                                Renewal of: NEW
WEBP915865




                                               POLICY INFORMATION PAGE


  [1]     Named Insured and Mailing Address
          West Coast Hotel Management LLC
          4961 N Cedar Ave
          Fresno, CA 93726




  [2]     Agency
          FORTUNA GENERAL INSURANCE AGENCY, INC.
          3325 Cochran Street
          Suite 106
          Simi Valley, CA 93063

  [3]     Policy Period
          From December 20, 2018 to December 20, 2019, 12:01 AM, standard time at the insured’s mailing address.


  [4]     Description of Business
          Hotels (except Casino Hotels) and Motels

  [5]     Coverage
          This policy consists of the Coverage Forms listed on the Schedule of Forms and Endorsements (IIT SF
          01 05).

  [6]     Premium
          The premium shown below may be subject to adjustment.
          Terrorism - Certified Acts                                                      Excluded
          TOTAL POLICY PREMIUM                                                          $22,887.00
          TOTAL PAYABLE                                                                 $22,887.00




  [7]     Payment of Premium
          In return for your payment of premium, and subject to all terms of this policy, we agree with you to provide
          insurance as stated in this policy.




IIT DS 01 05              P.O. Box A-H • 16 S. River Street • Wilkes-Barre, PA 18703-0020 • www.guard.com       Page 1 of 9
     Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 6 of 101 Page ID #:17
                                                                                     BUSINESSOWNER’S POLICY
                                                                                     DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                                        Effective Date: 12/20/2018

                       SECTION I – PROPERTY COVERAGES AND LIMITS OF INSURANCE




LOCATION: 001 BUILDING: 001
4961 N Cedar Ave
Fresno, CA 93726-1062
Fresno County

Property Deductible: $10,000
Wind/Hail Deductible: N/A
Optional Coverages/Glass Deductible: $500
Classification: 69171 - Hotels - Standard - With Full Service Restaurant


COVERAGES:

Awnings Coverage
   Limit                                                                   $2,500
Building Coverage
   Limit                                                                   $3,197,958
   Valuation                                                               Replacement Cost
   Inflation Guard %                                                       4
Business Personal Property Coverage
   Limit                                                                   $100,000
   Seasonal Increase Percent                                               25
   Valuation                                                               Replacement Cost
Liability
   IMPORTANT NOTE                                                          THIS COVERAGE IS RATED BASED ON
                                                                           AN ESTIMATE AND IS SUBJECT TO
                                                                           AUDIT
   Gross Sales at this Location                                            $450,000
   Limit                                                                   Included
Accounts Receivable
   On-Premises Limit                                                       $25,000
   Off-Premises Limit                                                      25,000
Debris Removal
   Limit                                                                   25%/$10,000
Hotels/Motels Coverage
   Lock Replacement                                                        2,500
   Web Sites (Business Income)                                             7 day period or $50,000/$100,000
   Reward Payment                                                          5,000
   Credit Card Slips                                                       10,000
   Liability for Guests' Property                                          $1,000/$25,000
   Liability for Guests' Property in Safe Deposit Boxes                    None
Money and Securities
   On Premises Limit                                                       $5,000
   Off Premises Limit                                                      $5,000
Ordinance or Law - Increased Cost Of Construction

IIT DS 01 05                                                                                            Page 2 of 9
     Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 7 of 101 Page ID #:18
                                                                                    BUSINESSOWNER’S POLICY
                                                                                    DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                                      Effective Date: 12/20/2018

   Limit                                                                 $10,000
Outdoor Property
   Limit                                                                 $10,000
Outdoor Signs - Optional Coverage
   Limit                                                                 $5,000
Playgrounds or Amusement Areas
   Limit                                                                 Included
Valuable Papers and Records
   On-Premises Limit                                                     $25,000
   Off-Premises Limit                                                    $25,000
Water Back-up and Sump Overflow
   Covered Property Limit                                                $5,000
   Business Income and Extra Expense Limit                               $5,000


LOCATION: 001 BUILDING: 002
4961 N Cedar Ave
Fresno, CA 93726-1062
Fresno County

Property Deductible: $10,000
Wind/Hail Deductible: N/A
Optional Coverages/Glass Deductible: $500
Classification: 69161 - Hotels - Standard - With Ltd. Cooking Restaurant (No Deep Fat Frying)


COVERAGES:

Awnings Coverage
   Limit                                                                 $2,500
Building Coverage
   Limit                                                                 $3,197,958
   Valuation                                                             Replacement Cost
   Inflation Guard %                                                     4
Business Personal Property Coverage
   Limit                                                                 $100,000
   Seasonal Increase Percent                                             25
   Valuation                                                             Replacement Cost
Liability
   IMPORTANT NOTE                                                        THIS COVERAGE IS RATED BASED ON
                                                                         AN ESTIMATE AND IS SUBJECT TO
                                                                         AUDIT
   Gross Sales at this Location                                          $450,000
   Limit                                                                 Included
Accounts Receivable
   On-Premises Limit                                                     $25,000
   Off-Premises Limit                                                    25,000
Debris Removal
   Limit                                                                 25%/$10,000
Hotels/Motels Coverage
   Lock Replacement                                                      2,500
   Web Sites (Business Income)                                           7 day period or $50,000/$100,000
   Reward Payment                                                        5,000
   Credit Card Slips                                                     10,000
   Liability for Guests' Property                                        $1,000/$25,000

IIT DS 01 05                                                                                          Page 3 of 9
     Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 8 of 101 Page ID #:19
                                                                                   BUSINESSOWNER’S POLICY
                                                                                   DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                                      Effective Date: 12/20/2018

   Liability for Guests' Property in Safe Deposit Boxes                  None
Money and Securities
   On Premises Limit                                                     $5,000
   Off Premises Limit                                                    $5,000
Ordinance or Law - Increased Cost Of Construction
   Limit                                                                 $10,000
Outdoor Property
   Limit                                                                 $10,000
Outdoor Signs - Optional Coverage
   Limit                                                                 $5,000
Valuable Papers and Records
   On-Premises Limit                                                     $25,000
   Off-Premises Limit                                                    $25,000
Water Back-up and Sump Overflow
   Covered Property Limit                                                $5,000
   Business Income and Extra Expense Limit                               $5,000


LOCATION: 001 BUILDING: 003
4961 N Cedar Ave
Fresno, CA 93726-1062
Fresno County

Property Deductible: $10,000
Wind/Hail Deductible: N/A
Optional Coverages/Glass Deductible: $500
Classification: 69161 - Hotels - Standard - With Ltd. Cooking Restaurant (No Deep Fat Frying)


COVERAGES:

Awnings Coverage
   Limit                                                                 $2,500
Building Coverage
   Limit                                                                 $3,197,958
   Valuation                                                             Replacement Cost
   Inflation Guard %                                                     4
Business Personal Property Coverage
   Limit                                                                 $100,000
   Seasonal Increase Percent                                             25
   Valuation                                                             Replacement Cost
Liability
   IMPORTANT NOTE                                                        THIS COVERAGE IS RATED BASED ON
                                                                         AN ESTIMATE AND IS SUBJECT TO
                                                                         AUDIT
   Gross Sales at this Location                                          $450,000
   Limit                                                                 Included
Accounts Receivable
   On-Premises Limit                                                     $25,000
   Off-Premises Limit                                                    25,000
Debris Removal
   Limit                                                                 25%/$10,000
Hotels/Motels Coverage
   Lock Replacement                                                      2,500
   Web Sites (Business Income)                                           7 day period or $50,000/$100,000

IIT DS 01 05                                                                                          Page 4 of 9
     Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 9 of 101 Page ID #:20
                                                                                   BUSINESSOWNER’S POLICY
                                                                                   DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                                      Effective Date: 12/20/2018

   Reward Payment                                                        5,000
   Credit Card Slips                                                     10,000
   Liability for Guests' Property                                        $1,000/$25,000
   Liability for Guests' Property in Safe Deposit Boxes                  None
Money and Securities
   On Premises Limit                                                     $5,000
   Off Premises Limit                                                    $5,000
Ordinance or Law - Increased Cost Of Construction
   Limit                                                                 $10,000
Outdoor Property
   Limit                                                                 $10,000
Outdoor Signs - Optional Coverage
   Limit                                                                 $5,000
Valuable Papers and Records
   On-Premises Limit                                                     $25,000
   Off-Premises Limit                                                    $25,000
Water Back-up and Sump Overflow
   Covered Property Limit                                                $5,000
   Business Income and Extra Expense Limit                               $5,000


LOCATION: 001 BUILDING: 004
4961 N Cedar Ave
Fresno, CA 93726-1062
Fresno County

Property Deductible: $10,000
Wind/Hail Deductible: N/A
Optional Coverages/Glass Deductible: $500
Classification: 69161 - Hotels - Standard - With Ltd. Cooking Restaurant (No Deep Fat Frying)


COVERAGES:

Awnings Coverage
   Limit                                                                 $2,500
Building Coverage
   Limit                                                                 $3,197,958
   Valuation                                                             Replacement Cost
   Inflation Guard %                                                     4
Business Personal Property Coverage
   Limit                                                                 $100,000
   Seasonal Increase Percent                                             25
   Valuation                                                             Replacement Cost
Liability
   IMPORTANT NOTE                                                        THIS COVERAGE IS RATED BASED ON
                                                                         AN ESTIMATE AND IS SUBJECT TO
                                                                         AUDIT
   Gross Sales at this Location                                          $450,000
   Limit                                                                 Included
Accounts Receivable
   On-Premises Limit                                                     $25,000
   Off-Premises Limit                                                    25,000
Debris Removal
   Limit                                                                 25%/$10,000

IIT DS 01 05                                                                                        Page 5 of 9
    Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 10 of 101 Page ID #:21
                                                                    BUSINESSOWNER’S POLICY
                                                                    DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                       Effective Date: 12/20/2018

Hotels/Motels Coverage
   Lock Replacement                                       2,500
   Web Sites (Business Income)                            7 day period or $50,000/$100,000
   Reward Payment                                         5,000
   Credit Card Slips                                      10,000
   Liability for Guests' Property                         $1,000/$25,000
   Liability for Guests' Property in Safe Deposit Boxes   None
Money and Securities
   On Premises Limit                                      $5,000
   Off Premises Limit                                     $5,000
Ordinance or Law - Increased Cost Of Construction
   Limit                                                  $10,000
Outdoor Property
   Limit                                                  $10,000
Outdoor Signs - Optional Coverage
   Limit                                                  $5,000
Valuable Papers and Records
   On-Premises Limit                                      $25,000
   Off-Premises Limit                                     $25,000
Water Back-up and Sump Overflow
   Covered Property Limit                                 $5,000
   Business Income and Extra Expense Limit                $5,000




IIT DS 01 05                                                                           Page 6 of 9
    Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 11 of 101 Page ID #:22
                                                                              BUSINESSOWNER’S POLICY
                                                                              DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                                   Effective Date: 12/20/2018

                      SECTION II – LIABILITY COVERAGES AND LIMITS OF INSURANCE


Each paid claim for the following coverages reduces the amount of insurance we provide during the applicable
annual period. Please refer to Section II – Liability in the Businessowners Coverage form and any attached
endorsements.


Coverage                                                                Limits of Insurance

Liability and Medical Expenses - Each Occurrence                                              $1,000,000
General Aggregate (Other than Products and Completed Operations)                              $2,000,000
Personal & Advertising Injury                                                                   Included
Products & Completed Operations Aggregate                                                     $2,000,000
Medical Expenses (Each Person)                                                                    $5,000
Liability Property Damage Deductible                                                               None
Liability Deductible - Bodily Injury                                                               None




IIT DS 01 05                                                                                        Page 7 of 9
    Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 12 of 101 Page ID #:23
                                                                                 BUSINESSOWNER’S POLICY
                                                                                 DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                                     Effective Date: 12/20/2018

                           POLICY WIDE COVERAGES AND LIMITS OF INSURANCE


Appurtenant Structures
    Limit                                                              $50,000 combined Building/BPP
Bed Bug-Kissing Bug Liability Coverage
    Limit                                                              Excluded
Business Income & Extra Expense
    Limit                                                              Actual Loss Sustained up to 12 Months
Damage To Premises Rented To You
    Limit                                                              $50,000
Electronic Data
    Limit                                                              $10,000
Employee Dishonesty
    Limit                                                              $10,000
Fire Department Service Charge
    Limit                                                              $25,000
Fire Extinguisher Systems Recharge Expense
    Limit                                                              $5,000
Forgery or Alteration
    Limit                                                              $10,000
Fungi, Wet Rot, Dry Rot & Bacteria (Mold)
    Property Limit                                                     $15,000
    Business Income/EE Number of Days                                  30
    Liability Coverage Option                                          Exclude Coverage
Glass Expense
    Limit                                                              Actual Loss Sustained
Hired Automobile
    Limit                                                              Included in Liability Limit
Interruption of Computer Operations
    Limit                                                              $10,000
Loss by Theft of furs, fur garments, garments trimmed with fur
    Limit                                                              $2,500
Loss by Theft of jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones, bullion,
gold, silver, platinum and other precious alloys or metals
    Limit                                                              $5,000
Loss by Theft of patterns, dies, molds and forms
    Limit                                                              $2,500
Money Orders and "Counterfeit Money"
    Limit                                                              $1,000
Newly Acquired Or Constructed Property - Buildings
    Limit                                                              25% of Building Limit/Not more than
                                                                       $500,000/Bldg
Newly Acquired Or Constructed Property - Business Personal Property
    Limit                                                              $250,000
Non-owned Automobile
    Exposure                                                           Without Delivery Service
Personal Effects
    Limit                                                              $5,000
Personal Property Off Premises
    Limit                                                              $10,000
Pollutant Clean Up and Removal
    Limit                                                              $10,000
Preservation of Property
    Limit                                                              Within 30 Days

IIT DS 01 05                                                                                        Page 8 of 9
    Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 13 of 101 Page ID #:24
                                                                 BUSINESSOWNER’S POLICY
                                                                 DECLARATIONS
Issued: 12/21/2018

Policy No.: WEBP915865                                      Effective Date: 12/20/2018

Terrorism
   Certified Acts                                       Exclude Coverage




IIT DS 01 05                                                                        Page 9 of 9
    Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 14 of 101 Page ID #:25
                                                                                    BUSINESSOWNERS POLICY
                                                                                    DECLARATIONS

Issued: 12/21/2018

Policy No.: WEBP915865                                                        Effective Date: 12/20/2018

                               SCHEDULE OF FORMS AND ENDORSEMENTS

Form Number          Title
PN MU 01 06 17       Protective Safeguards Policyholder Notice
IIT DS 01 05         Businessowners Policy Declarations
BP 00 03 01 10       Businessowners Coverage Form
BP IN 01 01 10       Businessowners Coverage Form Index
END SCHD             Schedule Of Forms And Endorsements
IL 99 00 08 13       Authorization and Attestation
                     U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC") Advisory Notice To
IL P 001 01 04
                     Policyholder
PRIV POL             Privacy Policy
BP 99 CA 09 16       CA Policy Customizations
BP 01 55 05 17       California Changes
BP 99 75 05 13       California Changes -Cancellation Premium Due
BP 04 12 04 17       Limitation of Coverage to Designated Premises, Project or Operation
BP 04 17 01 10       Employment - Related Practices Exclusion
BP 05 01 07 02       Calculation Of Premium
BP 05 24 01 15       Exclusion Of Certified Acts Of Terrorism
                     Exclusion of Certified Acts of Terrorism and Exclusion of Other Acts of Terrorism Committed
BP 05 41 01 15
                     Outside the United States
BP 05 42 01 15       Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
BP 06 86 05 17       California Hired and Non-Owned Auto Liability
BP 99 11 09 08       Exclusion – Bed Bug - Kissing Bug
BP 99 188 06 16      Deductible Endorsement - Property
BP 99 20 01 10       Hotels/Motels Coverage
BP 99 238 06 17      Protective Safeguards - Fire
BP 99 60 03 12       Water Back-up and Sump Overflow
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 15 of 101 Page ID #:26


                                                                                                          AUTHORIZATION
                                                                                                        AND ATTESTATION
                                                                                                             IL 99 00 08 13


                              THIS ENDORSEMENT AUTHORIZES THE POLICY.



                         AUTHORIZATION AND ATTESTATION
This endorsement authorizes the insurance contract between you and the insurance company subsidiary listed on the
DECLARATIONS PAGE of your insurance policy.


In Witness Whereof, this page executes and fully attests to this policy. If required by state law, the policy shall not be
valid unless countersigned by our authorized representatives.


                                                   Authorizing signatures




                                                      Michael J. Dulin
                                               General Counsel and Secretary




                                                  Sy Foguel, ACAS, FILAA
                                            Chief Executive Officer and President




IL 99 00 08 13                                                                                                    Page 1 of 1
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 16 of 101 Page ID #:27



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    Foreign agents;
    Front organizations;
    Terrorists;
    Terrorist organizations; and
    Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Trea-
sury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 17 of 101 Page ID #:28




                                       Privacy Policy
We are committed to treating and using personal financial information about you and your employees
responsibly. We will not disclose nonpublic, personal information about you and your employees to anyone
except as permitted or required by law.

This disclosure is made on behalf of the following and applicable affiliates:
        Berkshire Hathaway GUARD Insurance Companies

        AmGUARD Insurance Company




We collect nonpublic, personal information from you about you and your employees to properly maintain
and service your policy. This nonpublic, personal information may come from the following sources:

   •   Application Information and Other Forms. On the application for insurance or other forms
       completed by you, you provide us with most of the information we need to process policies and
       claims.

   •   Transaction Information. We may develop information about you and your employees based on
       transactions and experiences you have with us, our affiliates, or others.

   •   Third-Party Information. This is information that we receive to verify or supplement your
       application or claims.

Disclosing Information
In the course of conducting business and as permitted or required by law, we may share nonpublic
personal information about you and your employees with our affiliated companies. We do not disclose any
nonpublic, personal information about you and your employees to any nonaffiliated third parties, except
for the conduct of our business or as permitted or required by law. Information may be supplied to others
providing business services for us. Additionally, we may provide information for audit or research purposes
or to law enforcement agencies to help us prevent fraud.

Securing Information
We restrict access to nonpublic personal information about you and your employees to our employees who
need to know the information necessary to provide products or services to you. We maintain physical,
electronic, and procedural safeguards that comply with applicable regulations to guard the nonpublic,
personal information of you and your employees.



                     A Current Copy of Our Privacy Policy is Always Available at our web site.




           P.O. Box A-H • 16 S. River Street • Wilkes-Barre, PA 18703-0020 • www.guard.com

                  Telephone: 570-825-9900 • Customer Service Hotline: 800-673-2465
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 18 of 101 Page ID #:29


                                                                                                                        BUSINESSOWNER’S
                                                                                                                            BP 99 CA 09 16


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                CA POLICY CUSTOMIZATIONS
This endorsement modifies insurance provided under the following:

BUSINESSOWNER’S COVERAGE FORM

The following is a summary of the coverages and limits provided by this endorsement. For complete details on specific
coverages, see the applicable coverage wording. The limits of insurance stated in this endorsement apply unless higher
limits are shown in the Declarations.
                                         SCHEDULE OF LIMIT CHANGES
                                               Section I – Property


         Coverage                                            BP 00 03 Limit                                    Revised Limit
   Accounts Receivable                                       $10,000 at premises                               $25,000 at premises
                                                             $5,000 not at premises                            $25,000 not at premises
   Appurtenant Structures                                    n/a                                               $50,000
   Awnings                                                   Included in Building Limit                        $2,500
   Employee Dishonesty                                       Optional                                          $10,000
   Fire Department Service Charge                            $2,500                                            $25,000
   Forgery Or Alteration                                     $2,500                                            $10,000
   Loss or Damage by Theft
               Jewelry, Watches, etc.                        $2,500                                            $5,000
   Newly Acquired Or Constructed Property
               Buildings                                     $250,000                                          25% Buildings Limit/
                                                                                                               $500,000 each Building
              Business Personal Property           $100,000                                                    $250,000
   Outdoor Property / any one tree, shrub or plant $2,500 / $1,000                                             $10,000 / $1,000
   Outdoor Signs                                             $1,000 attached to buildings only                 $5,000 all outdoor signs
   Personal Effects                                          $2,500                                            $5,000
   Premises Boundary Increased                               100 feet                                          1,000 feet
   Valuable Papers And Records                               $10,000 at premises                               $25,000 at premises
                                                             $5,000 not at premises                            $25,000 not at premises


                                                         Section II – Liability


         Coverage                              BP 00 03 Limit                                                  Revised Limit
   Supplementary Payments - Cost Of Bail Bonds $250                                                            $1,000
   Supplementary Payments - Loss Of Earnings   $250                                                            $500/day




BP 99 CA 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 1 of 6
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 19 of 101 Page ID #:30
CA POLICY CUSTOMIZATIONS

Any reference in Section I — Property of the Business-                                    (4) The most we will pay for any loss, including
owner’s Coverage Form to within 100 feet of the de-                                           legal expenses, under this Additional Cov-
scribed premises is amended to read within 1,000 feet                                         erage is $10,000, unless a higher Limit of
of the described premises.                                                                    Insurance is shown in the Declarations.
                                                                               Section I – Property, A.6., Coverage Extensions is
                                                                               amended as follows:
Section I – Property, A.1., Covered Property is
amended as follows:                                                                  1. The last paragraph in Paragraph a. – Newly
   1. The following is added to Paragraph a.                                            Acquired Or Constructed Property under (1)
        (7) Building Glass, meaning glass that is part of                               Buildings is replaced with the following:
            a building or structure.                                                      The most we will pay in any one occurrence for
                                                                                          loss or damage under this Extension is 25% of
Section I – Property, A.4., Limitations is amended as                                     the Limit of Insurance for Buildings shown in the
follows:                                                                                  Declarations, but not more than $500,000 at
                                                                                          each building.
     1. Paragraph b.(2) is deleted.
     2. Paragraph c. is deleted and replaced with the                                2. The last paragraph in Paragraph a. – Newly
         following:                                                                     Acquired Or Constructed Property under (2)
         c. For loss or damage by theft, the following                                  Business Personal Property is replaced with
             types of property are covered only up to the                               the following:
             limits shown:
                                                                                          The most we will pay for loss or damage under
               (1) $2,500 for furs, fur garments and gar-                                 this Extension is $250,000 at each building.
                   ments trimmed with fur.
           (2) $5,000 for jewelry, watches, watch                                    3. The last sentence in Paragraph b. – Personal
               movements, jewels, pearls, precious and                                  Property Off-premises is amended as follows:
               semi-precious stones, bullion, gold, sil-                                  The most we will pay for loss or damage under
               ver, platinum and other precious alloys                                    this Extension is $10,000, unless a higher Limit
               or metals. This limit does not apply to                                    of Insurance for Personal Property Off-premises
               jewelry and watches worth $500 or less                                     is shown in the Declarations.
               per item.
           (3) $2,500 for patterns, dies, molds and                                  4. Paragraph c. - Outdoor Property is replaced
               forms.                                                                   with the following:
    3. Paragraph d. is added:                                                             c.   Outdoor Property
        d. For loss or damage by any covered cause of                                          You may extend the insurance provided by
           loss, we will only pay up to $2,500 per occur-                                      this policy to apply to your outdoor:
           rence for awnings.                                                                  (1) Fences, signs (other than signs attached
                                                                                                   to buildings), trees, shrubs and plants,
                                                                                                   including debris removal expense. Loss
Section I – Property, A.5., Additional Coverages is
                                                                                                   or damage must be caused by or result
amended as follows:
                                                                                                   from any of the following causes of loss:
    1. Paragraph c. Fire Department Service Charge                                                 (a) Fire;
       is replaced with the following:                                                             (b) Lightning;
       When the fire department is called to save or                                               (c) Explosion;
       protect Covered Property from a Covered                                                     (d) Riot or Civil Commotion; or
       Cause of Loss, we will pay up to $25,000, un-                                               (e) Aircraft.
       less a different limit is shown in the Declara-
       tions, for your liability for fire department service                                   (2) Radio and television antennas (includ-
       charges:                                                                                    ing satellite dishes), including debris
                                                                                                   removal expense. Loss or damage must
       (1) Assumed by contract or agreement prior to                                               be caused by or result from any of the
           loss; or
                                                                                                   following causes of loss:
       (2) Required by local ordinance.                                                            (a) Fire;
    2. Paragraph k. - Forgery Or Alteration - Para-                                                (b) Lightning;
       graph (4) is replaced with the following:                                                   (c) Windstorm;
                                                                                                   (d) Ice, Snow, Sleet or Hail;
                                                                                                   (e) Explosion;

BP 99 CA 09 16         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 2 of 6
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 20 of 101 Page ID #:31
CA POLICY CUSTOMIZATIONS

               (f) Riot or Civil Commotion; and                                              (b) Paragraph B.1.d. Nuclear Hazard;
               (g) Aircraft.                                                                 (c) Paragraph B.1.f. War And Military Ac-
           The most we will pay for loss or damage                                               tion;
           under this Extension is $10,000, unless a                                         (d) Paragraph B.2.f. Dishonesty;
           higher Limit of Insurance for Outdoor Prop-                                       (e) Paragraph B.2.g. False Pretense;
           erty is shown in the Declarations, but not                                        (f) Paragraph B.2.o. Electrical Disturb-
           more than $1,000 for any one tree, shrub or                                           ance
           plant.                                                                            (g) Paragraph B.3.; and
                                                                                             (h) Paragraph B.6. Accounts Receivable
   5. Paragraph d. – Personal Effects is replaced                                                Exclusion.
      with the following:
       You may extend the insurance that applies to                                9. Paragraph g. – Appurtenant Structures is
       Business Personal Property to apply to personal                                added:
       effects owned by you, your officers, your part-                                   g. Appurtenant Structures
       ners or "members", your "managers" or your                                            (1) When there is a Building Limit of Insur-
       employees. This extension does not apply to:                                              ance shown in the Declarations at the
       (1) Tools or equipment; or                                                                described premises, you may extend
       (2) Loss or damage by theft.                                                              the insurance provided by this Cover-
       The most we will pay for loss or damage under                                             age Form to apply to direct physical loss
       this Extension is $5,000 at each described                                                or damage caused by or resulting from
       premises.                                                                                 a Covered Cause of Loss to incidental
                                                                                                 appurtenant structures within 1,000 feet
   6. Paragraph e. – Valuable Papers And Records                                                 of the described premises.
      Paragraph (3) is replaced with the following:
                                                                                             (2) When there is a Business Personal
       (3) The most we will pay under this Coverage                                              Property Limit of Insurance shown in the
           Extension for loss or damage to "valuable                                             Declarations at the described premises,
           papers and records" in any one occurrence                                             you may extend the insurance provided
           at the described premises is $25,000, unless                                          by this Coverage Form to apply to direct
           a higher Limit of Insurance for "valuable pa-                                         physical loss or damage caused by or
           pers and records" is shown in the Declara-                                            resulting from a Covered Cause of Loss
           tions.                                                                                to Business Personal Property within in-
           For "valuable papers and records" not at the                                          cidental appurtenant structures within
           described premises, the most we will pay is                                           1,000 feet of the described premises.
           $25,000.                                                                          (3) Incidental appurtenant structures in-
                                                                                                 clude storage buildings, carports, gar-
   7. Paragraph f. – Accounts Receivable Para-                                                   ages and similar structures which have
      graph (2) is replaced with the following:                                                  not been specifically described in the
                                                                                                 Declarations.
       (2) The most we will pay under this Coverage
           Extension for loss or damage in any one oc-                                        The most we will pay for loss or damage
           currence at the described premises is                                              under this Coverage Extension in any one
           $25,000, unless a higher Limit of Insurance                                        occurrence for any combination of loss or
           for accounts receivable is shown in the Dec-                                       damage to Building and Business Personal
           larations.                                                                         Property is $50,000.
           For accounts receivable not at the described
           premises, the most we will pay is $25,000.                        Section I – Property, B. Exclusions 2. is amended as
                                                                             follows:
   8. Paragraph f. – Accounts Receivable Para-                                     1. Paragraph q. Asbestos is added:
      graph (3) is replaced with the following:                                         q.    Asbestos
       (3) Paragraph B. Exclusions in Section I –                                             Any loss, damage or expense which would
           Property does not apply to this Coverage                                           not have occurred in whole or in part but for
           Extension except for:                                                              the presence of asbestos.
           (a) Paragraph B.1.c. Governmental Ac-
               tion;


BP 99 CA 09 16       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.          Page 3 of 6
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 21 of 101 Page ID #:32
CA POLICY CUSTOMIZATIONS

Section I – Property, G. Optional Coverages is                                     2. Under 1., Applicable To Business Liability
amended as follows:                                                                   Coverage, Paragraph j., Professional Ser-
                                                                                      vices (8) and (9) are amended and (10) is add-
   1. Paragraph 1. – Outdoor Signs Paragraph d. is
                                                                                      ed as follows:
      replaced with the following:
                                                                                        (8) Any body piercing services (not including
       The most we will pay for loss or damage in any
                                                                                            ear lobe piercing), tattooing and similar ser-
       one occurrence is $5,000, unless a higher Limit
       of Insurance for Outdoor Signs is shown in the                                       vices;
       Declarations.                                                                    (9) Services in the practice of pharmacy; and
                                                                                        (10)Computer or software design, advice or
   2. Paragraph 3. – Employee Dishonesty Para-                                              consultation, programming services includ-
      graph c. is replaced with the following:                                              ing virus protection, firewall or web site de-
                                                                                            sign.
       The most we will pay for loss or damage in any
       one occurrence is $10,000, unless a higher Limit
                                                                                   3. Under 1., Applicable To Business Liability
       of Insurance for Employee Dishonesty is shown
       in the Declarations.                                                           Coverage, Paragraph k., Damage To Proper-
                                                                                      ty, the following is added to the last paragraph:
Section II – Liability, A. Coverages is amended as                                      Paragraphs (3) and (4) of this exclusion do not
follows:                                                                                apply to “property damage” to borrowed equip-
   1. Under Business Liability Paragraph f., Cover-                                     ment while not being used to perform operations
      age Extension – Supplementary Payments,                                           at a job site.
      Paragraph (1), sections (b), (c) and (d) are re-
                                                                                   4. Under 1., Applicable To Business Liability
      placed with the following:
                                                                                      Coverage, Paragraph m., Damage To Your
       (b) Up to $1,000 for cost of bail bonds required                               Work, the following is deleted:
           because of accidents or traffic law violations
           arising out of the use of any vehicle to                                     This exclusion does not apply if the damaged
           which Business Liability Coverage for "bodi-                                 work or the work out of which the damage arises
           ly injury" applies. We do not have to furnish                                was performed on your behalf by a subcontrac-
           these bonds.                                                                 tor.
       (c) The cost of appeal bonds or bonds to re-
           lease attachments, but only for bond                                    5. Under 1., Applicable To Business Liability
           amounts within our Limit of Insurance. We                                  Coverage, Paragraph p. Personal And Adver-
           do not have to furnish these bonds.                                        tising Injury, Paragraph (1) is deleted and re-
       (d) All reasonable expenses incurred by the in-                                placed with the following:
           sured at our request to assist us in the in-                                 (1) Caused by or at the direction of or with the
           vestigation or defense of the claim or "suit",                                   consent or acquiescence of any insured with
           including actual loss of earnings up to $500                                     the knowledge that the act would violate the
           a day because of time off from work.                                             rights of another and would inflict "personal
                                                                                            and advertising injury";
Section II – Liability, B. Exclusions is amended as
follows:                                                                           6. Under 1., Applicable To Business Liability
   1. Under 1., Applicable To Business Liability                                      Coverage, Paragraph p., Personal and Adver-
      Coverage, Paragraph a., Expected Or Intend-                                     tising Injury, the following is added:
      ed Injury is deleted and replaced with the fol-                                   (14) Arising out of:
      lowing:                                                                                (a) Your placement of advertising for others
       a.   Expected Or Intended Injury                                                          on your web site or a link to or a refer-
            "Bodily injury" or "property damage" (includ-                                        ence to a web site or web address of
            ing any unexpected or unintended portion                                             others on your web site.
            thereof) if any “bodily injury” or “property                                    (b) Your placement of content or company
            damage” was expected or intended from the                                            brand or product information from oth-
            standpoint of any insured. This exclusion                                            ers on your web site or on any frame or
            does not apply to "bodily injury" resulting                                          border within your web site.
            from the use of reasonable force to protect                                     (c) Software or programming related to
            persons or property.                                                                 your web site’s design, appearance or
                                                                                                 functions.

BP 99 CA 09 16       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 4 of 6
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 22 of 101 Page ID #:33
CA POLICY CUSTOMIZATIONS

       (15) Arising out of discrimination, harassment or                                                 way responding to or assessing the
            humiliation by an officer, director, member                                                  effect of an asbestos presence.
            or partner of the insured.
                                                                                         u.    Nuclear Hazard
       (16) Arising out of representations made by you                                         Nuclear reaction or radiation, or radioactive
            or your agents regarding the value or suita-                                       contamination, however caused. But if nu-
            bility of any securities, or the fluctuation in                                    clear reaction or radiation, or radioactive
            value or price of any stocks, bonds or other                                       contamination, results in fire, we will pay for
            securities.                                                                        the loss or damage caused by that fire.

       (17) Violation of antitrust laws, state and federal
            laws governing restrictions on trade, unfair                                 v. Fungi Or Bacteria
            competition or deceptive advertising.                                           (1) “Bodily Injury”, “property damage” or
                                                                                                “personal and advertising injury” which
   7. Under 1., Applicable To Business Liability                                                would not have occurred, in whole or in
      Coverage, Paragraph r. Criminal Acts is delet-                                            part, but for the actual, alleged or
      ed and replaced with the following:                                                       threatened inhalation of, ingestion of,
                                                                                                contact with, exposure to, existence of,
       r.   Criminal Acts                                                                       or presence of, any “fungi” or bacteria
            “Bodily injury”, “property damage”, or "per-                                        on or within a building or structure, in-
            sonal and advertising injury" arising out of a                                      cluding its contents, regardless of
            criminal act committed by or at the direction                                       whether any other cause, event, materi-
            of the insured.                                                                     al or product contributed concurrently or
                                                                                                in any sequence to such injury or dam-
   8. Under 1., Applicable To Business Liability                                                age.
      Coverage, Paragraphs t., u. and v. are added                                          (2) Any loss, cost or expenses arising out of
      as follows:                                                                               the abating, testing for, monitoring,
                                                                                                cleaning up, removing, containing, treat-
       t.   Asbestos                                                                            ing, detoxifying, neutralizing, remediat-
            (1) “Bodily injury”, “property damage” or                                           ing or disposing of, or in any way re-
                “personal and advertising injury” arising                                       sponding to, or assessing the effects of,
                out of an exposure or threat of exposure                                        “fungi” or bacteria, by any insured or by
                to the actual or alleged properties of as-                                      any other person or entity.
                bestos and includes the mere presence
                of asbestos in any form.                                                      This exclusion does not apply to any "fungi"
            (2) Any damages, judgments, settlements,                                          or bacteria that are, are on, or are contained
                loss, costs or expenses that:                                                 in, a good or product intended for bodily
                (a) May be awarded or incurred by rea-                                        consumption.
                     son of any claim or “suit” alleging
                     actual or threatened injury or dam-
                     age of any nature or kind to persons                     Section II – Liability, D, Liability And Medical Ex-
                     or property which would not have                         penses Limits Of Insurance is amended as follows:
                     occurred in whole or in part but for                           1. Paragraph 2. is replaced with the following:
                     the presence of asbestos;
                (b) Arise out of any request, demand,                                    2. The most we will pay for the sum of all dam-
                     order to statutory or regulatory re-                                    ages because of all:
                     quirement that any insured or others                                    a. “Bodily injury”, “property damage” and
                     test for, monitor, clean up, remove,                                       medical expenses, arising out of any
                     encapsulate, contain, treat, detoxify                                      one “occurrence” including “Bodily inju-
                     or neutralize or in any way respond                                        ry” and “property damage” under the
                     to or assess the effects of an asbes-                                      “products-completed operations haz-
                     tos presence; or                                                           ard”; and
                (c) Arise out of any claim or suit for                                       b. “Personal and advertising injury” sus-
                     damages because of testing for,                                            tained by any one person or organiza-
                     monitoring, cleaning up, removing,                                         tion;
                     encapsulating, containing, treating,
                     detoxifying or neutralizing or in any


BP 99 CA 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.            Page 5 of 6
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 23 of 101 Page ID #:34
CA POLICY CUSTOMIZATIONS

           is the Liability and Medical Expenses –                                            additional period will be deemed part of the
           Each Occurrence limit shown in the Decla-                                          last preceding period for purposes of deter-
           rations. But the most we will pay for all med-                                     mining the Limits of Insurance.
           ical expenses because of "bodily injury" sus-
           tained by any one person is the Medical                            Section II – Liability, E. Liability And Medical Ex-
           Expenses limit shown in the Declarations.                          pense General Conditions is amended as follows:

   2. Paragraph 4. is replaced with the following:                                  1. Under 2., Duties In The Event Of Occurrence,
                                                                                       Offense, Claim Or Suit, Paragraphs e. and f.
       4. Aggregate Limits                                                             are added as follows:
          Regardless of the number of occurrences                                        e. If we cover a claim or “suit” under this cov-
          and subject to the Liability and Medical Ex-                                      erage that may also be covered by other in-
          penses-Each Occurrence limit, the most we                                         surance available to an additional insured,
          will pay for:                                                                     such insurance if any, shall be primary, and
          a. All "bodily injury" and "property dam-                                         such additional insured must submit such
               age" that is included in the "products-                                      claim or suit to the other insurer for defense
               completed operations hazard" is twice                                        and indemnity.
               the Liability and Medical Expenses-                                       f. Paragraphs a. and b. apply to you or to any
               Each Occurrence limit. This limit is                                         additional insured only when such “occur-
               shown in the declarations as “Products                                       rence,” offense, claim or suit is known to
               and Completed Operations Aggregate”.                                         you or any additional insured or your or any
           b. All:                                                                          additional insured’s partner, limited liability
                                                                                            company manager, executive officer, trus-
                 (1) "Bodily injury" and "property dam-                                     tee or political official if you or any addition-
                     age" except damages because of                                         al insured is a political subdivision or agen-
                     "bodily injury" or "property damage"
                                                                                            cy. This Paragraph f. applies separately to
                     included in the "products-completed
                                                                                            you and any additional insured.
                     operations hazard";
                 (2) Plus medical expenses;                                         2. Paragraph 5. Representations is added as fol-
                 (3) Plus all "personal and advertising                                lows:
                     injury" caused by offenses commit-                                  5. Representations
                     ted;                                                                   When You Accept This Policy
                                                                                            By accepting this policy, you agree:
                 is twice the Liability and Medical Ex-                                     a. The statements in the Declaration are
                 penses-Each Occurrence limit shown in                                          accurate and complete;
                 the Declarations. This limit is shown in                                   b. Those statements are based upon rep-
                 the declarations as “General Aggregate                                         resentations you made to us; and
                 (other than Products and Completed                                         c. We have issued this policy in reliance
                 Operations Aggregate)”.                                                        upon your representations.

           Subject to Paragraph a. or b. above, which-                        Section II – Liability, F. Liability And Medical Ex-
           ever applies, the Damage To Premises                               pense Definitions is amended as below:
           Rented To You Limit is the most we will pay
           for damages because of "property damage"                                1. Paragraph 23. is added as below:
           to any one premises, while rented to you, or                                  23. “Fungi” means any type or form of fungus
           in the case of fire, while rented to you or                                       including mold or mildew and any mycotox-
           temporarily occupied by you with permission                                       ins, spores, scents, or by-products produced
           of the owner.                                                                     or released by fungi.
           The Limits of Insurance of Section II – Lia-
           bility apply separately to each consecutive
           annual period and to any remaining period
           of less than 12 months, starting with the be-
           ginning of the policy period shown in the
           Declarations, unless the policy period is ex-
           tended after issuance for an additional peri-
           od of less than 12 months. In that case, the

BP 99 CA 09 16        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.             Page 6 of 6
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 24 of 101 Page ID #:35


                                                                                              BUSINESSOWNERS
                                                                                                  BP 01 55 05 17

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  CALIFORNIA CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   INFORMATION SECURITY PROTECTION ENDORSEMENT


A. Section I – Property is amended as follows:                       (2) The Limit of Insurance applicable to the
   1. With respect to an "open policy", the following                    property.
      is added to any provision which uses the term               d. An "open policy" is a policy under which the
      actual cash value:                                             value of Covered Property is not fixed at
      a. In the event of a total loss to a building or               policy inception, but is determined at the
         structure, actual cash value is calculated as               time of loss in accordance with policy
         the Limit of Insurance applicable to that                   provisions on valuation.
         building or structure or the fair market value        2. Paragraph E.2. Appraisal Property               Loss
         of the building or structure, whichever is               Conditions is replaced by the following:
         less.                                                    2. Appraisal
      b. In the event of a partial loss to a building or              If we and you disagree on the value of the
         structure, actual cash value is calculated as                property or the amount of loss, either may
         b.(1) or b.(2), whichever is less:                           make written request for an appraisal of the
         (1) The amount it would cost to repair,                      loss. If the request is accepted, each party
             rebuild or replace the property less a fair              will select a competent and impartial
             and reasonable deduction for physical                    appraiser. Each party shall notify the other
             depreciation of the components of the                    of the appraiser selected within 20 days of
             building or structure that are normally                  the request. The two appraisers will select
             subject to repair or replacement during                  an umpire. If they cannot agree within 15
             its useful life. Physical depreciation is                days, either may request that selection be
             based upon the condition of the property                 made by a judge of a court having
             at the time of loss;                                     jurisdiction. The appraisers will state
         (2) The Limit of Insurance applicable to the                 separately the value of the property and
             property.                                                amount of loss. If they fail to agree, they will
                                                                      submit their differences to the umpire. A
      c. In the event of a partial or total loss to                   decision agreed to by any two will be
         Covered Property other than a building or                    binding. Each party will:
         structure, actual cash value is calculated as
         c.(1) or c.(2), whichever is less:                           a. Pay its chosen appraiser; and
         (1) The amount it would cost to repair or                    b. Bear the other expenses             of    the
             replace the property less a fair and                        appraisal and umpire equally.
             reasonable deduction for physical                        If there is an appraisal, we will still retain
             depreciation, based on the condition of                  our right to deny the claim.
             the property at the time of loss;                 3. Paragraph E.5.d.(1)(c) of the Loss Payment
                                                                  Property Loss Conditions is deleted.




BP 01 55 05 17                        © Insurance Services Office, Inc., 2016                           Page 1 of 5
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 25 of 101 Page ID #:36



   4. Paragraphs E.5.d.(1)(d) and E.5.d.(5) of the                           If your lease contains a renewal
      Loss Payment Property Loss Conditions are                              option, the expiration of the renewal
      replaced as follows:                                                   option period will replace the
              (d) We will not pay on a replacement                           expiration of the lease in this
                  cost basis for any loss or damage                          procedure.
                  until the lost or damaged property is                  (c) Nothing if others pay for repairs or
                  actually repaired or replaced. Prior to                    replacement.
                  such repair or replacement, we will        B. Section III – Common Policy Conditions is
                  pay the actual cash value of the lost         amended as follows:
                  or damaged property as described in
                  Paragraph A.1. of this Endorsement.           1. Paragraphs A.2. and A.3. Cancellation are
                  If the actual cash value does not                replaced by the following:
                  exhaust the applicable Limit of                  2. All Policies In Effect For 60 Days Or
                  Insurance, we will then pay the                     Less
                  difference between the actual cash
                                                                       If this Policy has been in effect for 60 days
                  value and the replacement cost,
                                                                       or less, and is not a renewal of a policy we
                  provided     that   the    repair    or
                                                                       have previously issued, we may cancel this
                  replacement is completed:                            Policy by mailing or delivering to the first
                  (i) Within 12 months after we pay                    Named Insured at the mailing address
                      the actual cash value; or                        shown in the Policy and to the producer of
                 (ii) Within 24 months after we pay                    record,     advance     written   notice   of
                      the actual cash value if the loss                cancellation, stating the reason for
                      or damage relates to a state of                  cancellation, at least:
                      emergency as described in                        a. 10 days before the effective date of
                      Section 8558 of the Government                      cancellation if we cancel for:
                      Code;
                                                                         (1) Nonpayment of premium; or
                  unless we extend the time period for
                                                                         (2) Discovery of fraud by:
                  good cause.
                                                                             (a) Any insured or his or her
                  Nothing in this Paragraph (d)                                  representative in obtaining this
                  constitutes a waiver of our right to
                                                                                 insurance; or
                  deny the claim for any valid reason
                  or to restrict payment in cases of                         (b) You or your representative in
                  suspected fraud.                                               pursuing a claim under this
                                                                                 Policy.
        (5) Tenants' improvements and betterments
            at:                                                        b. 30 days before the effective date of
                                                                          cancellation if we cancel for any other
              (a) Replacement cost in accordance                          reason.
                  with the terms set forth in Paragraph
                  (d) above.                                       3. All Policies In Effect For More Than 60
                                                                      Days
              (b) A proportion of your original cost if
                  the property is not repaired or                      a. If this Policy has been in effect for more
                  replaced. We will determine the                         than 60 days, or is a renewal of a policy
                  proportionate value as follows:                         we issued, we may cancel this Policy
                                                                          only upon the occurrence, after the
                  (i) Multiply the original cost by the                   effective date of the Policy, of one or
                      number of days from the loss or                     more of the following:
                      damage to the expiration of the
                      lease; and                                         (1) Nonpayment of premium, including
                                                                             payment due on a prior policy we
                 (ii) Divide the amount determined in                        issued and due during the current
                      (i) above by the number of days                        policy term covering the same risks.
                      from     the    installation   of
                      improvements to the expiration of
                      the lease.




Page 2 of 5                            © Insurance Services Office, Inc., 2016                     BP 01 55 05 17
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 26 of 101 Page ID #:37



           (2) Discovery of fraud          or    material             b. We will mail or deliver advance written
               misrepresentation by:                                     notice of cancellation, stating the reason
                 (a) Any insured or his or her                           for cancellation, to the first Named
                     representative in obtaining this                    Insured, at the mailing address shown in
                     insurance; or                                       the Policy, and to the producer of
                                                                         record, at least:
                 (b) You or your representative in
                     pursuing a claim under this                        (1) 10 days before the effective date of
                     Policy.                                                cancellation if we cancel for
                                                                            nonpayment of premium or discovery
           (3) A judgment by a court or an                                  of fraud; or
               administrative tribunal that you have
               violated a California or federal law,                    (2) 30 days before the effective date of
               having as one of its necessary                               cancellation if we cancel for any
               elements an act which materially                             other reason listed in Paragraph 3.a.
               increases any of the risks insured              2. The following provision is added to Paragraph
               against.                                           A. Cancellation:
           (4) Discovery of willful or grossly                    7. Residential Property
               negligent acts or omissions, or of                     This provision applies to coverage on real
               any violations of state laws or                        property which is used predominantly for
               regulations     establishing    safety                 residential purposes and consisting of not
               standards,    by     you     or  your                  more than four dwelling units, and to
               representative,    which     materially                coverage on tenants' household personal
               increase any of the risks insured                      property in a residential unit. If such
               against.                                               coverage has been in effect for 60 days or
           (5) Failure by you or your representative                  less and is not a renewal of coverage we
               to implement reasonable loss control                   previously issued, we may cancel this
               requirements, agreed to by you as a                    coverage for any reason, except that we
               condition of policy issuance, or which                 may not cancel this Policy solely because:
               were conditions precedent to our use                   a. Corrosive soil conditions exist on the
               of a particular rate or rating plan, if                   premises; or
               that failure materially increases any
               of the risks insured against.                          b. The first Named Insured has:
           (6) A    determination      by       the                     (1) Accepted an offer of earthquake
               Commissioner of Insurance that the:                          coverage; or
                 (a) Loss of, or changes in, our                        (2) Cancelled or did not renew a policy
                     reinsurance covering all or part of                    issued by the California Earthquake
                     the risk would threaten our                            Authority (CEA) that included an
                     financial integrity or solvency; or                    earthquake      policy     premium
                                                                            surcharge.
                 (b) Continuation   of     the     policy
                     coverage would:                                     However, we shall cancel this Policy if
                                                                         the first Named Insured has accepted a
                     (i) Place us in violation of                        new or renewal policy issued by the
                         California law or the laws of                   CEA that includes an earthquake policy
                         the state where we are                          premium surcharge but fails to pay the
                         domiciled; or                                   earthquake policy premium surcharge
                    (ii) Threaten our solvency.                          authorized by the CEA.
           (7) A change by you or your
               representative in the activities or
               property of the commercial or
               industrial enterprise, which results in
               a materially added, increased or
               changed risk, unless the added,
               increased or changed risk is included
               in the Policy.




BP 01 55 05 17                        © Insurance Services Office, Inc., 2016                         Page 3 of 5
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 27 of 101 Page ID #:38



   3. Paragraph           C.          Concealment,                        We will mail or deliver our notice to the
      Misrepresentation Or Fraud is replaced by                           first Named Insured, and to the producer
      the following with respect to loss or damage                        of record, at the mailing address shown
      caused by fire:                                                     in the Policy.
      We do not provide coverage to the insured                        2. Residential Property
      who, whether before or after a loss, has                            This provision applies to coverage on
      committed fraud or intentionally concealed or                       real property used predominantly for
      misrepresented   any     material   fact   or                       residential purposes and consisting of
      circumstance concerning:                                            not more than four dwelling units, and to
      a. This Policy;                                                     coverage     on   tenants'    household
      b. The Covered Property;                                            property contained in a residential unit.
      c. That insured's interest in the Covered                           We may elect not to renew such
         Property; or                                                     coverage for any reason, except that we
                                                                          will not refuse to renew such coverage
      d. A claim under this Policy.                                       solely because:
   4. Paragraph           C.          Concealment,                        a. The first Named Insured has
      Misrepresentation Or Fraud is replaced by                              accepted an offer of earthquake
      the following with respect to loss or damage                           coverage.
      caused by a Covered Cause of Loss other than
      fire:                                                                  However, the following applies only
                                                                             to insurers who are associate
      This Policy is void if any insured, whether                            participating insurers as established
      before or after a loss, has committed fraud or                         by Cal. Ins. Code Section 10089.16.
      intentionally concealed or misrepresented any                          We may elect not to renew such
      material fact or circumstance concerning:                              coverage after the first Named
      a. This Policy;                                                        Insured has accepted an offer of
                                                                             earthquake coverage, if one or more
      b. The Covered Property;
                                                                             of the following reasons applies:
      c. An insured's     interest    in   the   Covered
         Property; or                                                        (1) The nonrenewal is based on
                                                                                 sound underwriting principles that
      d. A claim under this Policy.                                              relate to the coverages provided
   5. Paragraph H.1. Other Insurance is replaced                                 by this Policy and that are
      by the following (with respect to coverage                                 consistent with the approved
      provided under Section I – Property):                                      rating     plan      and      related
                                                                                 documents       filed    with     the
      If there is other insurance covering the same                              Department of Insurance as
      loss or damage, we will pay our share of the                               required by existing law;
      covered loss or damage. Our share is the
      proportion that the applicable Limit of                                (2) The Commissioner of Insurance
      Insurance bears to the Limits of Insurance of                              finds that the exposure to
      all insurance covering on the same basis.                                  potential losses will threaten our
                                                                                 solvency or place us in a
      We will not pay more than the applicable Limit                             hazardous        condition.     A
      of Insurance of Section I – Property.
                                                                                 hazardous condition includes, but
   6. The following paragraph is added and                                       is not limited to, a condition in
      supersedes any provisions to the contrary:                                 which we make claims payments
     M. Nonrenewal                                                               for losses resulting from an
                                                                                 earthquake that occurred within
         1. Subject to the provisions of Paragraphs                              the preceding two years and that
            2. and 3. below, if we elect not to renew                            required     a    reduction     in
            this Policy, we will mail or deliver written                         policyholder surplus of at least
            notice stating the reason for nonrenewal                             25% for payment of those claims;
            to the first Named Insured shown in the                              or
            Declarations and to the producer of
            record, at least 60 days, but not more                           (3) We have:
            than 120 days, before the expiration or                              (a) Lost    or   experienced   a
            anniversary date.                                                        substantial reduction in the
                                                                                     availability or    scope   of
                                                                                     reinsurance coverage; or



Page 4 of 5                            © Insurance Services Office, Inc., 2016                      BP 01 55 05 17
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 28 of 101 Page ID #:39



                  (b) Experienced a substantial            C. The following changes apply only to Information
                      increase in the premium                 Security Protection Endorsement BP 15 07 if it is
                      charged    for   reinsurance            attached to this Policy:
                      coverage of our residential             1. Paragraph (2) of Insuring Agreement d.
                      property insurance policies;               Security Breach Liability is replaced by the
                      and                                        following:
                   the Commissioner has approved                    (2) We will pay for "defense expenses" as a
                   a plan for the nonrenewals that is                   result of a "claim" in the form of a
                   fair and equitable, and that is                      "regulatory proceeding" first made
                   responsive to the changes in our                     against the insured during the "policy
                   reinsurance position.                                period" or during the applicable
            b. The first Named Insured has                              Extended Reporting Period, in response
               cancelled or did not renew a policy,                     to a "wrongful act" or a series of
               issued by the California Earthquake                      "interrelated wrongful acts" covered
               Authority    that     included    an                     under Paragraph d.(1).
               earthquake       policy      premium           2. Paragraph d. of the definition of "loss" in
               surcharge.                                        Paragraph V. is replaced by the following:
            c. Corrosive soil conditions exist on the            d. With respect to Insuring Agreements d.
               premises.                                            Security Breach Liability and g. Web Site
         3. We are not required to send notice of                   Publishing Liability:
            nonrenewal in the following situations:                  Compensatory       damages, settlement
            a. If the transfer or renewal of a policy,               amounts and costs awarded pursuant to
               without any changes in terms,                         judgments or settlements.
               conditions or rates, is between us                    "Loss" does not include:
               and a member of our insurance
               group.                                               (1) Civil or criminal fines or penalties
                                                                        imposed by law;
            b. If the Policy has been extended for
               90 days or less, provided that notice                (2) Punitive or exemplary damages;
               has been given in accordance with                    (3) The multiplied portion of multiplied
               Paragraph 1.                                             damages;
            c. If you have obtained replacement                     (4) Taxes;
               coverage, or if the first Named
                                                                    (5) Royalties;
               Insured has agreed, in writing, within
               60 days of the termination of the                    (6) The amount of any disgorged profits; or
               Policy, to obtain that coverage.                     (7) Matters that are uninsurable pursuant to
            d. If the Policy is for a period of no                      law.
               more than 60 days and you are
               notified at the time of issuance that it
               will not be renewed.
            e. If the first Named Insured requests a
               change in the terms or conditions or
               risks covered by the Policy within 60
               days of the end of the policy period.
            f. If we have made a written offer to the
               first Named Insured, in accordance
               with the timeframes shown in
               Paragraph 1., to renew the Policy
               under changed terms or conditions
               or at an increased premium rate,
               when the increase exceeds 25%.




BP 01 55 05 17                       © Insurance Services Office, Inc., 2016                        Page 5 of 5
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 29 of 101 Page ID #:40


                                                                                                                   BUSINESSOWNER’S
                                                                                                                        BP 99 75 05 13



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CALIFORNIA CHANGES – CANCELLATION PREMIUM DUE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

Paragraph A.5. of Section III – Common Policy Condi-
tions is amended as follows:
    5. If this policy is cancelled, we will send the first
         Named Insured any premium refund due. If we
         cancel, the refund will be pro rata. Final Premi-
         um will not be less than the pro rata share of the
         minimum premium. If the first Named Insured
         cancels, the refund may be less than pro rata
         based on our other than pro rata cancellation
         factor and procedure. Final Premium will not be
         less than the full policy minimum premium. The
         cancellation will be effective even if we have not
         made or offered a refund.




BP 99 75 05 13          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 1
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 30 of 101 Page ID #:41


 POLICY NUMBER:                                                                            BUSINESSOWNERS
                                                                                               BP 04 12 04 17

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
               PREMISES, PROJECT OR OPERATION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

 A. Premises:
                 Per schedule of locations listed on the declarations page.


 B. Project Or Operation:



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



Section II – Liability is amended as follows:                          (c) Prior to the policy period, no insured
A. Paragraph A.1.b.(1) is replaced by the following:                       listed under Paragraph C.1. Who Is
                                                                           An Insured and no "employee"
         (1) To "bodily injury" and "property damage"                      authorized by you to give or receive
              caused by an "occurrence" that takes                         notice of an "occurrence" or claim,
              place in the "coverage territory" only if:                   knew that the "bodily injury" or
             (a) The "bodily injury" or "property                          "property damage" had occurred, in
                  damage":                                                 whole or in part. If such a listed
                                                                           insured or authorized "employee"
                  (i) Occurs on the premises shown in
                      the Schedule or the grounds and                      knew, prior to the policy period, that
                                                                           the "bodily injury" or "property
                      structures appurtenant to those
                      premises; or                                         damage"       occurred,     then    any
                                                                           continuation, change or resumption of
                 (ii) Arises out of the project or                         such "bodily injury" or "property
                      operation shown in the Schedule;                     damage" during or after the policy
             (b) The "bodily injury" or "property                          period will be deemed to have been
                  damage" occurs during the policy                         known before the policy period.
                  period; and                               B. Paragraph A.1.b.(2) is replaced by the following:
                                                                    (2) To "personal and advertising injury"
                                                                        caused by an offense committed in the
                                                                        "coverage territory" but only if:
                                                                       (a) The offense arises out of your
                                                                           business:
                                                                           (i) Performed on the premises shown
                                                                               in the Schedule; or




BP 04 12 04 17                        © Insurance Services Office, Inc., 2016                        Page 1 of 2
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 31 of 101 Page ID #:42



             (ii) In connection with the project or        C. Paragraph A.2.a. Medical Expenses is replaced
                  operation shown in the Schedule;            by the following:
                  and                                             a. We will pay medical expenses as described
          (b) The offense was committed during                       below for "bodily injury" caused by an
              the policy period.                                     accident that takes place in the "coverage
           However, with respect to Paragraph                        territory" if the "bodily injury":
           A.1.b.(2)(a)(i), if the "personal and                    (1) Occurs on the premises shown in the
           advertising injury" is caused by:                             Schedule or the grounds and structures
          (a) False       arrest,    detention   or                      appurtenant to those premises; or
              imprisonment; or                                      (2) Arises out of the project or operation
          (b) The wrongful eviction from, wrongful                       shown in the Schedule;
              entry into, or invasion of the right of                provided that:
              private occupancy of a room, dwelling                     (a) The accident takes place during the
              or premises that a person occupies,                            policy period;
              committed by or on behalf of its
              owner, landlord or lessor;                                (b) The expenses are incurred and
                                                                             reported to us within one year of the
              then such offense must arise out of your                       date of the accident; and
              business performed on the premises
              shown in the Schedule and the offense                     (c) The injured person submits to
              must have been committed on the                                examination, at our expense, by
              premises shown in the Schedule or the                          physicians of our choice as often as
              grounds and structures appurtenant to                          we reasonably require.
              those premises.




Page 2 of 2                          © Insurance Services Office, Inc., 2016                    BP 04 12 04 17
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 32 of 101 Page ID #:43


                                                                                          BUSINESSOWNERS
                                                                                              BP 04 17 01 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or
Exclusions – Applicable To Business Liability                           sister of that person as a consequence
Coverage in Section II – Liability:                                     of "bodily injury" or "personal and adver-
         This insurance does not apply to "bodily in-                   tising injury" to that person at whom any
         jury" or "personal and advertising injury" to:                 of the employment-related practices de-
                                                                        scribed in Paragraph (a), (b) or (c)
         (1) A person arising out of any:                               above is directed.
            (a) Refusal to employ that person;                       This exclusion applies:
            (b) Termination of that person's em-                    (1) Whether the injury-causing event de-
                ployment; or                                            scribed in Paragraph (a), (b) or (c)
            (c) Employment-related practices, poli-                     above occurs before employment, dur-
                cies, acts or omissions, such as co-                    ing employment or after employment of
                ercion, demotion, evaluation, reas-                     that person;
                signment, discipline, defamation,                   (2) Whether the insured may be liable as an
                harassment, humiliation, discrimina-                    employer or in any other capacity; and
                tion or malicious prosecution di-
                rected at that person; or                           (3) To any obligation to share damages with
                                                                        or repay someone else who must pay
                                                                        damages because of the injury.




BP 04 17 01 10                        Insurance Services Office, Inc., 2009                         Page 1 of 1     
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 33 of 101 Page ID #:44


                                                                                           BUSINESSOWNERS
                                                                                               BP 05 01 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following is added:
The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




BP 05 01 07 02                            © ISO Properties, Inc., 2001                               Page 1 of 1     
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 34 of 101 Page ID #:45


                                                                                             BUSINESSOWNERS
                                                                                                 BP 05 24 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph B.2.) applies to property located in the following
state(s):
California




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following provisions are added to the                   2. The terms and limitations of any terrorism
   Businessowners Policy and apply to Property and                exclusion, or the inapplicability or omission of a
   Liability Coverages:                                           terrorism exclusion, do not serve to create
   1. The following definition is added with respect to           coverage for loss or injury or damage that is
      the provisions of this endorsement:                         otherwise excluded under this Policy.
      "Certified act of terrorism" means an act that is     B. The following provisions are added to
      certified by the Secretary of the Treasury, in           Businessowners Standard Property Coverage
      accordance with the provisions of the federal            Form BP 00 01, Businessowners Special Property
      Terrorism Risk Insurance Act, to be an act of            Coverage Form BP 00 02 or Section I – Property
      terrorism pursuant to such Act. The criteria             of Businessowners Coverage Form BP 00 03:
      contained in the Terrorism Risk Insurance Act            1. The following exclusion is added:
      for a "certified act of terrorism" include the              CERTIFIED ACT OF TERRORISM
      following:                                                  EXCLUSION
      a. The act resulted in insured losses in excess             We will not pay for loss or damage caused
         of $5 million in the aggregate, attributable to          directly or indirectly by a "certified act of
         all types of insurance subject to the                    terrorism". Such loss or damage is excluded
         Terrorism Risk Insurance Act; and                        regardless of any other cause or event that
      b. The act is a violent act or an act that is               contributes concurrently or in any sequence to
         dangerous to human life, property or                     the loss.
         infrastructure and is committed by an
         individual or individuals as part of an effort
         to coerce the civilian population of the
         United States or to influence the policy or
         affect the conduct of the United States
         Government by coercion.




BP 05 24 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 2
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 35 of 101 Page ID #:46



   2. Exception Covering Certain Fire Losses                  C. The following provision is added to the
      The following exception to the exclusion in                Businessowners   Liability  Coverage   Form
      Paragraph B.1. applies only if indicated and as            BP 00 06 or Section II – Liability of the
      indicated in the Schedule of this endorsement.             Businessowners Coverage Form BP 00 03:
      If a "certified act of terrorism" results in fire, we      1. The following exclusion is added:
      will pay for the loss or damage caused by that                This insurance does not apply to:
      fire. Such coverage for fire applies only to                  TERRORISM
      direct loss or damage by fire to Covered
      Property. Therefore, for example, the coverage                "Any injury or damage" arising, directly or
      does not apply to insurance provided under                    indirectly, out of a "certified act of terrorism".
      Business Income and/or Extra Expense                       2. The following definition is added:
      Additional Coverages.
                                                                    For the purposes of this endorsement, "any
      If aggregate insured losses attributable to                   injury or damage" means any injury or damage
      terrorist acts certified under the Terrorism Risk             covered under any Coverage Form to which
      Insurance Act exceed $100 billion in a calendar               this endorsement is applicable, and includes
      year and we have met our insurer deductible                   but is not limited to "bodily injury", "property
      under the Terrorism Risk Insurance Act, we                    damage" or "personal and advertising injury"
      shall not be liable for the payment of any                    as may be defined in any applicable Coverage
      portion of the amount of such losses that                     Form.
      exceeds $100 billion, and in such case insured
      losses up to that amount are subject to pro rata
      allocation in accordance with procedures
      established by the Secretary of the Treasury.




Page 2 of 2                             © Insurance Services Office, Inc., 2015                      BP 05 24 01 15
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 36 of 101 Page ID #:47


                                                                                                 BUSINESSOWNERS
                                                                                                     BP 05 41 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND
      EXCLUSION OF OTHER ACTS OF TERRORISM
       COMMITTED OUTSIDE THE UNITED STATES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                             b. Protracted        and     obvious       physical
Businessowners Liability Coverage Form BP 00 06                           disfigurement; or
and Section II – Liability of the Businessowners                      c. Protracted loss of or impairment of the
Coverage Form BP 00 03:                                                   function of a bodily member or organ; or
A. The following exclusion is added:                              3. The terrorism involves the use, release or
   This insurance does not apply to:                                  escape of nuclear materials, or directly or
   TERRORISM                                                          indirectly results in nuclear reaction or radiation
                                                                      or radioactive contamination; or
   "Any injury or damage" arising directly or
   indirectly, out of a "certified act of terrorism", or out      4. The terrorism is carried out by means of the
   of an "other act of terrorism" that is committed                   dispersal or application of pathogenic or
   outside of the United States (including its                        poisonous biological or chemical materials; or
   territories and possessions and Puerto Rico), but              5. Pathogenic or poisonous biological or chemical
   within the "coverage territory". However, with                     materials are released, and it appears that one
   respect to an "other act of terrorism", this                       purpose of the terrorism was to release such
   exclusion applies only when one or more of the                     materials.
   following are attributed to such act:                          With respect to this exclusion, Paragraphs 1. and
   1. The total of insured damage to all types of                 2. describe the thresholds used to measure the
       property exceeds $25,000,000 (valued in U.S.               magnitude of an incident of an "other act of
       dollars).    In    determining       whether      the      terrorism" and the circumstances in which the
       $25,000,000 threshold is exceeded, we will                 threshold will apply for the purpose of determining
       include all insured damage sustained by                    whether this exclusion will apply to that incident.
       property of all persons and entities affected by        B. The following definitions are added:
       the terrorism and business interruption losses
       sustained by owners or occupants of the                    1. For the purposes of this endorsement, "any
       damaged property. For the purpose of this                      injury or damage" means any injury or damage
       provision, insured damage means damage that                    covered under any Coverage Form to which
       is covered by any insurance plus damage that                   this endorsement is applicable, and includes
       would be covered by any insurance but for the                  but is not limited to "bodily injury", "property
       application of any terrorism exclusions; or                    damage" or "personal and advertising injury"
                                                                      as may be defined in any applicable Coverage
   2. Fifty or more persons sustain death or serious                  Form.
       physical injury. For the purposes of this
       provision, serious physical injury means:
       a. Physical injury that involves a substantial
          risk of death; or




BP 05 41 01 15                           © Insurance Services Office, Inc., 2015                           Page 1 of 2
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 37 of 101 Page ID #:48



   2. "Certified act of terrorism" means an act that is                    (b) The premises of any United States
      certified by the Secretary of the Treasury, in                            mission; and
      accordance with the provisions of the federal                 c. The act is a violent act or an act that is
      Terrorism Risk Insurance Act, to be an act of                     dangerous to human life, property or
      terrorism pursuant to such Act. The criteria                      infrastructure and is committed by an
      contained in the Terrorism Risk Insurance Act                     individual or individuals as part of an effort
      for a "certified act of terrorism" include the                    to coerce the civilian population of the
      following:                                                        United States or to influence the policy or
      a. The act resulted in insured losses in excess                   affect the conduct of the United States
          of $5 million in the aggregate, attributable to               Government by coercion.
          all types of insurance subject to the                 3. "Other act of terrorism" means a violent act or
          Terrorism Risk Insurance Act;                             an act that is dangerous to human life, property
      b. The act resulted in damage:                                or infrastructure that is committed by an
         (1) Within the United States (including its                individual or individuals and that appears to be
              territories and possessions and Puerto                part of an effort to coerce a civilian population
              Rico); or                                             or to influence the policy or affect the conduct
                                                                    of any government by coercion, and the act is
         (2) Outside of the United States in the case               not a "certified act of terrorism".
              of:
                                                                    Multiple incidents of an "other act of terrorism"
             (a) An air carrier (as defined in Section              which occur within a seventy-two hour period
                  40102 of title 49, United States                  and appear to be carried out in concert or to
                  Code) or United States flag vessel                have a related purpose or common leadership
                  (or a vessel based principally in the             shall be considered to be one incident.
                  United States, on which United
                  States income tax is paid and whose        C. The terms and limitations of any terrorism
                  insurance coverage is subject to              exclusion, or the inapplicability or omission of a
                  regulation in the United States),             terrorism exclusion, do not serve to create
                  regardless of where the loss occurs;          coverage for injury or damage that is otherwise
                  or                                            excluded under this Policy.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                       BP 05 41 01 15
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 38 of 101 Page ID #:49


                                                                                              BUSINESSOWNERS
                                                                                                  BP 05 42 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
             CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM


The following provisions are added to the                        2. The act is a violent act or an act that is
Businessowners Liability Coverage Form BP 00 06                     dangerous to human life, property or
and Section II – Liability of the Businessowners                    infrastructure and is committed by an individual
Coverage Form BP 00 03:                                             or individuals as part of an effort to coerce the
A. The following exclusion is added:                                civilian population of the United States or to
                                                                    influence the policy or affect the conduct of the
   This insurance does not apply to:                                United States Government by coercion.
   TERRORISM PUNITIVE DAMAGES                                 C. The terms and limitations of any terrorism
   Damages arising, directly or indirectly, out of a             exclusion, or the inapplicability or omission of a
   "certified act of terrorism" that are awarded as              terrorism exclusion, do not serve to create
   punitive damages.                                             coverage for injury or damage that is otherwise
                                                                 excluded under this Policy.
B. The following definition is added:
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




BP 05 42 01 15                          © Insurance Services Office, Inc., 2015                         Page 1 of 1
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 39 of 101 Page ID #:50


POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                BP 06 86 05 17

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CALIFORNIA – HIRED AUTO AND NON-OWNED
                       AUTO LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

                     Coverage                                             Additional Premium
A. Hired Auto Liability                                  $ $58.00

B. Non-owned Auto Liability                              $ $102.00

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Insurance is provided only for those coverages for      B. For insurance provided by this endorsement only:
   which a specific premium charge is shown in the            1. The exclusions under Paragraph B.1.
   Declarations or in the Schedule.                              Applicable To Business Liability Coverage
   1. Hired Auto Liability                                       in Section II – Liability, other than Exclusions
      The insurance provided under Paragraph A.1.                a., b., d., f. and i. and the Nuclear Energy
      Business Liability in Section II – Liability               Liability Exclusion, are deleted and replaced by
      applies to "bodily injury" or "property damage"            the following:
      arising out of the maintenance or use of a                  a. "Bodily injury" to:
      "hired auto" by you or your "employees" in the                 (1) An "employee" of the insured arising out
      course of your business.                                           of and in the course of:
   2. Non-owned Auto Liability                                          (a) Employment by the insured; or
      The insurance provided under Paragraph A.1.                       (b) Performing duties related to the
      Business Liability in Section II – Liability                          conduct of the insured's business; or
      applies to "bodily injury" or "property damage"
      arising out of the use of any "non-owned auto"                 (2) The spouse, child, parent, brother or
      in your business by any person.                                    sister of that "employee" as a
                                                                         consequence of Paragraph (1) above.
                                                                     This exclusion applies:
                                                                     (1) Whether the insured may be liable as an
                                                                         employer or in any other capacity; and




BP 06 86 05 17                       © Insurance Services Office, Inc., 2016                         Page 1 of 2
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 40 of 101 Page ID #:51



        (2) To any obligation to share damages with                   b. Any partner or "executive officer" for any
            or repay someone else who must pay                           "auto" owned by such partner or officer
            damages because of injury.                                   or a member of his or her household;
         This exclusion does not apply to:                            c. Any person while employed in or
        (1) Liability assumed by the insured under                       otherwise engaged in duties in
            an "insured contract"; or                                    connection with an "auto business",
                                                                         other than an "auto business" you
        (2) "Bodily injury" arising out of and in the                    operate;
            course of domestic employment by the
            insured unless benefits for such injury                   d. The owner or lessee (of whom you are a
            are in whole or in part either payable or                    sublessee) of a "hired auto" or the
            required to be provided under any                            owner of a "non-owned auto" or any
            workers' compensation law.                                   agent or "employee" of any such owner
                                                                         or lessee; or
      b. "Property damage" to:
                                                                      e. Any person or organization for the
        (1) Property owned or being transported by,                      conduct of any current or past
            or rented or loaned to the insured; or                       partnership or joint venture that is not
        (2) Property in the care, custody or control                     shown as a Named Insured in the
            of the insured.                                              Declarations.
   2. Paragraph C. Who Is An Insured in Section II          C. For the purposes of this endorsement only,
      – Liability is replaced by the following:                Paragraph H. Other Insurance in Section III –
                                                               Common Policy Conditions is replaced by the
      1. Each of the following is an insured under
                                                               following:
         this endorsement to the extent set forth
         below:                                                This insurance is excess over any primary
                                                               insurance covering the "hired auto" or "non-owned
         a. You;
                                                               auto".
         b. Any other person using a "hired auto"
            with your permission;                           D. The following additional definitions apply:
                                                               1. "Auto business" means the business or
         c. For a "non-owned auto":
                                                                  occupation of selling, repairing, servicing,
              (1) Any partner or "executive officer" of           storing or parking "autos".
                  yours; or
                                                               2. "Hired auto" means any "auto" you lease, hire,
              (2) Any "employee" of yours;                        rent or borrow. This does not include any
              but only while such "non-owned auto" is             "auto" you lease, hire, rent or borrow from any
              being used in your business; and                    of your "employees", your partners or your
                                                                  "executive officers" or members of their
         d. Any other person or organization, but                 households.
            only for their liability because of acts or
            omissions of an insured under a., b. or            3. "Non-owned auto" means any "auto" you do
            c. above.                                             not own, lease, hire, rent or borrow which is
                                                                  used in connection with your business. This
      2. None of the following is an insured:                     includes "autos" owned by your "employees",
         a. Any person engaged in the business of                 your partners or your "executive officers", or
            his or her employer for "bodily injury" to            members of their households, but only while
            any co-"employee" of such person                      used in your business or your personal affairs.
            injured in the course of employment, or
            to the spouse, child, parent, brother or
            sister of that co-"employee" as a
            consequence of such "bodily injury", or
            for any obligation to share damages with
            or repay someone else who must pay
            damages because of the injury;




Page 2 of 2                           © Insurance Services Office, Inc., 2016                      BP 06 86 05 17
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 41 of 101 Page ID #:52


                                                                                              BUSINESSOWNER’S
                                                                                                   BP 99 11 09 08


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – BED BUG - KISSING BUG
This endorsement modifies insurance provided under the following:

BUSINESSOWNER’S COVERAGE FORM

   The following is added to Paragraph B.1. and B.2., Exclusions in SECTION II – LIABILITY:
   This insurance does not apply to:
        "Bodily Injury", "Property damage", "personal and advertising injury" or medical expenses due to any or all claims
        or damages arising from any person being exposed to or bitten by an insect(s) belonging to the entomological
        families of Cimicidae or Reduviidae commonly referred to as a bed bug or kissing bug.




BP 99 11 09 08                                                                                                Page 1 of 1
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 42 of 101 Page ID #:53


                                                                                                      BUSINESSOWNER’S
                                                                                                          BP 99 188 06 16



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  DEDUCTIBLE ENDORSEMENT - PROPERTY
       This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM


Paragraph D.1. Deductibles of SECTION I – PROPERTY                        Spoilage Deductible – Building 3                :
is replaced with the following:                                                  $500
                                                                          Spoilage Deductible – Building 4                :
D. Deductibles                                                                   $500
   1. We will not pay for loss or damage to Covered                       Spoilage Limit of Insurance                –   Building   3:
      Property caused by or resulting from a Covered                             $5,000
      Cause of Loss as a result of one occurrence until                   Spoilage Limit of Insurance                –   Building   4:
      the amount of such loss or damage exceeds the                              $2,000
      applicable Deductible shown in the Declarations or                  Spoilage loss at Building 3:                    $2,500
      as set forth below. We will then pay the amount of                  Spoilage loss at Building 4:                    $1,500
      such loss or damage in excess of the Deductible up
      to the applicable Limit of Insurance of Section 1 -                 The largest deductible involved in the occurrence
      Property. In the event of loss or damage to Cov-                    was the $500 spoilage deductible and will be sub-
      ered Property caused by or resulting from a Cov-                    tracted from the total Loss Payable:
      ered Cause of Loss at one or more buildings at the                       $ 50,100 – Building 1 loss
      same location, as a result of one occurrence, only                     + $ 70,000 – Building 2 loss
      the single largest deductible scheduled for loss at                    + $ 2,500 – Spoilage loss at Building 3
      such building(s) will apply to all such loss or dam-                   + $ 1,500 – Spoilage loss at Building 4
      age regardless of the number of buildings involved                       $ 124,100 – Total loss
      in the loss. However, this Paragraph D.1 does not                      - $     500 – Largest deductible involved in loss
      apply to loss or damage from Earthquake or Wind-                         $ 123,600 – Total loss payable
      storm or Hail causes of loss.
       EXAMPLES                                                           Example 2 - Identical loss occurs but only at build-
                                                                          ing 1, no loss at other buildings (same deductibles
       Example 1 - Loss at multiple buildings, same loca-                 and limits)
       tion.
       A fire damages Buildings 1 and 2 which results in a                Property Deductible – Building 1:               $250
       spoilage loss at Buildings 3 and 4 due to a power                  Limit of Insurance – Building 1:                $60,000
       outage from the fire.                                              Loss to Building 1:                             $50,100
                                                                          Spoilage Loss at Building 1:                    $2,500
       Property Deductible – Building 1:          $250
       Property Deductible – Building 2:          $250                    The largest deductible involved in the occurrence
       Limit of Insurance – Building 1:           $60,000                 was the $500 spoilage deductible for Building 1 and
       Limit of Insurance – Building 2:           $80,000                 will be subtracted from the total Loss Payable.
       Loss to Building 1:                        $50,100
       Loss to Building 2:                        $70,000                       $ 50,100 - Building 1 loss
                                                                              + $ 2,500 - Spoilage loss at Building 1
                                                                                $ 52,600 - Total Loss at Building 1
                                                                              - $    500 - Largest deductible involved in loss
                                                                                $ 52,100 - Total loss payable.


BP 99 188 06 16    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 1 of 1
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 43 of 101 Page ID #:54


                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 99 20 01 10


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                HOTELS/MOTELS
   This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM


With respect to coverage provided by this endorsement,                             t. Web Sites
the provisions of the Businessowner’s Coverage Form                                    We will pay for the actual loss of Business In-
apply, unless modified by this endorsement.                                            come you sustain due to the necessary suspen-
A. The following is added to Paragraph A.1.a. of Section                               sion of your “operations” caused by direct phys-
   I – Property:                                                                       ical loss or damage by a Covered Cause of
   (7) Indoor swimming pools which are an integral part                                Loss to:
       of the buildings.                                                              (a) The operation of your business web site at a
B . Paragraph A.1.b.(2) of SectionI – Property is re-                                     described location; or
    placed by the following:                                                          (b) The operation of your business web site at
   (2) Property of others that is in your care, custody or                                the premises of a vendor acting as your
       control, excluding property belonging to guests                                    service provider.
       staying at your hotel/motel, except as otherwise                               The most we will pay for loss under this Addi-
       provided in Loss Payment Property Loss Condition                               tional Coverage in any one occurrence is the
       Paragraph E.5.d.(3)(b);                                                        lesser of:
C. The following is added to Paragraph A.1.b. of SectionI                             (a) The loss you sustain during the 7-day period
   – Property:                                                                            immediately following the first 12 hours after
   (6) Your personal property in hotel/motel rooms fur-                                   the suspension of your website operations;
       nished by you as a hotel/motel operator.                                           or
D. The following is added to Paragraph A.5.Additional                                 (b) $50,000.
   Coverages of SectionI – Property:                                                  The most we will pay for loss under this Addi-
      s. Lock Replacement                                                             tional Coverage during each policy period is
                                                                                      $100,000.
         We will pay the necessary expenses you incur
         to replace locks for hotel/motel rooms resulting                          u. Reward Payment
         from theft or copying of keys or any other legiti-                       (1) We will reimburse you for rewards paid as fol-
         mate security concern. The most we will pay                                  lows:
         under this Additional Coverage during each pol-                              (a) Up to $5,000 to an eligible person for infor-
         icy period is $2,500.                                                            mation leading to the arrest and conviction
         This insurance does not apply to loss caused                                     of any person or persons committing a crime
         by:                                                                              resulting in loss of or damage to Covered
         (1) Vandalism; or                                                                Property from a Covered Cause of Loss.
                                                                                          However, we will pay no more than the less-
         (2) Wear and Tear.                                                               er of the following amounts:
         Lock replacement coverage is not subject to a                                     (i) Actual cash value of the Covered Proper-
         deductible.                                                                           ty at the time of loss or damage, but not
                                                                                               more than the amount required to repair
                                                                                               or replace it; or
                                                                                          (ii) The amount determined by the loss set-
                                                                                               tlement procedure applicable to the Cov-
                                                                                               ered Property under the Loss Payment
                                                                                               Condition.



BP 99 20 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 1 of 3
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 44 of 101 Page ID #:55
BUSINESSOWNER’S – Hotels/Motels

        (b) Up to $5,000 to an eligible person for the                                (1) If you have been in business for more than
            return of stolen Covered Property, when the                                   twelve months at the location of the loss,
            loss is caused by theft. However, we will pay                                 one-thirtieth (1/30) of the average monthly
            no more than the lesser of the following                                      amount of credit card slips will be consi-
            amounts:                                                                      dered as average daily credit card slips for
            (i) Actual cash value based on the condition                                  that location.
                of the Covered Property at the time it is                                  The twelve months immediately preceding
                returned, but not more than the amount                                     the discovery of the loss will be used to de-
                required to repair or replace it; or                                       termine the average monthly amount.
           (ii) The amount determined by the loss set-                                (2) If you have been in business for less than
                tlement procedure applicable to the re-                                   twelve months at the location of the loss,
                turned Covered Property under the Loss                                    the average daily credit card slips shall be
                Payment Condition.                                                        one-thirtieth (1/30) of the average monthly
     (2) This Additional Coverage applies subject to the                                  amount of credit card slips for the number of
         following conditions:                                                            months you have been in business at that
                                                                                          location.
        (a) An eligible person means that person desig-
            nated by a law enforcement agency as being                                (3) The average daily credit card slips will be
            the first to voluntarily provide the information                              multiplied by the number of days for which
            leading to the arrest and conviction or return                                slips are lost to determine the amount of the
            of the stolen Covered Property, and who is                                    loss subject to the maximum limit indicated
            not:                                                                          below.
            (i) You or any family member;                                             The most we will pay as a result of loss or dam-
                                                                                      age to credit card slips under this Additional
           (ii) Your employee or any of his or her family                             Coverage during each policy period is $10,000.
                members;
                                                                         E. Our obligation under this coverage applies only to the
           (iii) An employee of a law enforcement agen-                     amount of damages in excess of any deductible
                 cy;                                                        amount stated in the Declarations as applicable to this
           (iv) An employee of a business engaged in                        coverage.
                property protection;                                     F. The following is added to Paragraph A.Coverages of
           (v) Any person who had custody of the Cov-                       SectionII – Liability:
               ered Property at the time the theft was                        3. Liability For Guests' Property
               committed; or
                                                                                  a. We will pay those sums that you become legally
           (vi) Any person involved in the crime.                                    obligated to pay as damages because of loss or
        (b) No reward will be reimbursed unless and                                  destruction of, or damage to property belonging
            until the person(s) committing the crime is                              to your hotel/motel guests while the property is
            (are) convicted or the Covered Property is                               on your premises or in your possession. We will
            returned.                                                                have the right and duty to defend the insured
                                                                                     against any "suit" seeking those damages.
        (c) The lesser of the amount of the reward or
            $5,000 is the most we will reimburse for loss                            However, we will have no duty to defend the in-
                                                                                     sured against any "suit" seeking damages for
            under this Additional Coverage in any one
                                                                                     "property damage" to which this insurance does
            occurrence.
                                                                                     not apply. We may, at our discretion, investigate
      v. Credit Card Slips                                                           any "occurrence" and settle any claim or "suit"
         We will pay for amounts you are unable to col-                              that may result. But:
         lect due to loss of or damage to credit card slips                          (1) The amount we will pay for damages is
         while located at the described premises as the                                  limited as described in Paragraph D – Liabil-
         result of a Covered Cause of Loss.                                              ity And Medical Expenses Limits Of In-
         It is your responsibility to establish the amount                               surance in SectionII – Liability; and
         of the loss under this Additional Coverage. If it                           (2) Our right and duty to defend end when we
         is not possible, the amount of the loss will be                                 have used up the applicable Limit of Insur-
         determined as follows:                                                          ance in the payment of judgments or settle-
                                                                                         ments or medical expenses.




BP 99 20 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 2 of 3
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 45 of 101 Page ID #:56
 BUSINESSOWNER’S – Hotels/Motels

      b. This insurance applies to damages resulting                                 All loss, destruction or damage involving a sin-
         from the loss or destruction of, or damage to                               gle act or series of related acts whether caused
         property belonging to hotel/motel guests only if                            by one or more persons is considered one "oc-
         the loss or destruction of, or damage to property                           currence".
         took place in the "coverage territory" during the               I. For coverage provided under this endorsement the
         policy period.                                                     following definition is added to Section II – Liability:
      c. This coverage does not apply to the following                       23. "Safe Deposit Box" means a box or safe used for
         property:                                                               safe storage of valuables. The box or safe must
        (1) Samples or articles held for sale;                                   be in an area inaccessible to the public whereby
        (2) Vehicles, including equipment, accessories                           the valuables are turned over to the custody of a
            or any property contained in or on a vehicle;                        hotel/motel representative. "Safe deposit box"
            and                                                                  does not include any safe or storage facility in ho-
        (3) Property belonging to your guests while the                          tel/motel units occupied by guests.
            property is in a "safe deposit box" on your
            premises.
G. The following is added to Paragraph B.Exclusions of
   SectionII – Liability:
   4. Applicable To Liability For Guests' Property
      This insurance does not apply to:
      a. Liability excluded under Business Liability Cov-
         erage.
         However, with respect to the coverage provided
         for damage to Guests' Property, Exclusion
         B.1.k.(4) of Section II – Liability does not ap-
         ply;
      b. Dishonest acts committed by you, your partners,
         members or managers;
      c. Destruction of or damage to property resulting
         from the spilling, upsetting or leaking of any
         food or liquid;
      d. Loss or destruction of or damage to property
         resulting from seizure or destruction of the
         property by order of governmental authority;
         and
      e. Liability incurred from your release of any other
         person or organization from legal liability.
H. The following is added to Paragraph D.Liability And-
   Medical Expenses Limits Of Insurance of Section II
   – Liability:
   5. Liability For Guests' Property Limits Of
      Insurance
      a. The most we will pay for all damages because
         of loss or destruction of or damage to property
         belonging to your guests in any one "occur-
         rence", regardless of the number of guests, is
         $25,000 unless a higher amount is shown in the
         Declarations.
      b. Subject to the applicable limit stated above in
         5.a., the most we will pay for all damages be-
         cause of loss or destruction of or damage to
         property belonging to any one guest is $1,000,
         unless a higher amount is shown in the Declara-
         tions.



BP 99 20 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 3
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 46 of 101 Page ID #:57


                                                                                                        BUSINESSOWNER’S
                                                                                                             BP 99 2380617

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            PROTECTIVE SAFEGUARDS – FIRE
    This endorsement modifies insurance provided under the following:

    BUSINESSOWNER’S COVERAGE FORM


                                                           SCHEDULE

       Prem.        Bldg.       Protective Safeguards
        No.          No.         Symbols Applicable                         Description Of "P-9" If Applicable:
        001          001       P-1

        001          002       P-1

        001          003       P-1

        001          004       P-1

      Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




   A. The following is added to the Property General                     B. The following is added to Paragraph B. Exclu-
      Conditions in SECTION I – PROPERTY:                                   sions in SECTION I – PROPERTY:
        Protective Safeguards                                                We will not pay for loss or damage caused by or
        As a condition of this insurance, you are required                   resulting from fire if, prior to the fire, you failed to
        to:                                                                  comply with any condition set forth in Paragraph A.
        1. Maintain the protective safeguards listed in the              C. The protective safeguards to which this endorse-
           Schedule, and over which you have control, in                    ment applies are identified by the symbols set forth
           complete working order;                                          below: The term “Automatic” as used herein
                                                                            means that the device in the “on position” is acti-
        2. Actively engage and maintain in the "on" posi-                   vated by fire or smoke without the need for any fur-
           tion and for “P-2” Automatic Fire Alarms also                    ther action by you.
           maintain the connection to a central station or
           public or private fire alarm station at all times                 "P-1" Automatic Sprinkler System, including re-
           any automatic fire alarm or other automatic                       lated supervisory services.
           system listed in the Schedule; and                                Automatic Sprinkler System means:
        3. Notify us if you know of any suspension of or                          a. Any automatic fire protective or extinguish-
           impairment in any protective safeguard listed                             ing system, including connected:
           in the Schedule.
                                                                                      (1) Sprinklers and discharge nozzles;
            However, if part of an Automatic Sprinkler Sys-
            tem or Automatic Commercial Cooking Ex-                                   (2) Ducts, pipes, valves and fittings;
            haust And Extinguishing System is shut off                                (3) Tanks, their component parts and
            due to breakage, leakage, freezing conditions                                 supports; and
            or opening of sprinkler heads, notification to us                         (4) Pumps and private fire protection
            will not be necessary if you can restore full pro-                            mains.
            tection within 48 hours.
BP 99 23806 17Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.           Page 1 of 2
   Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 47 of 101 Page ID #:58
BUSINESSOWNER’S – Protective Safeguards –Fire

            b. When supplied from an automatic fire pro-
               tective system:
                 (1) Non-automatic fire protective systems;
                     and
                 (2) Hydrants, standpipes and outlets.


        "P-2" Automatic Fire Alarm, protecting the entire
        building, that is:
            a. Connected to a central station; or
            b. Reporting to a public or private fire alarm
               station.
        "P-3" Security Service, with a recording system
        or watch clock, making hourly rounds covering the
        entire building, when the premises are not in actual
        operation.
        "P-4" Service Contract with a privately owned fire
        department providing fire protection service to the
        described premises.
        "P-9G" Automatic Commercial Cooking Extin-
        guishing System (a/k/a Ansul system) consist-
        ing of wet chemical fire extinguishing equipment.
        "P-9", the protective system described in the
        Schedule.




BP 99 238 06 17Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 2
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 48 of 101 Page ID #:59


                                                                                                            BUSINESSOWNER’S
                                                                                                                 BP 99 6003 12



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 WATER BACK-UP AND SUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

                                                 SCHEDULE
                             Covered Property Annual Aggregate          Business Income And Extra Expense
   Premises Number                   Limit Of Insurance                Annual Aggregate Limit Of Insurance
Location 001, Building        $5,000                                      $5,000
001
Location 001, Building      $5,000                                        $5,000
002
Location 001, Building      $5,000                                        $5,000
003
Location 001, Building      $5,000                                        $5,000
004
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




A. We will pay for direct physical loss or damage to                 B. The coverage described in Paragraph A. of this
   Covered Property, covered under Section I –                          endorsement does not apply to loss or damage
   Property, caused by or resulting from:                               resulting from an insured's failure to:
   1. Water or waterborne material which backs up                        1. Keep a sump pump or its related equipment in
      through or overflows or is otherwise discharged                       proper working condition; or
      from a sewer or drain; or                                          2. Perform the routine maintenance or repair
   2. Water or waterborne material which overflows                          necessary to keep a sewer or drain free from
      or is otherwise discharged from a sump, sump                          obstructions.
      pump or related equipment, even if the                         C. The most we will pay for the coverage provided
      overflow or discharge results from mechanical                     under this endorsement for all direct physical loss
      breakdown of a sump pump or its related                           or damage to Covered Property is the Covered
      equipment.                                                        Property Annual Aggregate Limit of Insurance.
   However, with respect to Paragraph A.2., we will                     That limit is $5,000 per location, unless a different
   not pay the cost of repairing or replacing a sump                    Covered Property Annual Aggregate Limit of
   pump or its related equipment in the event of                        Insurance is indicated in the Schedule of this
   mechanical breakdown.                                                endorsement.
   THIS IS NOT FLOOD INSURANCE. We will not
   pay for loss or damage from water or other
   materials that back up or overflow from any
   sewer, drain or sump that itself is caused,
   directly or indirectly, in whole or in part, by any
   flood. Flood means the overflow of surface
   water, waves, tides, tidal waves, streams, or
   other bodies of water, or their spray, all
   whether driven by wind or not.




BP 99 60 03 12      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 2
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 49 of 101 Page ID #:60
BUSINESSOWNER’S – Water Back-Up and Sump Overflow Endorsement

   The applicable Covered Property Annual                                  The applicable Business Income And Extra
   Aggregate Limit of Insurance is the most we will                        Expense Annual Aggregate Limit of Insurance is
   pay under this endorsement for the total of all                         the most we will pay under this endorsement for
   direct physical loss or damage sustained in any                         the total of all loss of Business Income you sustain
   one policy year, regardless of the number of                            and Extra Expense you incur in any one policy
   occurrences that cause or result in loss or damage                      year, regardless of the number of occurrences that
   to Covered Property. If loss payment for the first                      cause or result in loss or damageto Covered
   such occurrence does not exhaust the applicable                         Property as described in Paragraph A. of this
   Limit of Insurance, then the balance of that Limit is                   endorsement. If loss payment during an earlier
   available for subsequent loss or damage                                 "period of restoration" in the policy year does not
   sustained in, but not after, that policy year. With                     exhaust the applicable Limit of Insurance, then the
   respect to an occurrence which begins in one                            balance of that Limit is available for loss of
   policy year and continues or results in additional                      Business Income you sustain or Extra Expense
   loss or damage in a subsequent policy year(s), all                      you incur during a subsequent "period of
   loss or damage is deemed to be sustained in the                         restoration" beginning in, but not after, that policy
   policy year in which the occurrence began.                              year. With respect to a "period of restoration"
D. The following provisions apply to Section I –                           which begins in one policy year and continues in a
   Property and supersede any provisions to the                            subsequent policy year(s), all loss of Business
   contrary:                                                               Income you sustain or Extra Expense you incur is
                                                                           deemed to be sustained or incurred in the policy
   The most we will pay under:                                             year in which the "period of restoration" began.
   1. Paragraph A.5.f. Business Income Additional                     E. With respect to the coverage provided under this
      Coverage for all loss of Business Income you                       endorsement, the Water Exclusion in Section I –
      sustain due to the necessary suspension of                         Property is replaced by the following exclusion:
      your "operations" caused by direct physical
      loss or damage to Covered Property as                                Water
      described in Paragraph A. of this endorsement;                       1. Flood, surface water, waves (including tidal
      and                                                                     wave and tsunami), tides, tidal water, overflow
   2. Paragraph A.5.g. Extra Expense Additional                               of any body of water, or spray from any of
      Coverage for all necessary Extra Expense you                            these, all whether or not driven by wind
      incur and that you would not have incurred if                           (including storm surge);
      there had been no direct physical loss or                            2. Mudslide or mudflow; or
      damage to Covered Property as described in                           3. Water under the ground surface pressing on,
      Paragraph A. of this endorsement;                                       or flowing or seeping through:
   is the Business Income And Extra Expense                                    a. Foundations,          walls,     floors   or   paved
   Annual Aggregate Limit of Insurance. That limit is                             surfaces;
   $5,000 per location, unless a different Business
   Income And Extra Expense Annual Aggregate                                   b. Basements, whether paved or not; or
   Limit of Insurance is shown in the Schedule.                                c. Doors, windows or other openings; or
                                                                           4. Waterborne material carried or otherwise
                                                                              moved by any of the water referred to in
                                                                              Paragraph 1. or 3., or material carried or
                                                                              otherwise moved by mudslide or mudflow.
                                                                           This exclusion applies regardless of whether any
                                                                           of the above, in Paragraphs 1. through 4., is
                                                                           caused by an act of nature or is otherwise caused.
                                                                           An example of a situation to which this exclusion
                                                                           applies is the situation where a dam, levee,
                                                                           seawall or other boundary or containment system
                                                                           fails in whole or in part, for any reason, to contain
                                                                           the water.
                                                                           But if any of the above, in Paragraphs 1. through
                                                                           4., results in fire, explosion or sprinkler leakage,
                                                                           we will pay for the loss or damage caused by that
                                                                           fire, explosion or sprinkler leakage.




Page 2 of 2      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        BP 99 60 03 12
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 50 of 101 Page ID #:61



                                                                                                                       BP IN 01 01 10


           BUSINESSOWNER’S COVERAGE FORM INDEX
This index is provided only as a convenience. It should not be assumed to provide a reference to every provision
that can affect a question, claim or coverage. To determine the full scope of coverage and pertinent restrictions
and exclusions, the policy (including endorsements) must be read in its entirety. The features may also be af-
fected by related provisions not referenced at all in the index, or noted elsewhere in it. For instance, an Exclusion
feature addresses a specific policy exclusion; but restrictions of coverage and exclusions also appear within the
areas where coverage, covered causes of loss, etc., are described.

                                                       Page                                                                  Page
   Businessowners Coverage Feature                    Number           Businessowners Coverage Feature                      Number
Abandonment Property Loss Condition                       21       Business Liability Coverage                                30-32
Accounts Receivable Coverage Extension                    14       Business Personal Property Coverage                          1
Accounts Receivable Exclusion                             20       Business Personal Property Limit –                         20-21
                                                                   Seasonal Increase (Limit Of Insurance)
Acts Or Decisions Exclusion                               19       Cancellation Condition                                      46
Additional Coverages                                    3-12       Certain Computer-related Losses                            16-17
                                                                   Exclusion
Additional Exclusion – Loss Or Damage To                  19       Changes Condition                                           46
Products Exclusion
"Advertisement" Definition                                42       Changes In Or Extremes Of Temperature                       18
                                                                   Exclusion
Aggregate Limits (Liability And Medical                   41       Civil Authority Additional Coverage                         7-8
Expenses Limits Of Insurance)
Aircraft, Auto Or Watercraft Exclusion                    35       Collapse Additional Coverage                                4-5
Appraisal Property Loss Condition                         21       Collapse Exclusion                                          18
"Auto" Definition                                         42       "Computer" Definition                                       28
Bankruptcy General Condition                              41       Concealment, Misrepresentation Or Fraud                     46
                                                                   Condition
"Bodily Injury" Definition                                42       Consequential Losses Exclusion                              17
Building Coverage                                         1        Continuous Or Repeated Seepage Or                           19
                                                                   Leakage Of Water Exclusion
Building Limit – Automatic Increase (Limits               20       Contractual Liability Exclusion                             33
Of Insurance)
Business Income Additional Coverage                      5-7       Control Of Property General Condition                       25
Business Income And Extra Expense                       19-20      "Counterfeit Money" Definition                              29
Exclusions
Business Income From Dependent                          9-10       Coverage Extension – Supplementary Pay-                    31-32
Properties Additional Coverage                                     ments (Business Liability Coverage)



BP IN 01 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        Page 1 of 4
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 51 of 101 Page ID #:62
BUSINESSOWNER’S COVERAGE FORM INDEX


                                                       Page                                                             Page
   Businessowners Coverage Feature                    Number            Businessowners Coverage Feature                Number
Coverage Extensions – Section I –                      12-14        Errors Or Omissions Exclusion                         19
Property
"Coverage Territory" Definition                           42        Examination Of Your Books And Records                 46
                                                                    Condition
Covered Causes Of Loss                                    2         Exclusions – Section I – Property                    14-20

Covered Property                                          1         Exclusions – Section II – Liability                  32-40
Damage To Impaired Property Or Property                   36        "Executive Officer" Definition                        43
Not Physically Injured Exclusion
Damage To Property Exclusion                              36
                                                                    Expected Or Intended Injury Exclusion                 33
Damage To Your Product Exclusion                          36        Exposed Property Exclusion                            18
Damage To Your Work Exclusion                             36        Extended Business Income Coverage                     6-7
                                                                    (Business Income Additional Coverage)
Dampness Or Dryness Of Atmosphere                         18        Extra Expense Additional Coverage                      7
Exclusion
Debris Removal Additional Coverage                       3-4        False Pretense Exclusion                              18
Deductibles                                               21        Fire Department Service Charge Additional              4
                                                                    Coverage
Dishonesty Exclusion                                   17-18        Fire Extinguisher Systems Recharge                    10
                                                                    Expense Additional Coverage
Duties In The Event Of Loss Or Damage                  21-22        Forgery Or Alteration Additional Coverage              8
Property Loss Condition
Duties In The Event Of Occurrence,                     41-42        Frozen Plumbing Exclusion                             17
Offense, Claim Or Suit General Condition
Earth Movement Exclusion                                  15        "Fungi" Definition                                    29
Electrical Apparatus Exclusion                            17        "Fungi", Wet Rot Or Dry Rot Exclusion                 17
Electrical Disturbance Exclusion                          19        Glass Expenses Additional Coverage                    10
Electronic Data Additional Coverage                    10-11        Governmental Action Exclusion                         15
"Electronic Data" Definition                              29        "Hostile Fire" Definition                             43
Electronic Data Exclusion                                 38        "Impaired Property" Definition                        43
"Employee" Definition                                     42        Increased Cost Of Construction Additional             8-9
                                                                    Coverage
Employee Dishonesty Optional Coverage                   26-27       Inspections And Surveys Condition                     47
Employer's Liability Exclusion                            33        Insurance Under Two Or More Coverages                 47
                                                                    Condition
Equipment Breakdown Protection Optional                28-29        "Insured Contract" Definition                         43
Coverage



Page 2 of 4       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP IN 01 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 52 of 101 Page ID #:63



                                                       Page                                                             Page
   Businessowners Coverage Feature                    Number            Businessowners Coverage Feature                Number
Installation, Testing, Repair Exclusion                   19        Money Orders And "Counterfeit Money"                   8
                                                                    Additional Coverage
Interruption Of Computer Operations                       11        Mortgageholders Property General                      25
Additional Coverage                                                 Condition
"Leased Worker" Definition                                43        Neglect Exclusion                                     18
Legal Action Against Us General Condition                 42        Negligent Work Exclusion                              19
Section II – Liability
Legal Action Against Us Property Loss                     22        Nesting Or Infestation Exclusion                      18
Condition – Section I – Property
Liability And Medical Expenses Definitions              42-45       Newly Acquired Or Constructed Property                13
                                                                    Coverage Extension
Liability And Medical Expenses General                  41-42       No Benefit To Bailee Property General                 25
Conditions                                                          Condition
Liability And Medical Expenses Limits Of                  41        Nuclear Energy Liability Exclusion                   38-40
Insurance
Liberalization Condition                                  47        Nuclear Hazard Exclusion                              15
Limitations                                              2-3        "Occurrence" Definition                               44
Limited Coverage For "Fungi", Wet Rot Or                11-12       "Operations" Definition                               29
Dry Rot Additional Coverage
Limits Of Insurance – Section I – Property                20        Optional Coverages                                   25-29
Liquor Liability Exclusion                                33        Ordinance Or Law Exclusion                            15
"Loading Or Unloading" Definition                         43        Other Insurance Condition                             47
Loss Payment Property Loss Condition                    22-24       Other Types Of Loss Exclusion                         18
"Manager" Definition                                      29        Outdoor Property Coverage Extension                   13
Marring Or Scratching Exclusion                           18        Outdoor Signs Optional Coverage                      25-26
Mechanical Breakdown Exclusion                            18        "Period Of Restoration" Definition                    29
Medical Expenses Coverage                               32-33       "Personal And Advertising Injury" Definition          44
Medical Expenses Exclusions                             38-40       Personal And Advertising Injury Exclusion             37
"Member" Definition                                       29        Personal Effects Coverage Extension                   13
"Mobile Equipment" Definition                           43-44       Personal Property Off-premises                        13
                                                                    Coverage Extension
Mobile Equipment Exclusion                                35        Policy Period, Coverage Territory Property            25
                                                                    General Condition
Money And Securities Optional Coverage                    26        Pollutant Clean-up And Removal                         7
                                                                    Additional Coverage
"Money" Definition                                        29        "Pollutants" Definition – Section I –                 29
                                                                    Property



BP IN 01 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 4
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 53 of 101 Page ID #:64
BUSINESSOWNER’S COVERAGE FORM INDEX

                                                        Page                                                             Page
   Businessowners Coverage Feature                     Number            Businessowners Coverage Feature                Number
"Pollutants" Definition – Section II –                     44        "Specified Causes Of Loss" Definition                 30
Liability
Pollution Exclusion – Section I – Property                 18        Steam Apparatus Exclusion                             17
Pollution Exclusion – Section II – Liability             33-35       "Stock" Definition                                    30
Premium Audit Condition                                  47-48       "Suit" Definition                                     45
Premiums Condition                                         47        "Temporary Worker" Definition                         45
Preservation Of Property Additional                        4         Transfer Of Rights Of Recovery Against                48
Coverage                                                             Others To Us Condition
"Products-completed Operations Hazard"                   44-45       Transfer Of Your Rights And Duties Under              48
Definition                                                           This Policy Condition
Professional Services Exclusion                          35-36       Utility Services Exclusion                           15-16

"Property Damage" Definition                               45        Vacancy Property Loss Condition                      24-25
Property Definitions                                     29-30       Valuable Papers And Records Coverage                  14
                                                                     Extension
Property General Conditions                                25        "Valuable Papers And Records" Definition              30
Property Loss Conditions                                 21-25       Violation Of Customer Protection Statutes             38
                                                                     Exclusion
Property Not Covered                                       2         Virus Or Bacteria Exclusion                           17
Recall Of Products, Work Or Impaired                       37        "Volunteer Worker" Definition                         45
Property Exclusion
Recovered Property Loss Condition                          24        War And Military Action Exclusion                     16
Resumption Of Operations Property Loss                     24        War Exclusion                                         35
Condition
Rust Or Other Corrosion Exclusion                          18        Water Damage, Other Liquids, Powder Or                 5
                                                                     Molten Material Damage Additional
                                                                     Coverage
Section I – Property                                     1-30        Water Exclusion                                       16
Section II – Liability                                   30-45       Wear And Tear Exclusion                               18
Section III – Common Policy Conditions                   46-48       Weather Conditions Exclusion                          19
"Securities" Definition                                    29        Who Is An Insured                                    40-41
Separation Of Insureds General Condition                   42        Workers' Compensation And Similar Laws                33
                                                                     Exclusion
Settling, Cracking, Shrinking Or Expansion                 18        "Your Product" Definition                             45
Exclusion
Smog Exclusion                                             18        "Your Work" Definition                                45
Smoke, Vapor, Gas Exclusion                                17



Page 4 of 4        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP IN 01 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 54 of 101 Page ID #:65

                                                                              BUSINESSOWNER’S COVERAGE FORM
                                                                                                 BP 00 03 01 10



                    BUSINESSOWNER’S COVERAGE FORM
Various provisions in this policy restrict coverage.                              (5) Personal property owned by you that is
Read the entire policy carefully to determine rights,                                 used to maintain or service the buildings
duties and what is and is not covered.                                                or structures or the premises, including:
Throughout this Coverage Form the words "you" and                                    (a) Fire extinguishing equipment;
"your" refer to the Named Insured shown in the Decla-                                (b) Outdoor furniture;
rations. The words "we", "us" and "our" refer to the
Company providing this insurance.                                                    (c) Floor coverings; and
In Section II – Liability, the word "insured" means any                              (d) Appliances used for refrigerating,
person or organization qualifying as such under Para-                                     ventilating, cooking, dishwashing or
graph C. Who Is An Insured.                                                               laundering;
Other words and phrases that appear in quotation                                  (6) If not covered by other insurance:
marks have special meaning. Refer to Paragraph H.                                    (a) Additions under construction, altera-
Property Definitions in Section I – Property and Para-                                    tions and repairs to the buildings or
graph F. Liability And Medical Expenses Definitions in                                    structures;
Section II – Liability.
                                                                                     (b) Materials, equipment, supplies and
SECTION I – PROPERTY                                                                     temporary structures, on or within
A. Coverage                                                                              100 feet of the described premises,
                                                                                         used for making additions, altera-
    We will pay for direct physical loss of or damage to                                 tions or repairs to the buildings or
    Covered Property at the premises described in the                                    structures.
    Declarations caused by or resulting from any Cov-
    ered Cause of Loss.                                                        b. Business Personal Property located in or on
                                                                                  the buildings at the described premises or
    1. Covered Property                                                           in the open (or in a vehicle) within 100 feet
       Covered Property includes Buildings as de-                                 of the described premises, including:
       scribed under Paragraph a. below, Business                                (1) Property you own that is used in your
       Personal Property as described under Para-                                     business;
       graph b. below, or both, depending on whether
       a Limit of Insurance is shown in the Declara-                              (2) Property of others that is in your care,
       tions for that type of property. Regardless of                                 custody or control, except as otherwise
       whether coverage is shown in the Declarations                                  provided in Loss Payment Property Loss
       for Buildings, Business Personal Property, or                                  Condition Paragraph E.5.d.(3)(b);
       both, there is no coverage for property de-                                (3) Tenant's improvements and better-
       scribed under Paragraph 2. Property Not Cov-                                   ments. Improvements and betterments
       ered.                                                                          are fixtures, alterations, installations or
       a. Buildings, meaning the buildings and struc-                                 additions:
          tures at the premises described in the Dec-                                (a) Made a part of the building or struc-
          larations, including:                                                           ture you occupy but do not own; and
         (1) Completed additions;                                                    (b) You acquired or made at your ex-
         (2) Fixtures, including outdoor fixtures;                                        pense but cannot legally remove;
         (3) Permanently installed:                                               (4) Leased personal property which you
                                                                                      have a contractual responsibility to in-
             (a) Machinery; and                                                       sure, unless otherwise provided for un-
             (b) Equipment;                                                           der Paragraph 1.b.(2); and
         (4) Your personal property in apartments,                                (5) Exterior building glass, if you are a ten-
              rooms or common areas furnished by                                      ant and no Limit of Insurance is shown
              you as landlord;                                                        in the Declarations for Building property.
                                                                                      The glass must be owned by you or in
                                                                                      your care, custody or control.


BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 55 of 101 Page ID #:66


BUSINESSOWNER’S POLICY

   2. Property Not Covered                                                         (1) Steam boilers, steam pipes, steam en-
      Covered Property does not include:                                               gines or steam turbines caused by or
                                                                                       resulting from any condition or event in-
      a. Aircraft, automobiles, motortrucks and other                                  side such equipment. But we will pay for
         vehicles subject to motor vehicle registra-                                   loss of or damage to such equipment
         tion;                                                                         caused by or resulting from an explosion
      b. "Money" or "securities" except as provided                                    of gases or fuel within the furnace of any
         in the:                                                                       fired vessel or within the flues or pas-
                                                                                       sages through which the gases of com-
        (1) Money And Securities Optional Cover-
             age; or                                                                   bustion pass.
        (2) Employee Dishonesty Optional Cover-                                    (2) Hot water boilers or other water heating
             age;                                                                      equipment caused by or resulting from
                                                                                       any condition or event inside such boil-
      c. Contraband, or property in the course of                                      ers or equipment, other than an explo-
         illegal transportation or trade;                                              sion.
      d. Land (including land on which the property                                (3) Property that is missing, where the only
         is located), water, growing crops or lawns;                                   evidence of the loss or damage is a
      e. Outdoor fences, radio or television anten-                                    shortage disclosed on taking inventory,
         nas (including satellite dishes) and their                                    or other instances where there is no
         lead-in wiring, masts or towers, signs (other                                 physical evidence to show what hap-
         than signs attached to buildings), trees,                                     pened to the property. This limitation
         shrubs or plants, all except as provided in                                   does not apply to the Optional Coverage
         the:                                                                          for Money and Securities.
        (1) Outdoor Property Coverage Extension;                                   (4) Property that has been transferred to a
             or                                                                        person or to a place outside the de-
                                                                                       scribed premises on the basis of unau-
        (2) Outdoor Signs Optional Coverage;                                           thorized instructions.
      f. Watercraft (including motors, equipment
                                                                                   (5) The interior of any building or structure
         and accessories) while afloat;
                                                                                       caused by or resulting from rain, snow,
      g. Accounts, bills, food stamps, other evi-                                      sleet, ice, sand or dust, whether driven
         dences of debt, accounts receivable or                                        by wind or not, unless:
         "valuable papers and records"; except as
                                                                                       (a) The building or structure first sus-
         otherwise provided in this policy;
                                                                                           tains damage by a Covered Cause
      h. "Computer(s)" which are permanently in-                                           of Loss to its roof or walls through
          stalled or designed to be permanently in-                                        which the rain, snow, sleet, ice, sand
          stalled in any aircraft, watercraft, motortruck                                  or dust enters; or
          or other vehicle subject to motor vehicle
                                                                                       (b) The loss or damage is caused by or
          registration. This paragraph does not apply                                      results from thawing of snow, sleet
          to "computer(s)" while held as "stock";                                          or ice on the building or structure.
       i. "Electronic data", except as provided under
                                                                               b. We will not pay for loss of or damage to the
          Additional Coverages – Electronic Data.
                                                                                  following types of property unless caused
          This Paragraph i. does not apply to your                                by the "specified causes of loss" or building
          "stock" of prepackaged software.                                        glass breakage:
       j. Animals, unless owned by others and
                                                                                   (1) Animals, and then only if they are killed
          boarded by you, or if owned by you, only as
                                                                                       or their destruction is made necessary.
          "stock" while inside of buildings.
                                                                                   (2) Fragile articles such as glassware,
   3. Covered Causes Of Loss                                                           statuary, marble, chinaware and porce-
      Risks of direct physical loss unless the loss is:                                lain, if broken. This restriction does not
      a. Excluded in Paragraph B. Exclusions in                                        apply to:
          Section I; or                                                               (a) Glass that is part of the exterior or
      b. Limited in Paragraph 4. Limitations in Sec-                                       interior of a building or structure;
          tion I.                                                                     (b) Containers of property held for sale;
   4. Limitations                                                                          or
      a. We will not pay for loss of or damage to:

Page 2 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 56 of 101 Page ID #:67


                                                                                                               COVERAGE FORM

            (c) Photographic or scientific instrument                            (4) We will pay up to an additional $10,000
                 lenses.                                                             for debris removal expense, for each lo-
      c. For loss or damage by theft, the following                                  cation, in any one occurrence of physi-
         types of property are covered only up to the                                cal loss or damage to Covered Property,
         limits shown:                                                               if one or both of the following circum-
                                                                                     stances apply:
        (1) $2,500 for furs, fur garments and gar-
             ments trimmed with fur.                                                (a) The total of the actual debris removal
                                                                                         expense plus the amount we pay for
        (2) $2,500 for jewelry, watches, watch                                           direct physical loss or damage ex-
             movements, jewels, pearls, precious                                         ceeds the Limit of Insurance on the
             and semiprecious stones, bullion, gold,                                     Covered Property that has sustained
             silver, platinum and other precious al-                                     loss or damage.
             loys or metals. This limit does not apply
             to jewelry and watches worth $100 or                                   (b) The actual debris removal expense
             less per item.                                                              exceeds 25% of the sum of the de-
                                                                                         ductible plus the amount that we pay
        (3) $2,500 for patterns, dies, molds and                                         for direct physical loss or damage to
             forms.                                                                      the Covered Property that has sus-
   5. Additional Coverages                                                               tained loss or damage.
      a. Debris Removal                                                              Therefore, if Paragraphs (4)(a) and/or
                                                                                     (4)(b) apply, our total payment for direct
        (1) Subject to Paragraphs (3) and (4), we
                                                                                     physical loss or damage and debris re-
            will pay your expense to remove debris
            of Covered Property caused by or re-                                     moval expense may reach but will never
            sulting from a Covered Cause of Loss                                     exceed the Limit of Insurance on the
                                                                                     Covered Property that has sustained
            that occurs during the policy period. The
            expenses will be paid only if they are                                   loss or damage, plus $10,000.
            reported to us in writing within 180 days                            (5) Examples
            of the date of direct physical loss or                                   Example #1
            damage.
                                                                                      Limit of Insurance             $ 90,000
        (2) Debris Removal does not apply to costs                                    Amount of Deductible           $     500
            to:
                                                                                      Amount of Loss                 $ 50,000
            (a) Extract "pollutants" from land or
                 water; or                                                            Amount of Loss Payable         $ 49,500
                                                                                                              ($50,000 – $500)
            (b) Remove, restore or replace polluted
                 land or water.                                                       Debris Removal Expense         $ 10,000
         (3) Subject to the exceptions in Paragraph                                   Debris Removal Expense
             (4), the following provisions apply:                                     Payable                        $ 10,000
            (a) The most that we will pay for the                                     ($10,000 is 20% of $50,000)
                total of direct physical loss or dam-                                The debris removal expense is less than
                age plus debris removal expense is                                   25% of the sum of the loss payable plus
                the Limit of Insurance applicable to                                 the deductible. The sum of the loss pay-
                the Covered Property that has sus-                                   able and the debris removal expense
                tained loss or damage.                                               ($49,500 + $10,000 = $59,500) is less
            (b) Subject to Paragraph (a) above, the                                  than the Limit of Insurance. Therefore
                amount we will pay for debris re-                                    the full amount of debris removal ex-
                moval expense is limited to 25% of                                   pense is payable in accordance with the
                the sum of the deductible plus the                                   terms of Paragraph (3).
                amount that we pay for direct physi-                                  Example #2
                cal loss or damage to the Covered
                Property that has sustained loss or                                   Limit of Insurance          $ 90,000
                damage.                                                               Amount of Deductible        $     500
                                                                                      Amount of Loss              $ 80,000
                                                                                      Amount of Loss Payable      $ 79,500
                                                                                                           ($80,000 – $500)
                                                                                      Debris Removal Expense      $ 30,000

BP 00 03 01 10     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 57 of 101 Page ID #:68


BUSINESSOWNER’S POLICY

               Debris Removal Expense                                          d. Collapse
               Payable                                                            The coverage provided under this Addi-
                      Basic Amount          $ 10,500                              tional Coverage – Collapse applies only to
                                                                                  an abrupt collapse as described and limited
                      Additional Amount     $ 10,000                              in Paragraphs d.(1) through d.(7).
              The basic amount payable for debris                                (1) For the purpose of this Additional Cov-
              removal expense under the terms of                                      erage – Collapse, abrupt collapse
              Paragraph (3) is calculated as follows:                                 means an abrupt falling down or caving
              $80,000 ($79,500 + $500) x .25 =                                        in of a building or any part of a building
              $20,000; capped at $10,500). The cap                                    with the result that the building or part of
              applies because the sum of the loss                                     the building cannot be occupied for its
              payable ($79,500) and the basic amount                                  intended purpose.
              payable for debris removal expense
              ($10,500) cannot exceed the Limit of In-                           (2) We will pay for direct physical loss or
              surance ($90,000).                                                      damage to Covered Property, caused by
                                                                                      abrupt collapse of a building or any part
              The additional amount payable for de-                                   of a building that is insured under this
              bris removal expense is provided in ac-                                 policy or that contains Covered Property
              cordance with the terms of Paragraph                                    insured under this policy, if such col-
              (4), because the debris removal ex-                                     lapse is caused by one or more of the
              pense ($30,000) exceeds 25% of the                                      following:
              loss payable plus the deductible
              ($30,000 is 37.5% of $80,000), and be-                                 (a) Building decay that is hidden from
              cause the sum of the loss payable and                                       view, unless the presence of such
              debris removal expense ($79,500 +                                           decay is known to an insured prior to
              $30,000 = $109,500) would exceed the                                        collapse;
              Limit of Insurance ($90,000). The addi-                                (b) Insect or vermin damage that is
              tional amount of covered debris removal                                     hidden from view, unless the pres-
              expense is $10,000, the maximum pay-                                        ence of such damage is known to an
              able under Paragraph (4). Thus the total                                    insured prior to collapse;
              payable for debris removal expense in                                  (c) Use of defective material or methods
              this example is $20,500; $9,500 of the                                      in construction, remodeling or reno-
              debris removal expense is not covered.                                      vation if the abrupt collapse occurs
      b. Preservation Of Property                                                         during the course of the construction,
         If it is necessary to move Covered Property                                      remodeling or renovation.
         from the described premises to preserve it                                    (d) Use of defective material or methods
         from loss or damage by a Covered Cause                                            in construction, remodeling or reno-
         of Loss, we will pay for any direct physical                                      vation if the abrupt collapse occurs
         loss of or damage to that property:                                               after the construction, remodeling or
         (1) While it is being moved or while tempo-                                       renovation is complete, but only if
             rarily stored at another location; and                                        the collapse is caused in part by:
         (2) Only if the loss or damage occurs within                                      (i) A cause of loss listed in Para-
             30 days after the property is first moved.                                        graph (2)(a) or (2)(b);
       c. Fire Department Service Charge                                                   (ii) One or more of the "specified
                                                                                                causes of loss";
          When the fire department is called to save
          or protect Covered Property from a Cov-                                         (iii) Breakage of building glass;
          ered Cause of Loss, we will pay up to                                           (iv) Weight of people or personal
          $2,500, unless a different limit is shown in                                          property; or
          the Declarations, for your liability for fire                                    (v) Weight of rain that collects on a
          department service charges:                                                           roof.
         (1) Assumed by contract or agreement prior                                (3) This Additional Coverage – Collapse
             to loss; or                                                               does not apply to:
         (2) Required by local ordinance.                                             (a) A building or any part of a building
                                                                                          that is in danger of falling down or
                                                                                          caving in;

Page 4 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 58 of 101 Page ID #:69


                                                                                                                COVERAGE FORM

            (b) A part of a building that is standing,                            (6) This Additional Coverage – Collapse
                even if it has separated from another                                 does not apply to personal property that
                part of the building; or                                              has not abruptly fallen down or caved in,
            (c) A building that is standing or any part                               even if the personal property shows evi-
                 of a building that is standing, even if                              dence of cracking, bulging, sagging,
                 it shows evidence of cracking, bulg-                                 bending, leaning, settling, shrinkage or
                 ing, sagging, bending, leaning, set-                                 expansion.
                 tling, shrinkage or expansion.                                   (7) This Additional Coverage – Collapse will
         (4) With respect to the following property:                                  not increase the Limits of Insurance pro-
                                                                                      vided in this policy.
            (a) Awnings;
                                                                                  (8) The term Covered Cause of Loss in-
            (b) Gutters and downspouts;                                               cludes the Additional Coverage – Col-
            (c) Yard fixtures;                                                        lapse as described and limited in Para-
                                                                                      graphs d.(1) through d.(7).
            (d) Outdoor swimming pools;
            (e) Piers, wharves and docks;                                     e. Water Damage, Other Liquids, Powder
                                                                                 Or Molten Material Damage
             (f) Beach or diving platforms or appur-
                 tenances;                                                       If loss or damage caused by or resulting
                                                                                 from covered water or other liquid, powder
            (g) Retaining walls; and                                             or molten material occurs, we will also pay
            (h) Walks, roadways and other paved                                  the cost to tear out and replace any part of
                 surfaces;                                                       the building or structure to repair damage to
                                                                                 the system or appliance from which the wa-
             if an abrupt collapse is caused by a                                ter or other substance escapes.
             cause of loss listed in Paragraphs (2)(a)
             through (2)(d), we will pay for loss or                             We will not pay the cost to repair any defect
             damage to that property only if such loss                           that caused the loss or damage; but we will
             or damage is a direct result of the abrupt                          pay the cost to repair or replace damaged
             collapse of a building insured under this                           parts of fire extinguishing equipment if the
             policy and the property is Covered                                  damage:
             Property under this policy.                                        (1) Results in discharge of any substance
         (5) If personal property abruptly falls down                                from an automatic fire protection sys-
             or caves in and such collapse is not the                                tem; or
             result of abrupt collapse of a building,                           (2) Is directly caused by freezing.
             we will pay for loss or damage to Cov-
             ered Property caused by such collapse                            f. Business Income
             of personal property only if:                                      (1) Business Income
            (a) The collapse of personal property                                   (a) We will pay for the actual loss of
                was caused by a cause of loss listed                                     Business Income you sustain due to
                in Paragraphs (2)(a) through (2)(d)                                      the necessary suspension of your
                of this Additional Coverage;                                             "operations" during the "period of
                                                                                         restoration". The suspension must
            (b) The personal property which col-
                                                                                         be caused by direct physical loss of
                 lapses is inside a building; and
                                                                                         or damage to property at the de-
            (c) The property which collapses is not                                      scribed premises. The loss or dam-
                 of a kind listed in Paragraph (4), re-                                  age must be caused by or result
                 gardless of whether that kind of                                        from a Covered Cause of Loss. With
                 property is considered to be personal                                   respect to loss of or damage to per-
                 property or real property.                                              sonal property in the open or per-
             The coverage stated in this Paragraph                                       sonal property in a vehicle, the de-
             (5) does not apply to personal property if                                  scribed premises include the area
             marring and/or scratching is the only                                       within 100 feet of the site at which
             damage to that personal property                                            the described premises are located.
             caused by the collapse.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 59 of 101 Page ID #:70


BUSINESSOWNER’S POLICY

                   With respect to the requirements set                                      (ii) Include:
                   forth in the preceding paragraph, if                                             i. Payroll;
                   you occupy only part of the site at
                   which the described premises are lo-                                            ii. Employee benefits, if directly
                   cated, your premises means:                                                         related to payroll;
                   (i) The portion of the building which                                          iii. FICA payments you pay;
                       you rent, lease or occupy; and                                             iv. Union dues you pay; and
                  (ii) Any area within the building or on                                          v. Workers' compensation pre-
                        the site at which the described                                                miums.
                        premises are located, if that area
                                                                                     (2) Extended Business Income
                        services, or is used to gain ac-
                        cess to, the described premises.                                (a) If the necessary suspension of your
                                                                                            "operations" produces a Business
               (b) We will only pay for loss of Business                                    Income loss payable under this pol-
                   Income that you sustain during the                                       icy, we will pay for the actual loss of
                   "period of restoration" and that oc-
                                                                                            Business Income you incur during
                   curs within 12 consecutive months                                        the period that:
                   after the date of direct physical loss
                   or damage. We will only pay for ordi-                                    (i) Begins on the date property ex-
                   nary payroll expenses for 60 days                                            cept finished stock is actually re-
                   following the date of direct physical                                        paired, rebuilt or replaced and
                   loss or damage, unless a greater                                             "operations" are resumed; and
                   number of days is shown in the Dec-                                     (ii) Ends on the earlier of:
                   larations.
                                                                                                 i. The date you could restore
               (c) Business Income means the:                                                       your "operations", with rea-
                   (i) Net Income (Net Profit or Loss                                               sonable speed, to the level
                        before income taxes) that would                                             which would generate the
                        have been earned or incurred if                                             Business Income amount that
                        no physical loss or damage had                                              would have existed if no direct
                        occurred, but not including any                                             physical loss or damage had
                        Net Income that would likely have                                           occurred; or
                        been earned as a result of an in-                                       ii. 30 consecutive days after the
                        crease in the volume of business                                            date determined in Paragraph
                        due to favorable business condi-                                            (a)(i) above, unless a greater
                        tions caused by the impact of the                                           number of consecutive days is
                        Covered Cause of Loss on cus-                                               shown in the Declarations.
                        tomers or on other businesses;
                        and                                                                  However, Extended Business In-
                                                                                             come does not apply to loss of Busi-
                  (ii) Continuing normal operating                                           ness Income incurred as a result of
                        expenses incurred, including pay-                                    unfavorable business conditions
                        roll.                                                                caused by the impact of the Covered
               (d) Ordinary payroll expenses:                                                Cause of Loss in the area where the
                                                                                             described premises are located.
                   (i) Means payroll expenses for all
                        your employees except:                                          (b) Loss of Business Income must be
                                                                                             caused by direct physical loss or
                         i. Officers;                                                        damage at the described premises
                        ii. Executives;                                                      caused by or resulting from any Cov-
                       iii. Department Managers;                                             ered Cause of Loss.
                       iv. Employees under contract;                                 (3) With respect to the coverage provided in
                             and                                                         this Additional Coverage, suspension
                                                                                         means:
                       v. Additional Exemptions shown
                          in the Declarations as:                                       (a) The partial slowdown or complete
                                                                                             cessation of your business activities;
                            Job Classifications; or                                         or
                            Employees.


Page 6 of 48        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 60 of 101 Page ID #:71


                                                                                                                COVERAGE FORM

            (b) That a part or all of the described                                       to the extent it reduces the amount
                 premises is rendered untenantable, if                                    of loss that otherwise would have
                 coverage for Business Income ap-                                         been payable under this Additional
                 plies.                                                                   Coverage or Additional Coverage f.
         (4) This Additional Coverage is not subject                                      Business Income.
             to the Limits of Insurance of Section I –                            (3) With respect to the coverage provided in
             Property.                                                                this Additional Coverage, suspension
      g. Extra Expense                                                                means:
        (1) We will pay necessary Extra Expense                                      (a) The partial slowdown or complete
            you incur during the "period of restora-                                      cessation of your business activities;
            tion" that you would not have incurred if                                     or
            there had been no direct physical loss or                                 (b) That a part or all of the described
            damage to property at the described                                           premises is rendered untenantable, if
            premises. The loss or damage must be                                          coverage for Business Income ap-
            caused by or result from a Covered                                            plies.
            Cause of Loss. With respect to loss of or                           (4) We will only pay for Extra Expense that
            damage to personal property in the                                       occurs within 12 consecutive months af-
            open or personal property in a vehicle,                                  ter the date of direct physical loss or
            the described premises include the area                                  damage. This Additional Coverage is
            within 100 feet of the site at which the                                 not subject to the Limits of Insurance of
            described premises are located.                                          Section I – Property.
             With respect to the requirements set                             h. Pollutant Clean-up And Removal
             forth in the preceding paragraph, if you
             occupy only part of the site at which the                           We will pay your expense to extract "pollut-
             described premises are located, your                                ants" from land or water at the described
             premises means:                                                     premises if the discharge, dispersal, seep-
                                                                                 age, migration, release or escape of the
            (a) The portion of the building which you                            "pollutants" is caused by or results from a
                 rent, lease or occupy; and                                      Covered Cause of Loss that occurs during
            (b) Any area within the building or on the                           the policy period. The expenses will be paid
                 site at which the described premises                            only if they are reported to us in writing
                 are located, if that area services, or                          within 180 days of the date on which the
                 is used to gain access to, the de-                              Covered Cause of Loss occurs.
                 scribed premises.                                               This Additional Coverage does not apply to
         (2) Extra Expense means expense in-                                     costs to test for, monitor or assess the exis-
             curred:                                                             tence, concentration or effects of "pollut-
            (a) To avoid or minimize the suspension                              ants". But we will pay for testing which is
                of business and to continue "opera-                              performed in the course of extracting the
                tions":                                                          "pollutants" from the land or water.
                (i) At the described premises; or                                The most we will pay for each location un-
                                                                                 der this Additional Coverage is $10,000 for
               (ii) At replacement premises or at                                the sum of all such expenses arising out of
                    temporary locations, including re-                           Covered Causes of Loss occurring during
                    location expenses, and costs to                              each separate 12-month period of this pol-
                    equip and operate the replace-                               icy.
                    ment or temporary locations.
                                                                               i. Civil Authority
            (b) To minimize the suspension of busi-
                ness if you cannot continue "opera-                               When a Covered Cause of Loss causes
                tions".                                                           damage to property other than property at
                                                                                  the described premises, we will pay for the
            (c) To:                                                               actual loss of Business Income you sustain
                (i) Repair or replace any property; or                            and necessary Extra Expense caused by
                                                                                  action of civil authority that prohibits access
               (ii) Research, replace or restore the
                                                                                  to the described premises, provided that
                    lost information on damaged
                    "valuable papers and records";                                both of the following apply:



BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 7 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 61 of 101 Page ID #:72


BUSINESSOWNER’S POLICY

         (1) Access to the area immediately sur-                                k. Forgery Or Alteration
             rounding the damaged property is pro-                                (1) We will pay for loss resulting directly
             hibited by civil authority as a result of                                from forgery or alteration of, any check,
             the damage, and the described prem-                                      draft, promissory note, bill of exchange
             ises are within that area but are not                                    or similar written promise of payment in
             more than one mile from the damaged                                      "money", that you or your agent has is-
             property; and                                                            sued, or that was issued by someone
         (2) The action of civil authority is taken in                                who impersonates you or your agent.
             response to dangerous physical condi-                                (2) If you are sued for refusing to pay the
             tions resulting from the damage or con-                                  check, draft, promissory note, bill of ex-
             tinuation of the Covered Cause of Loss                                   change or similar written promise of
             that caused the damage, or the action is                                 payment in "money", on the basis that it
             taken to enable a civil authority to have                                has been forged or altered, and you
             unimpeded access to the damaged                                          have our written consent to defend
             property.                                                                against the suit, we will pay for any rea-
          Civil Authority coverage for Business In-                                   sonable legal expenses that you incur in
          come will begin 72 hours after the time of                                  that defense.
          the first action of civil authority that prohibits                       (3) For the purpose of this coverage, check
          access to the described premises and will                                    includes a substitute check as defined in
          apply for a period of up to four consecutive                                 the Check Clearing for the 21st Century
          weeks from the date on which such cover-                                     Act, and will be treated the same as the
          age began.                                                                   original it replaced.
          Civil Authority coverage for necessary Extra                             (4) The most we will pay for any loss, in-
          Expense will begin immediately after the                                     cluding legal expenses, under this Addi-
          time of the first action of civil authority that                             tional Coverage is $2,500, unless a
          prohibits access to the described premises                                   higher Limit of Insurance is shown in the
          and will end:                                                                Declarations.
         (1) Four consecutive weeks after the date                               l. Increased Cost Of Construction
              of that action; or
                                                                                   (1) This Additional Coverage applies only to
         (2) When your Civil Authority coverage for                                    buildings insured on a replacement cost
              Business Income ends;                                                    basis.
          whichever is later.                                                      (2) In the event of damage by a Covered
          The definitions of Business Income and Ex-                                   Cause of Loss to a building that is Cov-
          tra Expense contained in the Business In-                                    ered Property, we will pay the increased
          come and Extra Expense Additional Cover-                                     costs incurred to comply with enforce-
          ages also apply to this Civil Authority                                      ment of an ordinance or law in the
          Additional Coverage. The Civil Authority                                     course of repair, rebuilding or replace-
          Additional Coverage is not subject to the                                    ment of damaged parts of that property,
          Limits of Insurance of Section I – Property.                                 subject to the limitations stated in Para-
       j. Money Orders And "Counterfeit Money"                                         graphs (3) through (9) of this Additional
                                                                                       Coverage.
          We will pay for loss resulting directly from
          your having accepted in good faith, in ex-                               (3) The ordinance or law referred to in
          change for merchandise, "money" or ser-                                      Paragraph (2) of this Additional Cover-
          vices:                                                                       age is an ordinance or law that regu-
                                                                                       lates the construction or repair of build-
         (1) Money orders issued by any post office,                                   ings or establishes zoning or land use
              express company or bank that are not                                     requirements at the described premises,
              paid upon presentation; or                                               and is in force at the time of loss.
         (2) "Counterfeit money" that is acquired                                  (4) Under this Additional Coverage, we will
              during the regular course of business.                                   not pay any costs due to an ordinance
          The most we will pay for any loss under this                                 or law that:
          Additional Coverage is $1,000.                                                (a) You were required to comply with
                                                                                            before the loss, even when the build-
                                                                                            ing was undamaged; and


Page 8 of 48       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 62 of 101 Page ID #:73


                                                                                                                COVERAGE FORM

            (b) You failed to comply with.                                           (c) If the ordinance or law requires relo-
         (5) Under this Additional Coverage, we will                                      cation to another premises, the most
             not pay for:                                                                 we will pay for the Increased Cost of
                                                                                          Construction is the increased cost of
            (a) The enforcement of any ordinance or                                       construction at the new premises.
                law which requires demolition, repair,
                replacement, reconstruction, remod-                               (8) This Additional Coverage is not subject
                eling or remediation of property due                                  to the terms of the Ordinance Or Law
                to contamination by "pollutants" or                                   Exclusion, to the extent that such Exclu-
                due to the presence, growth, prolif-                                  sion would conflict with the provisions of
                eration, spread or any activity of                                    this Additional Coverage.
                "fungi", wet rot or dry rot; or                                 (9) The costs addressed in the Loss Pay-
            (b) Any costs associated with the en-                                   ment Property Loss Condition in Section
                 forcement of an ordinance or law                                   I – Property do not include the increased
                 which requires any insured or others                               cost attributable to enforcement of an
                 to test for, monitor, clean up, re-                                ordinance or law. The amount payable
                 move, contain, treat, detoxify or neu-                             under this Additional Coverage, as
                 tralize, or in any way respond to or                               stated in Paragraph (6) of this Additional
                 assess the effects of "pollutants",                                Coverage, is not subject to such limita-
                 "fungi", wet rot or dry rot.                                       tion.
         (6) The most we will pay under this Addi-                            m. Business Income From Dependent
             tional Coverage, for each described                                 Properties
             building insured under Section I – Prop-                             (1) We will pay for the actual loss of Busi-
             erty, is $10,000. If a damaged build-                                    ness Income you sustain due to physical
             ing(s) is covered under a blanket Limit                                  loss or damage at the premises of a de-
             of Insurance which applies to more than                                  pendent property caused by or resulting
             one building or item of property, then the                               from any Covered Cause of Loss.
             most we will pay under this Additional                                   However, this Additional Coverage does
             Coverage, for each damaged building, is                                  not apply when the only loss to depend-
             $10,000.                                                                 ent property is loss or damage to "elec-
             The amount payable under this Addi-                                      tronic data", including destruction or cor-
             tional Coverage is additional insurance.                                 ruption of "electronic data". If the
         (7) With respect to this Additional Cover-                                   dependent property sustains loss or
             age:                                                                     damage to "electronic data" and other
                                                                                      property, coverage under this Additional
            (a) We will not pay for the Increased                                     Coverage will not continue once the
                Cost of Construction:                                                 other property is repaired, rebuilt or re-
                (i) Until the property is actually re-                                placed.
                    paired or replaced, at the same                                   The most we will pay under this Addi-
                    or another premises; and                                          tional Coverage is $5,000 unless a
               (ii) Unless the repairs or replace-                                    higher Limit of Insurance is indicated in
                     ment are made as soon as rea-                                    the Declarations.
                     sonably possible after the loss or                           (2) We will reduce the amount of your Busi-
                     damage, not to exceed two                                        ness Income loss, other than Extra Ex-
                     years. We may extend this period                                 pense, to the extent you can resume
                     in writing during the two years.                                 "operations", in whole or in part, by us-
            (b) If the building is repaired or replaced                               ing any other available:
                at the same premises, or if you elect                                (a) Source of materials; or
                to rebuild at another premises, the
                most we will pay for the Increased                                   (b) Outlet for your products.
                Cost of Construction is the increased                             (3) If you do not resume "operations", or do
                cost of construction at the same                                      not resume "operations" as quickly as
                premises.                                                             possible, we will pay based on the
                                                                                      length of time it would have taken to re-
                                                                                      sume "operations" as quickly as possi-
                                                                                      ble.


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 9 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 63 of 101 Page ID #:74


BUSINESSOWNER’S POLICY

         (4) Dependent property means property                                  (2) We will pay for expenses incurred to
             owned by others whom you depend on                                     remove or replace obstructions when
             to:                                                                    repairing or replacing glass that is part
            (a) Deliver materials or services to you,                               of a building. This does not include re-
                or to others for your account. But                                  moving or replacing window displays.
                services does not mean water,                                 o. Fire Extinguisher Systems Recharge
                communication or power supply ser-                               Expense
                vices;                                                            (1) We will pay:
            (b) Accept your products or services;                                    (a) The cost of recharging or replacing,
            (c) Manufacture your products for deliv-                                     whichever is less, your fire extin-
                ery to your customers under contract                                     guishers and fire extinguishing sys-
                for sale; or                                                             tems (including hydrostatic testing if
            (d) Attract customers to your business.                                      needed) if they are discharged on or
                                                                                         within 100 feet of the described
             The dependent property must be located                                      premises; and
             in the coverage territory of this policy.
                                                                                     (b) For loss or damage to Covered
         (5) The coverage period for Business In-                                         Property if such loss or damage is
             come under this Additional Coverage:                                         the result of an accidental discharge
            (a) Begins 72 hours after the time of                                         of chemicals from a fire extinguisher
                 direct physical loss or damage                                           or a fire extinguishing system.
                 caused by or resulting from any Cov-                             (2) No coverage will apply if the fire extin-
                 ered Cause of Loss at the premises                                   guishing system is discharged during in-
                 of the dependent property; and                                       stallation or testing.
           (b) Ends on the date when the property                               (3) The most we will pay under this Addi-
                at the premises of the dependent                                    tional Coverage is $5,000 in any one
                property should be repaired, rebuilt                                occurrence.
                or replaced with reasonable speed
                and similar quality.                                          p. Electronic Data
        (6) The Business Income coverage period,                                (1) Subject to the provisions of this Addi-
            as stated in Paragraph (5), does not in-                                tional Coverage, we will pay for the cost
            clude any increased period required due                                 to replace or restore "electronic data"
            to the enforcement of any ordinance or                                  which has been destroyed or corrupted
            law that:                                                               by a Covered Cause of Loss. To the ex-
                                                                                    tent that "electronic data" is not replaced
           (a) Regulates the construction, use or                                   or restored, the loss will be valued at the
                repair, or requires the tearing down                                cost of replacement of the media on
                of any property; or                                                 which the "electronic data" was stored,
           (b) Requires any insured or others to                                    with blank media of substantially identi-
                test for, monitor, clean up, remove,                                cal type.
                contain, treat, detoxify or neutralize,                           (2) The Covered Causes of Loss applicable
                or in any way respond to, or assess                                   to Business Personal Property include a
                the effects of "pollutants".                                          computer virus, harmful code or similar
            The expiration date of this policy will not                               instruction introduced into or enacted on
            reduce the Business Income coverage                                       a computer system (including "electronic
            period.                                                                   data") or a network to which it is con-
                                                                                      nected, designed to damage or destroy
        (7) The definition of Business Income con-
            tained in the Business Income Addi-                                       any part of the system or disrupt its
            tional Coverage also applies to this                                      normal operation. But there is no cover-
                                                                                      age for loss or damage caused by or re-
            Business Income From Dependent
            Properties Additional Coverage.                                           sulting from manipulation of a computer
                                                                                      system (including "electronic data") by
      n. Glass Expenses                                                               any employee, including a temporary or
        (1) We will pay for expenses incurred to put                                  leased employee, or by an entity re-
            up temporary plates or board up open-                                     tained by you, or for you, to inspect, de-
            ings if repair or replacement of damaged                                  sign, install, modify, maintain, repair or
            glass is delayed.                                                         replace that system.

Page 10 of 48    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 64 of 101 Page ID #:75


                                                                                                               COVERAGE FORM

        (3) The most we will pay under this Addi-                                        leased employee, or by an entity re-
            tional Coverage – Electronic Data for all                                    tained by you, or for you, to inspect,
            loss or damage sustained in any one                                          design, install, modify, maintain, re-
            policy year, regardless of the number of                                     pair or replace that system.
            occurrences of loss or damage or the                                 (3) The most we will pay under this Addi-
            number of premises, locations or com-                                    tional Coverage – Interruption Of Com-
            puter systems involved, is $10,000,                                      puter Operations for all loss sustained
            unless a higher Limit of Insurance is                                    and expense incurred in any one policy
            shown in the Declarations. If loss pay-                                  year, regardless of the number of inter-
            ment on the first occurrence does not                                    ruptions or the number of premises, lo-
            exhaust this amount, then the balance is                                 cations or computer systems involved, is
            available for subsequent loss or damage                                  $10,000 unless a higher Limit of Insur-
            sustained in, but not after, that policy                                 ance is shown in the Declarations. If
            year. With respect to an occurrence                                      loss payment relating to the first inter-
            which begins in one policy year and                                      ruption does not exhaust this amount,
            continues or results in additional loss or                               then the balance is available for loss or
            damage in a subsequent policy year(s),                                   expense sustained or incurred as a re-
            all loss or damage is deemed to be sus-                                  sult of subsequent interruptions in that
            tained in the policy year in which the oc-                               policy year. A balance remaining at the
            currence began.                                                          end of a policy year does not increase
      q. Interruption Of Computer Operations                                         the amount of insurance in the next pol-
        (1) Subject to all provisions of this Addi-                                  icy year. With respect to any interruption
            tional Coverage, you may extend the in-                                  which begins in one policy year and
            surance that applies to Business Income                                  continues or results in additional loss or
            and Extra Expense to apply to a sus-                                     expense in a subsequent policy year(s),
            pension of "operations" caused by an in-                                 all loss and expense is deemed to be
            terruption in computer operations due to                                 sustained or incurred in the policy year
            destruction or corruption of "electronic                                 in which the interruption began.
            data" due to a Covered Cause of Loss.                                (4) This Additional Coverage – Interruption
         (2) With respect to the coverage provided                                   Of Computer Operations does not apply
             under this Additional Coverage, the                                     to loss sustained or expense incurred
             Covered Causes of Loss are subject to                                   after the end of the "period of restora-
             the following:                                                          tion", even if the amount of insurance
                                                                                     stated in (3) above has not been ex-
            (a) Coverage under this Additional Cov-                                  hausted.
                erage – Interruption Of Computer
                Operations is limited to the "specified                          (5) Coverage for Business Income does not
                causes of loss" and Collapse.                                        apply when a suspension of "operations"
                                                                                     is caused by destruction or corruption of
            (b) If the Businessowners Coverage                                       "electronic data", or any loss or damage
                Form is endorsed to add a Covered                                    to "electronic data", except as provided
                Cause of Loss, the additional Cov-                                   under Paragraphs (1) through (4) of this
                ered Cause of Loss does not apply                                    Additional Coverage.
                to the coverage provided under this
                Additional Coverage.                                            (6) Coverage for Extra Expense does not
                                                                                    apply when action is taken to avoid or
            (c) The Covered Causes of Loss include                                  minimize a suspension of "operations"
                a computer virus, harmful code or                                   caused by destruction or corruption of
                similar instruction introduced into or                              "electronic data", or any loss or damage
                enacted on a computer system (in-                                   to "electronic data", except as provided
                cluding "electronic data") or a net-                                under Paragraphs (1) through (4) of this
                work to which it is connected, de-                                  Additional Coverage.
                signed to damage or destroy any
                part of the system or disrupt its nor-                        r. Limited Coverage For "Fungi", Wet Rot
                mal operation. But there is no cover-                            Or Dry Rot
                age for an interruption related to ma-                          (1) The coverage described in Paragraphs
                nipulation of a computer system                                     r.(2) and r.(6) only applies when the
                (including "electronic data") by any                                "fungi", wet rot or dry rot are the result of
                employee, including a temporary or                                  a "specified cause of loss" other than

BP 00 03 01 10     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 11 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 65 of 101 Page ID #:76


BUSINESSOWNER’S POLICY

             fire or lightning that occurs during the                                   If there is covered loss or damage to
             policy period and only if all reasonable                                   Covered Property, not caused by
             means were used to save and preserve                                       "fungi", wet rot or dry rot, loss payment
             the property from further damage at the                                    will not be limited by the terms of this
             time of and after that occurrence.                                         Limited Coverage, except to the extent
         (2) We will pay for loss or damage by                                          that "fungi", wet rot or dry rot causes an
             "fungi", wet rot or dry rot. As used in this                               increase in the loss. Any such increase
             Limited Coverage, the term loss or                                         in the loss will be subject to the terms of
             damage means:                                                              this Limited Coverage.
            (a) Direct physical loss or damage to                                  (5) The terms of this Limited Coverage do
                 Covered Property caused by "fungi",                                   not increase or reduce the coverage
                 wet rot or dry rot, including the cost                                provided under the Water Damage,
                 of removal of the "fungi", wet rot or                                 Other Liquids, Powder Or Molten Mate-
                 dry rot;                                                              rial Damage or Collapse Additional Cov-
                                                                                       erages.
            (b) The cost to tear out and replace any
                part of the building or other property                             (6) The following applies only if Business
                as needed to gain access to the                                        Income and/or Extra Expense Coverage
                "fungi", wet rot or dry rot; and                                       applies to the described premises and
                                                                                       only if the suspension of "operations"
            (c) The cost of testing performed after                                    satisfies all the terms and conditions of
                 removal, repair, replacement or res-                                  the applicable Business Income and/or
                 toration of the damaged property is                                   Extra Expense Additional Coverage.
                 completed, provided there is a rea-
                 son to believe that "fungi", wet rot or                              (a) If the loss which resulted in "fungi",
                 dry rot are present.                                                       wet rot or dry rot does not in itself
                                                                                            necessitate a suspension of "opera-
         (3) The coverage described under this                                              tions", but such suspension is nec-
             Limited Coverage is limited to $15,000.                                        essary due to loss or damage to
             Regardless of the number of claims, this                                       property caused by "fungi", wet rot or
             limit is the most we will pay for the total                                    dry rot, then our payment under the
             of all loss or damage arising out of all                                       Business Income and/or Extra Ex-
             occurrences of "specified causes of                                            pense is limited to the amount of loss
             loss" (other than fire or lightning) which                                     and/or expense sustained in a period
             take place in a 12-month period (starting                                      of not more than 30 days. The days
             with the beginning of the present annual                                       need not be consecutive.
             policy period). With respect to a particu-
             lar occurrence of loss which results in                                  (b) If a covered suspension of "opera-
             "fungi", wet rot or dry rot, we will not pay                                   tions" was caused by loss or damage
             more than the total of $15,000 even if                                         other than "fungi", wet rot or dry rot,
             the "fungi", wet rot or dry rot continues                                      but remediation of "fungi", wet rot or
             to be present or active, or recurs, in a                                       dry rot prolongs the "period of resto-
             later policy period.                                                           ration", we will pay for loss and/or
                                                                                            expense sustained during the delay
         (4) The coverage provided under this Lim-                                          (regardless of when such a delay
             ited Coverage does not increase the                                            occurs during the "period of restora-
             applicable Limit of Insurance on any                                           tion"), but such coverage is limited to
             Covered Property. If a particular occur-                                       30 days. The days need not be con-
             rence results in loss or damage by                                             secutive.
             "fungi", wet rot or dry rot, and other loss
             or damage, we will not pay more, for the                      6. Coverage Extensions
             total of all loss or damage, than the ap-                        In addition to the Limits of Insurance of Section
             plicable Limit of Insurance on the af-                           I – Property, you may extend the insurance
             fected Covered Property.                                         provided by this policy as provided below.
                                                                              Except as otherwise provided, the following Ex-
                                                                              tensions apply to property located in or on the
                                                                              building described in the Declarations or in the
                                                                              open (or in a vehicle) within 100 feet of the de-
                                                                              scribed premises.


Page 12 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 66 of 101 Page ID #:77


                                                                                                                COVERAGE FORM

      a. Newly Acquired Or Constructed                                              (c) You report values to us.
         Property                                                                    We will charge you additional premium
        (1) Buildings                                                                for values reported from the date you
            If this policy covers Buildings, you may                                 acquire the property or begin construc-
            extend that insurance to apply to:                                       tion of that part of the building that would
                                                                                     qualify as covered property.
            (a) Your new buildings while being built
                on the described premises; and                                b. Personal Property Off-premises
            (b) Buildings you acquire at premises                                You may extend the insurance provided by
                other than the one described, in-                                this policy to apply to your Covered Prop-
                tended for:                                                      erty, other than "money" and "securities",
                                                                                 "valuable papers and records" or accounts
                (i) Similar use as the building de-                              receivable, while it is in the course of transit
                    scribed in the Declarations; or                              or at a premises you do not own, lease or
               (ii) Use as a warehouse.                                          operate. The most we will pay for loss or
                                                                                 damage under this Extension is $10,000.
             The most we will pay for loss or damage
             under this Extension is $250,000 at                              c. Outdoor Property
             each building.                                                      You may extend the insurance provided by
         (2) Business Personal Property                                          this policy to apply to your outdoor fences,
                                                                                 radio and television antennas (including
             If this policy covers Business Personal
                                                                                 satellite dishes), signs (other than signs at-
             Property, you may extend that insurance
             to apply to:                                                        tached to buildings), trees, shrubs and
                                                                                 plants, including debris removal expense.
                 (a) Business Personal Property,                                 Loss or damage must be caused by or re-
                     including such property that you                            sult from any of the following causes of
                     newly acquire, at any location                              loss:
                     you acquire;
                                                                                (1) Fire;
                (b) Business Personal Property,
                     including such property that you                           (2) Lightning;
                     newly acquire, located at your                             (3) Explosion;
                     newly constructed or acquired                              (4) Riot or Civil Commotion; or
                     buildings at the location de-
                     scribed in the Declarations; or                            (5) Aircraft.
                 (c) Business Personal Property that                             The most we will pay for loss or damage
                     you newly acquire, located at the                           under this Extension is $2,500, unless a
                     described premises.                                         higher Limit of Insurance for Outdoor Prop-
                                                                                 erty is shown in the Declarations, but not
             This Extension does not apply to per-                               more than $1,000 for any one tree, shrub or
             sonal property that you temporarily ac-                             plant.
             quire in the course of installing or per-
             forming work on such property or your                            d. Personal Effects
             wholesale activities.                                               You may extend the insurance that applies
             The most we will pay for loss or damage                             to Business Personal Property to apply to
             under this Extension is $100,000 at                                 personal effects owned by you, your offi-
             each building.                                                      cers, your partners or "members", your
                                                                                 "managers" or your employees. This exten-
         (3) Period Of Coverage                                                  sion does not apply to:
             With respect to insurance on or at each                              (1) Tools or equipment used in your busi-
             newly acquired or constructed property,                                   ness; or
             coverage will end when any of the fol-
             lowing first occurs:                                                 (2) Loss or damage by theft.
            (a) This policy expires;                                               The most we will pay for loss or damage
                                                                                   under this Extension is $2,500 at each de-
            (b) 30 days expire after you acquire the                               scribed premises.
                property or begin construction of that
                part of the building that would qualify
                as covered property; or


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 13 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 67 of 101 Page ID #:78


BUSINESSOWNER’S POLICY

      e. Valuable Papers And Records                                            f. Accounts Receivable
        (1) You may extend the insurance that                                     (1) You may extend the insurance that
            applies to Business Personal Property                                     applies to Business Personal Property
            to apply to direct physical loss or dam-                                  to apply to accounts receivable. We will
            age to "valuable papers and records"                                      pay:
            that you own, or that are in your care,                                  (a) All amounts due from your custom-
            custody or control caused by or resulting                                     ers that you are unable to collect;
            from a Covered Cause of Loss. This
            Coverage Extension includes the cost to                                  (b) Interest charges on any loan re-
            research, replace or restore the lost in-                                     quired to offset amounts you are un-
            formation on "valuable papers and re-                                         able to collect pending our payment
            cords" for which duplicates do not exist.                                     of these amounts;
        (2) This Coverage Extension does not apply                                   (c) Collection expenses in excess of
            to:                                                                           your normal collection expenses that
                                                                                          are made necessary by loss or dam-
            (a) Property held as samples or for                                           age; and
                 delivery after sale; and
                                                                                     (d) Other reasonable expenses that you
            (b) Property in storage away from the                                         incur to reestablish your records of
                 premises shown in the Declarations.                                      accounts receivable;
         (3) The most we will pay under this Cover-                                   that result from direct physical loss or
             age Extension for loss or damage to                                      damage by any Covered Cause of Loss
             "valuable papers and records" in any                                     to your records of accounts receivable.
             one occurrence at the described prem-
             ises is $10,000, unless a higher Limit of                             (2) The most we will pay under this Cover-
             Insurance for "valuable papers and re-                                    age Extension for loss or damage in any
             cords" is shown in the Declarations.                                      one occurrence at the described prem-
                                                                                       ises is $10,000, unless a higher Limit of
             For "valuable papers and records" not at                                  Insurance for accounts receivable is
             the described premises, the most we will                                  shown in the Declarations.
             pay is $5,000.
                                                                                       For accounts receivable not at the de-
         (4) Loss or damage to "valuable papers and                                    scribed premises, the most we will pay
             records" will be valued at the cost of res-                               is $5,000.
             toration or replacement of the lost or
             damaged information. To the extent that                               (3) Paragraph B. Exclusions in Section I –
             the contents of the "valuable papers and                                  Property does not apply to this Cover-
             records" are not restored, the "valuable                                  age Extension except for:
             papers and records" will be valued at                                     (a) Paragraph B.1.c., Governmental
             the cost of replacement with blank mate-                                       Action;
             rials of substantially identical type.
                                                                                       (b) Paragraph B.1.d., Nuclear Hazard;
         (5) Paragraph B. Exclusions in Section I –                                    (c) Paragraph B.1.f., War And Military
             Property does not apply to this Cover-                                         Action;
             age Extension except for:
                                                                                       (d) Paragraph B.2.f., Dishonesty;
            (a) Paragraph B.1.c., Governmental
                Action;                                                                (e) Paragraph B.2.g., False Pretense;
            (b) Paragraph B.1.d., Nuclear Hazard;                                       (f) Paragraph B.3.; and
            (c) Paragraph B.1.f., War And Military                                     (g) Paragraph B.6., Accounts Receiv-
                 Action;                                                                    able Exclusion.
            (d) Paragraph B.2.f., Dishonesty;                         B. Exclusions
            (e) Paragraph B.2.g., False Pretense;                        1. We will not pay for loss or damage caused
                                                                            directly or indirectly by any of the following.
             (f) Paragraph B.2.m.(2), Errors Or                             Such loss or damage is excluded regardless of
                 Omissions; and                                             any other cause or event that contributes con-
            (g) Paragraph B.3.                                              currently or in any sequence to the loss. These
                                                                            exclusions apply whether or not the loss event
                                                                            results in widespread damage or affects a sub-
                                                                            stantial area.

Page 14 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 68 of 101 Page ID #:79


                                                                                                                COVERAGE FORM

      a. Ordinance Or Law                                                           (a) Airborne volcanic blast or airborne
        (1) The enforcement of any ordinance or                                          shock waves;
            law:                                                                    (b) Ash, dust or particulate matter; or
           (a) Regulating the construction, use or                                  (c) Lava flow.
               repair of any property; or                                            All volcanic eruptions that occur within
            (b) Requiring the tearing down of any                                    any 168-hour period will constitute a sin-
                 property, including the cost of remov-                              gle occurrence.
                 ing its debris.                                                     Volcanic action does not include the
         (2) This exclusion, Ordinance Or Law, ap-                                   cost to remove ash, dust or particulate
             plies whether the loss results from:                                    matter that does not cause direct physi-
           (a) An ordinance or law that is enforced                                  cal loss of or damage to Covered Prop-
                even if the property has not been                                    erty.
                damaged; or                                                   c. Governmental Action
           (b) The increased costs incurred to                                   Seizure or destruction of property by order
                comply with an ordinance or law in                               of governmental authority.
                the course of construction, repair,                              But we will pay for loss or damage caused
                renovation, remodeling or demolition                             by or resulting from acts of destruction or-
                of property or removal of its debris,                            dered by governmental authority and taken
                following a physical loss to that prop-                          at the time of a fire to prevent its spread, if
                erty.                                                            the fire would be covered under this policy.
      b. Earth Movement                                                       d. Nuclear Hazard
        (1) Earthquake, including any earth sinking,                             Nuclear reaction or radiation, or radioactive
            rising or shifting related to such event;                            contamination, however caused.
         (2) Landslide, including any earth sinking,                             But if nuclear reaction or radiation, or radio-
             rising or shifting related to such event;                           active contamination, results in fire, we will
         (3) Mine subsidence, meaning subsidence                                 pay for the loss or damage caused by that
             of a man-made mine, whether or not                                  fire.
             mining activity has ceased;                                      e. Utility Services
         (4) Earth sinking (other than sinkhole col-                             The failure of power, communication, water
              lapse), rising or shifting including soil                          or other utility service supplied to the de-
              conditions which cause settling, crack-                            scribed premises, however caused, if the
              ing or other disarrangement of founda-                             failure:
              tions or other parts of realty. Soil condi-
              tions include contraction, expansion,                              (1) Originates away from the described
              freezing, thawing, erosion, improperly                                 premises; or
              compacted soil and the action of water                               (2) Originates at the described premises,
              under the ground surface.                                                but only if such failure involves equip-
          But if Earth Movement, as described in                                       ment used to supply the utility service to
          Paragraphs (1) through (4) above, results in                                 the described premises from a source
          fire or explosion, we will pay for the loss or                               away from the described premises.
          damage caused by that fire or explosion.                                 Failure of any utility service includes lack of
         (5) Volcanic eruption, explosion or effusion.                             sufficient capacity and reduction in supply.
              But if volcanic eruption, explosion or ef-                           Loss or damage caused by a surge of
              fusion results in fire, building glass                               power is also excluded, if the surge would
              breakage or volcanic action, we will pay                             not have occurred but for an event causing
              for the loss or damage caused by that                                a failure of power.
              fire, building glass breakage or volcanic                            But if the failure or surge of power, or the
              action.                                                              failure of communication, water or other util-
              Volcanic action means direct loss or                                 ity service, results in a Covered Cause of
              damage resulting from the eruption of a                              Loss, we will pay for the loss or damage
              volcano when the loss or damage is                                   caused by that Covered Cause of Loss.
              caused by:


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 15 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 69 of 101 Page ID #:80


BUSINESSOWNER’S POLICY

          Communication services include but are not                              But if any of the above, in Paragraphs (1)
          limited to service relating to Internet access                          through (5), results in fire, explosion or
          or access to any electronic, cellular or satel-                         sprinkler leakage, we will pay for the loss or
          lite network.                                                           damage caused by that fire, explosion or
          This exclusion does not apply to loss or                                sprinkler leakage.
          damage to "computer(s)" and "electronic                              h. Certain Computer-related Losses
          data".                                                                 (1) The failure, malfunction or inadequacy
      f. War And Military Action                                                      of:
        (1) War, including undeclared or civil war;                                    (a) Any of the following, whether belong-
        (2) Warlike action by a military force, includ-                                     ing to any insured or to others:
            ing action in hindering or defending                                            (i) "Computer" hardware, including
            against an actual or expected attack, by                                            microprocessors or other elec-
            any government, sovereign or other au-                                              tronic data processing equipment
            thority using military personnel or other                                           as may be described elsewhere
            agents; or                                                                          in this policy;
        (3) Insurrection,     rebellion,    revolution,                                    (ii) "Computer" application software
            usurped power, or action taken by gov-                                              or other "electronic data" as may
            ernmental authority in hindering or de-                                             be described elsewhere in this
            fending against any of these.                                                       policy;
      g. Water                                                                            (iii) "Computer" operating systems
        (1) Flood, surface water, waves (including                                              and related software;
            tidal wave and tsunami), tides, tidal wa-                                     (iv) "Computer" networks;
            ter, overflow of any body of water, or                                         (v) Microprocessors         ("computer"
            spray from any of these, all whether or                                             chips) not part of any "computer"
            not driven by wind (including storm                                                 system; or
            surge);
                                                                                          (vi) Any other computerized or elec-
        (2) Mudslide or mudflow;                                                                tronic equipment or components;
        (3) Water that backs up or overflows or is                                              or
            otherwise discharged from a sewer,                                         (b) Any other products, and any ser-
            drain, sump, sump pump or related                                               vices, data or functions that directly
            equipment;                                                                      or indirectly use or rely upon, in any
        (4) Water under the ground surface press-                                           manner, any of the items listed in
            ing on, or flowing or seeping through:                                          Paragraph (a) above;
           (a) Foundations, walls, floors or paved                                      due to the inability to correctly recog-
                surfaces;                                                               nize, distinguish, interpret or accept one
             (b) Basements, whether paved or not; or                                    or more dates or times. An example is
                                                                                        the inability of computer software to rec-
             (c) Doors, windows or other openings;                                      ognize the year 2000.
                  or
                                                                                   (2) Any advice, consultation, design,
         (5) Waterborne material carried or other-                                     evaluation, inspection, installation, main-
              wise moved by any of the water referred                                  tenance, repair, replacement or supervi-
              to in Paragraph (1), (3) or (4), or mate-                                sion provided or done by you or for you
              rial carried or otherwise moved by mud-                                  to determine, rectify or test for, any po-
              slide or mudflow.                                                        tential or actual problems described in
          This exclusion applies regardless of                                         Paragraph (1) above.
          whether any of the above, in Paragraphs                                   However, if excluded loss or damage, as
          (1) through (5), is caused by an act of na-                               described in Paragraph (1) above results in
          ture or is otherwise caused. An example of                                a "specified cause of loss" under Section I –
          a situation to which this exclusion applies is                            Property, we will pay only for the loss or
          the situation where a dam, levee, seawall or                              damage caused by such "specified cause
          other boundary or containment system fails                                of loss".
          in whole or in part, for any reason, to con-
          tain the water.


Page 16 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 70 of 101 Page ID #:81


                                                                                                                COVERAGE FORM

          We will not pay for repair, replacement or                              (4) Electromagnetic waves or microwaves.
          modification of any items in Paragraph                                   But if fire results, we will pay for the loss or
          (1)(a) or (1)(b) to correct any deficiencies or                          damage caused by fire.
          change any features.
                                                                                   We will pay for loss or damage to "com-
       i. "Fungi", Wet Rot Or Dry Rot                                              puter(s)" due to artificially generated elec-
          Presence, growth, proliferation, spread or                               trical, magnetic or electromagnetic energy if
          any activity of "fungi", wet rot or dry rot.                             such loss or damage is caused by or results
          But if "fungi", wet rot or dry rot result in a                           from:
          "specified cause of loss", we will pay for the                        (1) An occurrence that took place within
          loss or damage caused by that "specified                                  100 feet of the described premises; or
          cause of loss".                                                       (2) Interruption of electric power supply,
          This exclusion does not apply:                                            power surge, blackout or brownout if the
         (1) When "fungi", wet rot or dry rot result                                cause of such occurrence took place
              from fire or lightning; or                                            within 100 feet of the described prem-
                                                                                    ises.
         (2) To the extent that coverage is provided
             in the Limited Coverage For "Fungi",                             b. Consequential Losses
             Wet Rot Or Dry Rot Additional Cover-                                Delay, loss of use or loss of market.
             age, with respect to loss or damage by a                         c. Smoke, Vapor, Gas
             cause of loss other than fire or lightning.
                                                                                 Smoke, vapor or gas from agricultural
       j. Virus Or Bacteria                                                      smudging or industrial operations.
         (1) Any virus, bacterium or other microor-                           d. Steam Apparatus
             ganism that induces or is capable of in-
             ducing physical distress, illness or dis-                           Explosion of steam boilers, steam pipes,
             ease.                                                               steam engines or steam turbines owned or
                                                                                 leased by you, or operated under your con-
         (2) However, the exclusion in Paragraph (1)                             trol. But if explosion of steam boilers, steam
             does not apply to loss or damage                                    pipes, steam engines or steam turbines re-
             caused by or resulting from "fungi", wet                            sults in fire or combustion explosion, we will
             rot or dry rot. Such loss or damage is                              pay for the loss or damage caused by that
             addressed in Exclusion i.;                                          fire or combustion explosion. We will also
         (3) With respect to any loss or damage                                  pay for loss or damage caused by or result-
             subject to the exclusion in Paragraph                               ing from the explosion of gases or fuel
             (1), such exclusion supersedes any ex-                              within the furnace of any fired vessel or
             clusion relating to "pollutants".                                   within the flues or passages through which
   2. We will not pay for loss or damage caused by                               the gases of combustion pass.
      or resulting from any of the following:                                 e. Frozen Plumbing
      a. Electrical Apparatus                                                    Water, other liquids, powder or molten ma-
         Artificially generated electrical, magnetic or                          terial that leaks or flows from plumbing,
         electromagnetic energy that damages, dis-                               heating, air conditioning or other equipment
         turbs, disrupts or otherwise interferes with                            (except fire protective systems) caused by
         any:                                                                    or resulting from freezing, unless:
         (1) Electrical or electronic wire, device,                             (1) You do your best to maintain heat in the
             appliance, system or network; or                                        building or structure; or
         (2) Device, appliance, system or network                               (2) You drain the equipment and shut off
             utilizing cellular or satellite technology.                             the supply if the heat is not maintained.
          For the purpose of this exclusion, electrical,                       f. Dishonesty
          magnetic or electromagnetic energy in-                                  Dishonest or criminal acts by you, anyone
          cludes but is not limited to:                                           else with an interest in the property, or any
         (1) Electrical current, including arcing;                                of your or their partners, "members", offi-
                                                                                  cers, "managers", employees, directors,
         (2) Electrical charge produced or conducted                              trustees, authorized representatives or any-
             by a magnetic or electromagnetic field;                              one to whom you entrust the property for
         (3) Pulse of electromagnetic energy; or                                  any purpose:


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 17 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 71 of 101 Page ID #:82


BUSINESSOWNER’S POLICY

         (1) Acting alone or in collusion with others;                          j. Pollution
             or                                                                    We will not pay for loss or damage caused
         (2) Whether or not occurring during the                                   by or resulting from the discharge, disper-
             hours of employment.                                                  sal, seepage, migration, release or escape
          This exclusion does not apply to acts of de-                             of "pollutants" unless the discharge, disper-
          struction by your employees; but theft by                                sal, seepage, migration, release or escape
          employees is not covered.                                                is itself caused by any of the "specified
                                                                                   causes of loss". But if the discharge, dis-
          With respect to accounts receivable and                                  persal, seepage, migration, release or es-
          "valuable papers and records", this exclu-                               cape of "pollutants" results in a "specified
          sion does not apply to carriers for hire.                                cause of loss", we will pay for the loss or
          This exclusion does not apply to coverage                                damage caused by that "specified cause of
          that is provided under the Employee Dis-                                 loss".
          honesty Optional Coverage.                                           k. Neglect
      g. False Pretense                                                           Neglect of an insured to use all reasonable
          Voluntary parting with any property by you                              means to save and preserve property from
          or anyone else to whom you have entrusted                               further damage at and after the time of loss.
          the property if induced to do so by any                              l. Other Types Of Loss
          fraudulent scheme, trick, device or false
          pretense.                                                              (1) Wear and tear;
      h. Exposed Property                                                        (2) Rust or other corrosion, decay, deterio-
                                                                                      ration, hidden or latent defect or any
          Rain, snow, ice or sleet to personal prop-                                  quality in property that causes it to dam-
          erty in the open.                                                           age or destroy itself;
       i. Collapse                                                               (3) Smog;
         (1) Collapse, including any of the following                            (4) Settling, cracking, shrinking or expan-
              conditions of property or any part of the                               sion;
              property:
                                                                                   (5) Nesting or infestation, or discharge or
             (a) An abrupt falling down or caving in;                                  release of waste products or secretions,
             (b) Loss of structural integrity, including                               by insects, birds, rodents or other ani-
                  separation of parts of the property or                               mals;
                  property in danger of falling down or                            (6) Mechanical breakdown, including rup-
                  caving in; or                                                         ture or bursting caused by centrifugal
             (c) Any cracking, bulging, sagging,                                        force.
                  bending, leaning, settling, shrinkage                                 This exclusion does not apply with re-
                  or expansion as such condition re-                                    spect to the breakdown of "com-
                  lates to Paragraph i.(1)(a) or i.(1)(b).                              puter(s)";
          But if collapse results in a Covered Cause                               (7) The following causes of loss to personal
          of Loss at the described premises, we will                                     property:
          pay for the loss or damage caused by that
          Covered Cause of Loss.                                                       (a) Dampness or dryness of atmos-
                                                                                            phere;
         (2) This Exclusion i., does not apply:
                                                                                        (b) Changes in or extremes of tempera-
             (a) To the extent that coverage is pro-                                        ture; or
                  vided under the Additional Coverage
                  – Collapse; or                                                        (c) Marring or scratching.
            (b) To collapse caused by one or more                                   But if an excluded cause of loss that is
                 of the following:                                                  listed in Paragraphs (1) through (7) above
                                                                                    results in a "specified cause of loss" or
                 (i) The "specified causes of loss";                                building glass breakage, we will pay for the
                (ii) Breakage of building glass;                                    loss or damage caused by that "specified
                                                                                    cause of loss" or building glass breakage.
               (iii) Weight of rain that collects on a
                     roof; or
               (iv) Weight of people or personal
                     property.

Page 18 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 72 of 101 Page ID #:83


                                                                                                                COVERAGE FORM

      m. Errors Or Omissions                                                  c. Negligent Work
         Errors or omissions in:                                                 Faulty, inadequate or defective:
        (1) Programming, processing or storing                                  (1) Planning, zoning, development, survey-
            data, as described under "electronic                                    ing, siting;
            data" or in any "computer" operations; or                           (2) Design, specifications, workmanship,
        (2) Processing or copying "valuable papers                                  repair, construction, renovation, remod-
            and records".                                                           eling, grading, compaction;
          However, we will pay for direct physical loss                         (3) Materials used in repair, construction,
          or damage caused by resulting fire or ex-                                 renovation or remodeling; or
          plosion if these causes of loss would be                              (4) Maintenance;
          covered by this coverage form.                                         of part or all of any property on or off the
      n. Installation, Testing, Repair                                           described premises.
         Errors or deficiency in design, installation,                    4. Additional Exclusion
         testing, maintenance, modification or repair                        The following applies only to the property
         of your "computer" system including "elec-                          specified in this Additional Exclusion.
         tronic data".
                                                                             Loss Or Damage To Products
          However, we will pay for direct physical loss
          or damage caused by resulting fire or ex-                          We will not pay for loss or damage to any mer-
          plosion if these causes of loss would be                           chandise, goods or other product caused by or
          covered by this coverage form.                                     resulting from error or omission by any person or
                                                                             entity (including those having possession under
      o. Electrical Disturbance                                              an arrangement where work or a portion of the
         Electrical or magnetic injury, disturbance or                       work is outsourced) in any stage of the
         erasure of "electronic data", except as pro-                        development, production or use of the product,
         vided for under the Additional Coverages of                         including planning, testing, processing, pack-
         Section I – Property.                                               aging, installation, maintenance or repair. This
          However, we will pay for direct loss or dam-                       exclusion applies to any effect that compromises
          age caused by lightning.                                           the form, substance or quality of the product. But
                                                                             if such error or omission results in a Covered
      p. Continuous Or Repeated Seepage Or                                   Cause of Loss, we will pay for the loss or
          Leakage Of Water                                                   damage caused by that Covered Cause of Loss.
          Continuous or repeated seepage or leak-                         5. Business Income And Extra Expense
          age of water, or the presence or condensa-                         Exclusions
          tion of humidity, moisture or vapor, that oc-
          curs over a period of 14 days or more.                              a. We will not pay for:
   3. We will not pay for loss or damage caused by                              (1) Any Extra Expense, or increase of Busi-
      or resulting from any of the following Para-                                  ness Income loss, caused by or result-
      graphs a. through c. But if an excluded cause                                 ing from:
      of loss that is listed in Paragraphs a. through c.                           (a) Delay in rebuilding, repairing or
      results in a Covered Cause of Loss, we will pay                                   replacing the property or resuming
      for the loss or damage caused by that Covered                                     "operations", due to interference at
      Cause of Loss.                                                                    the location of the rebuilding, repair
      a. Weather Conditions                                                             or replacement by strikers or other
                                                                                        persons; or
          Weather conditions. But this exclusion only
          applies if weather conditions contribute in                              (b) Suspension, lapse or cancellation of
          any way with a cause or event excluded in                                     any license, lease or contract. But if
          Paragraph B.1. above to produce the loss                                      the suspension, lapse or cancellation
          or damage.                                                                    is directly caused by the suspension
                                                                                        of "operations", we will cover such
      b. Acts Or Decisions                                                              loss that affects your Business In-
         Acts or decisions, including the failure to act                                come during the "period of restora-
         or decide, of any person, group, organiza-                                     tion" and any extension of the "pe-
         tion or governmental body.                                                     riod of restoration" in accordance
                                                                                        with the terms of the Extended Busi-
                                                                                        ness Income Additional Coverage.

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 19 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 73 of 101 Page ID #:84


BUSINESSOWNER’S POLICY

        (2) Any other consequential loss.                                        percentage of annual increase is shown in
      b. With respect to this exclusion, suspension                              the Declarations.
         means:                                                               b. The amount of increase is calculated as
        (1) The partial slowdown or complete ces-                                follows:
            sation of your business activities; and                               (1) Multiply the Building limit that applied on
         (2) That a part or all of the described prem-                                the most recent of the policy inception
             ises is rendered untenantable, if cover-                                 date, the policy anniversary date, or any
             age for Business Income applies.                                         other policy change amending the Build-
                                                                                      ing limit by:
   6. Accounts Receivable Exclusion
                                                                                     (a) The percentage of annual increase
      The following additional exclusion applies to                                       shown in the Declarations, ex-
      the Accounts Receivable Coverage Extension:                                         pressed as a decimal (example: 7%
      We will not pay for:                                                                is .07); or
      a. Loss or damage caused by or resulting                                       (b) .08, if no percentage of annual in-
         from alteration, falsification, concealment or                                   crease is shown in the Declarations;
         destruction of records of accounts receiv-                                       and
         able done to conceal the wrongful giving,                                (2) Multiply the number calculated in accor-
         taking or withholding of "money", "securi-                                   dance with b.(1) by the number of days
         ties" or other property.                                                     since the beginning of the current policy
         This exclusion applies only to the extent of                                 year, or the effective date of the most
         the wrongful giving, taking or withholding.                                  recent policy change amending the
                                                                                      Building limit, divided by 365.
      b. Loss or damage caused by or resulting
         from bookkeeping, accounting or billing er-                                  Example:
         rors or omissions.                                                           If:
      c. Any loss or damage that requires any audit                                   The applicable Building limit is
         of records or any inventory computation to                                   $100,000. The annual percentage in-
         prove its factual existence.                                                 crease is 8%. The number of days since
C. Limits Of Insurance                                                                the beginning of the policy year (or last
                                                                                      policy change) is 146.
   1. The most we will pay for loss or damage in any
      one occurrence is the applicable Limits of In-                               The amount of increase is
      surance of Section I – Property shown in the                                 $100,000 x .08 x 146  365 = $3,200.
      Declarations.
                                                                          5. Business Personal Property Limit –
   2. The most we will pay for loss of or damage to                          Seasonal Increase
      outdoor signs attached to buildings is $1,000
      per sign in any one occurrence.                                        a. Subject to Paragraph 5.b., the Limit of
                                                                                Insurance for Business Personal Property is
   3. The amounts of insurance applicable to the                                automatically increased by:
      Coverage Extensions and the following Addi-
      tional Coverages apply in accordance with the                             (1) The Business Personal Property – Sea-
      terms of such coverages and are in addition to                                 sonal Increase percentage shown in the
      the Limits of Insurance of Section I – Property:                               Declarations; or
      a. Fire Department Service Charge;                                        (2) 25% if no Business Personal Property –
                                                                                     Seasonal Increase percentage is shown
      b. Pollutant Clean-up And Removal;                                             in the Declarations;
      c. Increased Cost Of Construction;                                         to provide for seasonal variances.
      d. Business Income From Dependent Proper-                               b. The increase described in Paragraph 5.a will
          ties;                                                                  apply only if the Limit of Insurance shown for
      e. Electronic Data; and                                                    Business Personal          Property in the
       f. Interruption Of Computer Operations.                                   Declarations is at least 100% of your average
                                                                                 monthly values during the lesser of:
   4. Building Limit – Automatic Increase
                                                                                (1) The 12 months immediately preceding
      a. In accordance with Paragraph C.4.b., the                                    the date the loss or damage occurs; or
          Limit of Insurance for Buildings will auto-
          matically increase by 8%, unless a different

Page 20 of 48    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 74 of 101 Page ID #:85


                                                                                                                 COVERAGE FORM

         (2) The period of time you have been in                               a. Pay its chosen appraiser; and
             business as of the date the loss or dam-                          b. Bear the other expenses of the appraisal
             age occurs.                                                           and umpire equally.
D. Deductibles                                                                 If there is an appraisal, we will still retain our
   1. We will not pay for loss or damage in any one                            right to deny the claim.
      occurrence until the amount of loss or damage                        3. Duties In The Event Of Loss Or Damage
      exceeds the Deductible shown in the Declara-                            a. You must see that the following are done in
      tions. We will then pay the amount of loss or                              the event of loss or damage to Covered
      damage in excess of the Deductible up to the                               Property:
      applicable Limit of Insurance of Section I –
      Property.                                                                 (1) Notify the police if a law may have been
                                                                                    broken.
   2. Regardless of the amount of the Deductible,
      the most we will deduct from any loss or dam-                                (2) Give us prompt notice of the loss or
      age under all of the following Optional Cover-                                   damage. Include a description of the
      ages in any one occurrence is the Optional                                       property involved.
      Coverage Deductible shown in the Declara-                                    (3) As soon as possible, give us a descrip-
      tions:                                                                           tion of how, when and where the loss or
      a. Money and Securities;                                                         damage occurred.
      b. Employee Dishonesty;                                                      (4) Take all reasonable steps to protect the
                                                                                       Covered Property from further damage,
      c. Outdoor Signs; and                                                            and keep a record of your expenses
      d. Forgery or Alteration.                                                        necessary to protect the Covered Prop-
      But this Optional Coverage Deductible will not                                   erty, for consideration in the settlement
      increase the Deductible shown in the Declara-                                    of the claim. This will not increase the
      tions. This Deductible will be used to satisfy the                               Limits of Insurance of Section I – Prop-
      requirements of the Deductible in the Declara-                                   erty. However, we will not pay for any
      tions.                                                                           subsequent loss or damage resulting
                                                                                       from a cause of loss that is not a Cov-
   3. No deductible applies to the following Addi-                                     ered Cause of Loss. Also, if feasible, set
      tional Coverages:                                                                the damaged property aside and in the
       a. Fire Department Service Charge;                                              best possible order for examination.
       b. Business Income;                                                         (5) At our request, give us complete inven-
                                                                                       tories of the damaged and undamaged
       c. Extra Expense;
                                                                                       property. Include quantities, costs, val-
       d. Civil Authority; and                                                         ues and amount of loss claimed.
       e. Fire Extinguisher Systems Recharge Ex-                                   (6) As often as may be reasonably required,
          pense.                                                                       permit us to inspect the property proving
E. Property Loss Conditions                                                            the loss or damage and examine your
                                                                                       books and records.
   1. Abandonment
                                                                                       Also permit us to take samples of dam-
      There can be no abandonment of any property                                      aged and undamaged property for in-
      to us.                                                                           spection, testing and analysis, and per-
   2. Appraisal                                                                        mit us to make copies from your books
      If we and you disagree on the amount of loss,                                    and records.
      either may make written demand for an ap-                                    (7) Send us a signed, sworn proof of loss
      praisal of the loss. In this event, each party will                              containing the information we request to
      select a competent and impartial appraiser.                                      investigate the claim. You must do this
      The two appraisers will select an umpire. If                                     within 60 days after our request. We will
      they cannot agree, either may request that se-                                   supply you with the necessary forms.
      lection be made by a judge of a court having
                                                                                   (8) Cooperate with us in the investigation or
      jurisdiction. The appraisers will state separately
                                                                                       settlement of the claim.
      the amount of loss. If they fail to agree, they
      will submit their differences to the umpire. A                               (9) Resume all or part of your "operations"
      decision agreed to by any two will be binding.                                   as quickly as possible.
      Each party will:

BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 21 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 75 of 101 Page ID #:86


BUSINESSOWNER’S POLICY

      b. We may examine any insured under oath,                                            (ii) The cost to replace, on the same
         while not in the presence of any other in-                                             premises, the lost or damaged
         sured and at such times as may be rea-                                                 property with other property:
         sonably required, about any matter relating                                             i. Of comparable material and
         to this insurance or the claim, including an                                               quality; and
         insured's books and records. In the event of
         an examination, an insured's answers must                                              ii. Used for the same purpose;
         be signed.                                                                                 or
   4. Legal Action Against Us                                                             (iii) The amount that you actually
                                                                                                spend that is necessary to repair
      No one may bring a legal action against us un-                                            or replace the lost or damaged
      der this insurance unless:                                                                property.
      a. There has been full compliance with all of                                         If a building is rebuilt at a new prem-
         the terms of this insurance; and                                                   ises, the cost is limited to the cost
      b. The action is brought within two years after                                       which would have been incurred had
         the date on which the direct physical loss or                                      the building been built at the original
         damage occurred.                                                                   premises.
   5. Loss Payment                                                                     (b) If, at the time of loss, the Limit of
      In the event of loss or damage covered by this                                       Insurance applicable to the lost or
      policy:                                                                              damaged property is less than 80%
                                                                                           of the full replacement cost of the
      a. At our option, we will either:                                                    property immediately before the loss,
         (1) Pay the value of lost or damaged prop-                                        we will pay the greater of the follow-
              erty;                                                                        ing amounts, but not more than the
         (2) Pay the cost of repairing or replacing the                                    Limit of Insurance that applies to the
              lost or damaged property;                                                    property:
                                                                                           (i) The actual cash value of the lost
         (3) Take all or any part of the property at an
                                                                                               or damaged property; or
             agreed or appraised value; or
         (4) Repair, rebuild or replace the property                                      (ii) A proportion of the cost to repair
             with other property of like kind and qual-                                        or replace the lost or damaged
             ity, subject to Paragraph d.(1)(e) below.                                         property, after application of the
                                                                                               deductible and without deduction
      b. We will give notice of our intentions within                                          for depreciation. This proportion
         30 days after we receive the sworn proof of                                           will equal the ratio of the applica-
         loss.                                                                                 ble Limit of Insurance to 80% of
      c. We will not pay you more than your finan-                                             the cost of repair or replacement.
         cial interest in the Covered Property.                                        (c) You may make a claim for loss or
      d. Except as provided in Paragraphs (2)                                              damage covered by this insurance
         through (7) below, we will determine the                                          on an actual cash value basis in-
         value of Covered Property as follows:                                             stead of on a replacement cost ba-
                                                                                           sis. In the event you elect to have
        (1) At replacement cost without deduction                                          loss or damage settled on an actual
             for depreciation, subject to the following:
                                                                                           cash value basis, you may still make
            (a) If, at the time of loss, the Limit of                                      a claim on a replacement cost basis
                Insurance on the lost or damaged                                           if you notify us of your intent to do so
                property is 80% or more of the full                                        within 180 days after the loss or
                replacement cost of the property                                           damage.
                immediately before the loss, we will                                   (d) We will not pay on a replacement
                pay the cost to repair or replace, af-                                     cost basis for any loss or damage:
                ter application of the deductible and
                without deduction for depreciation,                                         (i) Until the lost or damaged prop-
                but not more than the least of the fol-                                         erty is actually repaired or re-
                lowing amounts:                                                                 placed; and
                (i) The Limit of Insurance under
                    Section I – Property that applies
                    to the lost or damaged property;

Page 22 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 76 of 101 Page ID #:87


                                                                                                                COVERAGE FORM

               (ii) Unless the repairs or replace-                                    (b) A proportion of your original cost if
                    ment are made as soon as rea-                                         you do not make repairs promptly.
                    sonably possible after the loss or                                    We will determine the proportionate
                    damage.                                                               value as follows:
                However, if the cost to repair or re-                                     (i) Multiply the original cost by the
                place the damaged building property                                           number of days from the loss or
                is $2,500 or less, we will settle the                                         damage to the expiration of the
                loss according to the provisions of                                           lease; and
                Paragraphs d.(1)(a) and d.(1)(b)                                         (ii) Divide the amount determined in
                above whether or not the actual re-                                           (i) above by the number of days
                pair or replacement is complete.                                              from the installation of improve-
            (e) The cost to repair, rebuild or replace                                        ments to the expiration of the
                does not include the increased cost                                           lease.
                attributable to enforcement of any                                        If your lease contains a renewal op-
                ordinance or law regulating the con-                                      tion, the expiration of the renewal op-
                struction, use or repair of any prop-                                     tion period will replace the expiration
                erty.                                                                     of the lease in this procedure.
         (2) If the Actual Cash Value – Buildings                                     (c) Nothing if others pay for repairs or
             option applies, as shown in the Declara-                                     replacement.
             tions, Paragraph (1) above does not ap-
             ply to Buildings. Instead, we will deter-                            (6) Applicable only to the Optional Cover-
             mine the value of Buildings at actual                                    ages:
             cash value.                                                             (a) "Money" at its face value; and
         (3) The following property at actual cash                                   (b) "Securities" at their value at the close
             value:                                                                      of business on the day the loss is
            (a) Used or secondhand merchandise                                           discovered.
                held in storage or for sale;                                      (7) Applicable only to Accounts Receivable:
            (b) Property of others. However, if an                                   (a) If you cannot accurately establish the
                item(s) of personal property of others                                   amount of accounts receivable out-
                is subject to a written contract which                                   standing as of the time of loss or
                governs your liability for loss or dam-                                  damage:
                age to that item(s), then valuation of
                                                                                          (i) We will determine the total of the
                that item(s) will be based on the
                                                                                              average monthly amounts of ac-
                amount for which you are liable un-                                           counts receivable for the 12
                der such contract, but not to exceed                                          months immediately preceding
                the lesser of the replacement cost of
                                                                                              the month in which the loss or
                the property or the applicable Limit of                                       damage occurs; and
                Insurance;
                                                                                         (ii) We will adjust that total for any
            (c) Household contents, except personal                                           normal fluctuations in the amount
                property in apartments or rooms fur-
                                                                                              of accounts receivable for the
                nished by you as landlord;                                                    month in which the loss or dam-
            (d) Manuscripts; and                                                              age occurred or for any demon-
            (e) Works of art, antiques or rare arti-                                          strated variance from the average
                cles, including etchings, pictures,                                           for that month.
                statuary, marble, bronzes, porcelain                                  (b) The following will be deducted from
                and bric-a-brac.                                                          the total amount of accounts receiv-
         (4) Glass at the cost of replacement with                                        able, however that amount is estab-
             safety glazing material if required by                                       lished:
             law.                                                                         (i) The amount of the accounts for
         (5) Tenants' Improvements and Better-                                                which there is no loss or damage;
             ments at:                                                                    (ii) The amount of the accounts that
            (a) Replacement cost if you make re-                                               you are able to reestablish or col-
                pairs promptly.                                                                lect;


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 23 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 77 of 101 Page ID #:88


BUSINESSOWNER’S POLICY

                (iii) An amount to allow for probable                         Limits of Insurance of Section I – Property.
                      bad debts that you are normally                      7. Resumption Of Operations
                      unable to collect; and
                                                                              We will reduce the amount of your:
               (iv) All unearned interest and service
                    charges.                                                  a. Business Income loss, other than Extra
                                                                                 Expense, to the extent you can resume
      e. Our payment for loss of or damage to per-                               your "operations", in whole or in part, by us-
         sonal property of others will only be for the                           ing damaged or undamaged property (in-
         account of the owners of the property. We                               cluding merchandise or stock) at the de-
         may adjust losses with the owners of lost or                            scribed premises or elsewhere.
         damaged property if other than you. If we
         pay the owners, such payments will satisfy                           b. Extra Expense loss to the extent you can
         your claims against us for the owners' prop-                            return "operations" to normal and discon-
         erty. We will not pay the owners more than                              tinue such Extra Expense.
         their financial interest in the Covered Prop-                     8. Vacancy
         erty.                                                                a. Description Of Terms
      f. We may elect to defend you against suits                               (1) As used in this Vacancy Condition, the
         arising from claims of owners of property.                                  term building and the term vacant have
         We will do this at our expense.
                                                                                     the meanings set forth in Paragraphs (a)
      g. We will pay for covered loss or damage                                      and (b) below:
         within 30 days after we receive the sworn                                  (a) When this policy is issued to a ten-
         proof of loss, provided you have complied                                      ant, and with respect to that tenant's
         with all of the terms of this policy; and
                                                                                        interest in Covered Property, building
         (1) We have reached agreement with you                                         means the unit or suite rented or
               on the amount of loss; or                                                leased to the tenant. Such building is
         (2) An appraisal award has been made.                                          vacant when it does not contain
                                                                                        enough business personal property
      h. A party wall is a wall that separates and is                                   to conduct customary operations.
          common to adjoining buildings that are
          owned by different parties. In settling cov-                                 (b) When this policy is issued to the
          ered losses involving a party wall, we will                                      owner or general lessee of a build-
          pay a proportion of the loss to the party wall                                   ing, building means the entire build-
          based on your interest in the wall in propor-                                    ing. Such building is vacant unless at
          tion to the interest of the owner of the ad-                                     least 31% of its total square footage
          joining building. However, if you elect to re-                                   is:
          pair or replace your building and the owner                                      (i) Rented to a lessee or sublessee
          of the adjoining building elects not to repair                                       and used by the lessee or sub-
          or replace that building, we will pay you the                                        lessee to conduct its customary
          full value of the loss to the party wall, sub-                                       operations; and/or
          ject to all applicable policy provisions in-                                    (ii) Used by the building owner to
          cluding Limits of Insurance and all other                                            conduct customary operations.
          provisions of this Loss Payment Condition.
          Our payment under the provisions of this                               (2) Buildings under construction or renova-
          paragraph does not alter any right of subro-                                 tion are not considered vacant.
          gation we may have against any entity, in-                           b. Vacancy Provisions
          cluding the owner or insurer of the adjoining
          building, and does not alter the terms of the                           If the building where loss or damage occurs
          Transfer Of Rights Of Recovery Against                                  has been vacant for more than 60 consecu-
                                                                                  tive days before that loss or damage oc-
          Others To Us Condition in this policy.
                                                                                  curs:
   6. Recovered Property
                                                                                 (1) We will not pay for any loss or damage
      If either you or we recover any property after                                   caused by any of the following even if
      loss settlement, that party must give the other                                  they are Covered Causes of Loss:
      prompt notice. At your option, you may retain
      the property. But then you must return to us the                                 (a) Vandalism;
      amount we paid to you for the property. We will                                  (b) Sprinkler leakage, unless you have
      pay recovery expenses and the expenses to                                            protected the system against freez-
      repair the recovered property, subject to the                                        ing;

Page 24 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 78 of 101 Page ID #:89


                                                                                                                COVERAGE FORM

             (c) Building glass breakage;                                         (1) The mortgageholder's rights under the
             (d) Water damage;                                                        mortgage will be transferred to us to the
                                                                                      extent of the amount we pay; and
             (e) Theft; or
                                                                                 (2) The mortgageholder's right to recover
              (f) Attempted theft.                                                    the full amount of the mortgageholder's
         (2) With respect to Covered Causes of Loss                                   claim will not be impaired.
              other than those listed in Paragraphs                               At our option, we may pay to the mortgage-
              (1)(a) through (1)(f) above, we will re-                            holder the whole principal on the mortgage
              duce the amount we would otherwise                                  plus any accrued interest. In this event,
              pay for the loss or damage by 15%.                                  your mortgage and note will be transferred
F. Property General Conditions                                                    to us and you will pay your remaining mort-
   1. Control Of Property                                                         gage debt to us.
      Any act or neglect of any person other than                              f. If we cancel this policy, we will give written
      you beyond your direction or control will not af-                           notice to the mortgageholder at least:
      fect this insurance.                                                       (1) 10 days before the effective date of
                                                                                      cancellation if we cancel for your non-
      The breach of any condition of this Coverage
      Form at any one or more locations will not af-                                  payment of premium; or
      fect coverage at any location where, at the time                           (2) 30 days before the effective date of
      of loss or damage, the breach of condition                                      cancellation if we cancel for any other
      does not exist.                                                                 reason.
   2. Mortgageholders                                                         g. If we elect not to renew this policy, we will
      a. The term "mortgageholder" includes trus-                                give written notice to the mortgageholder at
          tee.                                                                   least 10 days before the expiration date of
                                                                                 this policy.
      b. We will pay for covered loss of or damage
         to buildings or structures to each mort-                         3. No Benefit To Bailee
         gageholder shown in the Declarations in                             No person or organization, other than you, hav-
         their order of precedence, as interests may                         ing custody of Covered Property will benefit
         appear.                                                             from this insurance.
      c. The mortgageholder has the right to receive                      4. Policy Period, Coverage Territory
         loss payment even if the mortgageholder                             Under Section I – Property:
         has started foreclosure or similar action on
         the building or structure.                                          a. We cover loss or damage commencing:
      d. If we deny your claim because of your acts                             (1) During the policy period shown in the
         or because you have failed to comply with                                  Declarations; and
         the terms of this policy, the mortgageholder                           (2) Within the coverage territory or, with
         will still have the right to receive loss pay-                             respect to property in transit, while it is
         ment if the mortgageholder:                                                between points in the coverage territory.
        (1) Pays any premium due under this policy                            b. The coverage territory is:
             at our request if you have failed to do                            (1) The United States of America (including
             so;                                                                    its territories and possessions);
        (2) Submits a signed, sworn proof of loss                              (2) Puerto Rico; and
             within 60 days after receiving notice
             from us of your failure to do so; and                             (3) Canada.
         (3) Has notified us of any change in owner-                  G. Optional Coverages
              ship, occupancy or substantial change                      If shown as applicable in the Declarations, the fol-
              in risk known to the mortgageholder.                       lowing Optional Coverages also apply. These cov-
          All of the terms of this policy will then apply                erages are subject to the terms and conditions ap-
          directly to the mortgageholder.                                plicable to property coverage in this policy, except
                                                                         as provided below.
      e. If we pay the mortgageholder for any loss
         or damage and deny payment to you be-                           1. Outdoor Signs
         cause of your acts or because you have                              a. We will pay for direct physical loss of or
         failed to comply with the terms of this pol-                           damage to all outdoor signs at the de-
         icy:                                                                   scribed premises:

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 25 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 79 of 101 Page ID #:90


BUSINESSOWNER’S POLICY

        (1) Owned by you; or                                                 c. The most we will pay for loss in any one
        (2) Owned by others but in your care, cus-                              occurrence is:
            tody or control.                                                   (1) The limit shown in the Declarations for
      b. Paragraph A.3., Covered Causes Of Loss,                                    Inside the Premises for "money" and
         and Paragraph B., Exclusions in Section I –                                "securities" while:
         Property, do not apply to this Optional Cov-                              (a) In or on the described premises; or
         erage, except for:                                                        (b) Within a bank or savings institution;
        (1) Paragraph B.1.c., Governmental Action;                                      and
        (2) Paragraph B.1.d., Nuclear Hazard; and                              (2) The limit shown in the Declarations for
        (3) Paragraph B.1.f., War And Military Ac-                                  Outside the Premises for "money" and
            tion.                                                                   "securities" while anywhere else.
      c. We will not pay for loss or damage caused                           d. All loss:
         by or resulting from:                                                 (1) Caused by one or more persons; or
        (1) Wear and tear;                                                     (2) Involving a single act or series of related
        (2) Hidden or latent defect;                                                acts;
        (3) Rust;                                                               is considered one occurrence.
        (4) Corrosion; or                                                    e. You must keep records of all "money" and
                                                                                "securities" so we can verify the amount of
        (5) Mechanical breakdown.                                               any loss or damage.
      d. The most we will pay for loss or damage in                       3. Employee Dishonesty
         any one occurrence is the Limit of Insur-
         ance for Outdoor Signs shown in the Decla-                          a. We will pay for direct loss of or damage to
         rations.                                                               Business Personal Property and "money"
                                                                                and "securities" resulting from dishonest
      e. The provisions of this Optional Coverage                               acts committed by any of your employees
         supersede all other references to outdoor                              acting alone or in collusion with other per-
         signs in this policy.                                                  sons (except you or your partner) with the
   2. Money And Securities                                                      manifest intent to:
      a. We will pay for loss of "money" and "securi-                          (1) Cause you to sustain loss or damage;
         ties" used in your business while at a bank                                and also
         or savings institution, within your living                            (2) Obtain financial benefit (other than sala-
         quarters or the living quarters of your part-                              ries, commissions, fees, bonuses, pro-
         ners or any employee having use and cus-                                   motions, awards, profit sharing, pen-
         tody of the property, at the described prem-                               sions or other employee benefits earned
         ises, or in transit between any of these                                   in the normal course of employment) for:
         places, resulting directly from:
                                                                                   (a) Any employee; or
        (1) Theft, meaning any act of stealing;
                                                                                   (b) Any other person or organization.
        (2) Disappearance; or
                                                                              b. We will not pay for loss or damage:
        (3) Destruction.
                                                                                (1) Resulting from any dishonest or criminal
      b. In addition to the Limitations and Exclusions                              act that you or any of your partners or
         applicable to Section I – Property, we will                                "members" commit whether acting alone
         not pay for loss:                                                          or in collusion with other persons.
         (1) Resulting from accounting or arithmeti-                              (2) Resulting from any dishonest act com-
             cal errors or omissions;                                                 mitted by any of your employees (except
         (2) Due to the giving or surrendering of                                     as provided in Paragraph a.), "manag-
             property in any exchange or purchase;                                    ers" or directors:
             or                                                                      (a) Whether acting alone or in collusion
         (3) Of property contained in any "money"-                                       with other persons; or
             operated device unless the amount of                                    (b) While performing services for you or
             "money" deposited in it is recorded by a                                    otherwise.
             continuous recording instrument in the
             device.                                                              (3) The only proof of which as to its exis-
                                                                                      tence or amount is:

Page 26 of 48    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 80 of 101 Page ID #:91


                                                                                                                COVERAGE FORM

             (a) An inventory computation; or                                    (2) The loss or damage would have been
             (b) A profit and loss computation.                                      covered by this Optional Coverage had
                                                                                     it been in effect when the acts or events
      c. The most we will pay for loss or damage in                                  causing the loss or damage were com-
         any one occurrence is the Limit of Insur-                                   mitted or occurred.
         ance for Employee Dishonesty shown in the
         Declarations.                                                         i. The insurance under Paragraph h. above is
                                                                                  part of, not in addition to, the Limit of Insur-
      d. All loss or damage:                                                      ance applying to this Optional Coverage
        (1) Caused by one or more persons; or                                     and is limited to the lesser of the amount
                                                                                  recoverable under:
        (2) Involving a single act or series of acts;
         is considered one occurrence.                                           (1) This Optional Coverage as of its effec-
                                                                                      tive date; or
      e. If any loss is covered:
                                                                                 (2) The prior insurance had it remained in
        (1) Partly by this insurance; and                                             effect.
        (2) Partly by any prior cancelled or termi-                            j. With respect to the Employee Dishonesty
              nated insurance that we or any affiliate                            Optional Coverage in Paragraph G.3., em-
              had issued to you or any predecessor in                             ployee means:
              interest;
                                                                                 (1) Any natural person:
         the most we will pay is the larger of the
         amount recoverable under this insurance or                                  (a) While in your service or for 30 days
         the prior insurance.                                                             after termination of service;
                                                                                     (b) Who you compensate directly by
          We will pay only for loss or damage you
                                                                                          salary, wages or commissions; and
          sustain through acts committed or events
          occurring during the policy period. Regard-                                (c) Who you have the right to direct and
          less of the number of years this policy re-                                    control while performing services for
          mains in force or the number of premiums                                       you;
          paid, no Limit of Insurance cumulates from                              (2) Any natural person who is furnished
          year to year or period to period.                                           temporarily to you:
      f. This Optional Coverage is cancelled as to                                    (a) To substitute for a permanent em-
         any employee immediately upon discovery                                          ployee as defined in Paragraph (1)
         by:                                                                              above, who is on leave; or
        (1) You; or                                                                   (b) To meet seasonal or short-term
        (2) Any of your partners, "members", "man-                                        workload conditions;
             agers", officers or directors not in collu-                          (3) Any natural person who is leased to you
             sion with the employee;                                                  under a written agreement between you
         of any dishonest act committed by that em-                                   and a labor leasing firm, to perform du-
         ployee before or after being hired by you.                                   ties related to the conduct of your busi-
      g. We will pay only for covered loss or dam-                                    ness, but does not mean a temporary
         age sustained during the policy period and                                   employee as defined in Paragraph (2)
                                                                                      above;
         discovered no later than one year from the
         end of the policy period.                                                (4) Any natural person who is a former
      h. If you (or any predecessor in interest) sus-                                 employee, director, partner, member,
         tained loss or damage during the policy pe-                                  manager, representative or trustee re-
                                                                                      tained as a consultant while performing
         riod of any prior insurance that you could
         have recovered under that insurance ex-                                      services for you; or
         cept that the time within which to discover                              (5) Any natural person who is a guest stu-
         loss or damage had expired, we will pay for                                  dent or intern pursuing studies or duties,
         it under this Optional Coverage, provided:                                   excluding, however, any such person
        (1) This Optional Coverage became effec-                                      while having care and custody of prop-
             tive at the time of cancellation or termi-                               erty outside any building you occupy in
                                                                                      conducting your business.
             nation of the prior insurance; and
                                                                                   But employee does not mean:



BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 27 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 81 of 101 Page ID #:92


BUSINESSOWNER’S POLICY

         (1) Any agent, broker, factor, commission                             f. With respect to Additional Coverages 5.f.
             merchant, consignee, independent con-                                Business Income and 5.g. Extra Ex-
             tractor or representative of the same                                pense, if the 72-hour time period in the
             general character; or                                                definition of "period of restoration" (herein-
         (2) Any "manager", director or trustee ex-                               after referred to as time deductible) is
             cept while performing acts coming within                             amended for this Optional Coverage as
             the usual duties of an employee.                                     shown in the Declarations, we will not pay
                                                                                  for any Business Income loss that occurs
   4. Equipment Breakdown Protection Coverage                                     during the consecutive number of hours
      a. We will pay for direct loss of or damage to                              shown as the time deductible in the Decla-
         Covered Property caused by or resulting                                  rations immediately following a mechanical
         from a mechanical breakdown or electrical                                breakdown or electrical failure. If a time de-
         failure to pressure, mechanical or electrical                            ductible is shown in days, each day shall
         machinery and equipment.                                                 mean 24 consecutive hours.
         Mechanical breakdown or electrical failure                               As respects the coverage provided by this
         to pressure, mechanical or electrical ma-                                Optional Coverage, any time deductible
         chinery and equipment does not mean any:                                 shown in the Declarations for Equipment
                                                                                  Breakdown Protection Coverage super-
         (1) Malfunction including but not limited to
                                                                                  sedes any time deductible otherwise appli-
             adjustment,     alignment,    calibration,
             cleaning or modification;                                            cable to the Business Income coverage
                                                                                  provided by this policy.
         (2) Leakage at any valve, fitting, shaft seal,
             gland packing, joint or connection;                               g. With respect to the coverage provided by
                                                                                  this Optional Coverage, Paragraph H.
        (3) Damage to any vacuum tube, gas tube,                                  Property Definitions is amended as fol-
             or brush; or                                                         lows:
        (4) The functioning of any safety or protec-                              1. "Computer" means:
             tive device.
                                                                                      a. Programmable electronic equipment
      b. Paragraphs A.4.a.(1) and A.4.a.(2), Limita-                                      that is used to store, retrieve and
         tions, do not apply to this Optional Cover-                                      process data; and
         age.
                                                                                      b. Associated peripheral equipment
      c. With respect to the coverage provided by                                         that provides communication, includ-
         this Optional Coverage, the following exclu-                                     ing input and output functions such
         sions in Paragraph B. Exclusions do not                                          as printing and auxiliary functions
         apply:                                                                           such as data transmission.
        (1) Paragraph B.2.a. Electrical Apparatus;                                "Computer" includes those used to operate
        (2) Paragraph B.2.d. Steam Apparatus;                                     production type machinery or equipment.
             and                                                               h. Whenever any covered pressure, mechani-
        (3) Paragraph B.2.l.(6) Mechanical Break-                                 cal or electrical machinery and equipment is
             down.                                                                found to be in, or exposed to, a dangerous
                                                                                  condition, any of our representatives may
      d. With respect to the coverage provided by                                 suspend coverage provided by this Optional
         this   Optional   Coverage,    Paragraph                                 Coverage for loss from a mechanical
         G.1.c.(5) of the Outdoor Sign Optional                                   breakdown or electrical failure to that pres-
         Coverage does not apply.
                                                                                  sure, mechanical or electrical machinery
      e. If a dollar deductible is shown in the Decla-                            and equipment.
         rations for this Optional Coverage, we will                              However, coverage provided by this Op-
         first subtract the applicable deductible                                 tional Coverage may be reinstated for loss
         amount from any loss we would otherwise
                                                                                  from a mechanical breakdown or electrical
         pay. We will then pay the amount of loss in                              failure to that pressure, mechanical or elec-
         excess of the applicable deductible up to                                trical machinery and equipment if the rea-
         the applicable limit for this coverage.
                                                                                  sons for the suspension are found by any of
          If no optional deductible is chosen for this                            our representatives to no longer exist.
          Optional Coverage, the Property Deductible
          shown in the Declarations applies.



Page 28 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 82 of 101 Page ID #:93


                                                                                                                COVERAGE FORM

          We may suspend or reinstate this Optional                       7. "Money" means:
          coverage by mailing or delivering a written                        a. Currency, coins and bank notes in current
          notification regarding the suspension or re-                          use and having a face value; and
          instatement to:
                                                                             b. Travelers checks, register checks and
         (1) Your last known address; or                                        money orders held for sale to the public.
         (2) The address where the pressure, me-                          8. "Operations" means your business activities
              chanical or electrical machinery and                           occurring at the described premises.
              equipment is located.
                                                                          9. "Period of restoration":
          This notification will indicate the effective
          date of the suspension or reinstatement.                           a. Means the period of time that:
          If the coverage provided by this Optional                            (1) Begins:
          Coverage is not reinstated, you will get a                               (a) 72 hours after the time of direct
          pro rata refund of premium. But the sus-                                      physical loss or damage for Busi-
          pension will be effective even if we have not                                 ness Income Coverage; or
          yet made or offered a refund.
                                                                                    (b) Immediately after the time of direct
H. Property Definitions                                                                 physical loss or damage for Extra
   1. "Computer" means:                                                                 Expense Coverage;
      a. Programmable electronic equipment that is                                   caused by or resulting from any Covered
          used to store, retrieve and process data;                                  Cause of Loss at the described prem-
          and                                                                        ises; and
      b. Associated peripheral equipment that pro-                              (2) Ends on the earlier of:
          vides communication, including input and                                  (a) The date when the property at the
          output functions such as printing and auxil-                                  described premises should be re-
          iary functions such as data transmission.                                     paired, rebuilt or replaced with rea-
      "Computer" does not include those used to op-                                     sonable speed and similar quality; or
      erate production type machinery or equipment.                                 (b) The date when business is resumed
   2. "Counterfeit money" means an imitation of                                         at a new permanent location.
      "money" that is intended to deceive and to be                           b. Does not include any increased period
      taken as genuine.                                                          required due to the enforcement of any or-
   3. "Electronic data" means information, facts or                              dinance or law that:
      computer programs stored as or on, created or                             (1) Regulates the construction, use or re-
      used on, or transmitted to or from computer                                    pair, or requires the tearing down of any
      software (including systems and applications                                   property; or
      software), on hard or floppy disks, CD-ROMs,
                                                                                (2) Requires any insured or others to test
      tapes, drives, cells, data processing devices or
                                                                                    for, monitor, clean up, remove, contain,
      any other repositories of computer software                                   treat, detoxify or neutralize, or in any
      which are used with electronically controlled                                 way respond to or assess the effects of
      equipment. The term computer programs, re-
                                                                                    "pollutants".
      ferred to in the foregoing description of elec-
      tronic data, means a set of related electronic                         The expiration date of this policy will not cut
      instructions which direct the operations and                           short the "period of restoration".
      functions of a "computer" or device connected                      10. "Pollutants" means any solid, liquid, gaseous or
      to it, which enable the "computer" or device to                        thermal irritant or contaminant, including
      receive, process, store, retrieve or send data.                        smoke, vapor, soot, fumes, acids, alkalis,
   4. "Fungi" means any type or form of fungus,                              chemicals and waste. Waste includes materials
      including mold or mildew, and any mycotoxins,                          to be recycled, reconditioned or reclaimed.
      spores, scents or by-products produced or re-                      11. "Securities" means negotiable and non-
      leased by fungi.                                                       negotiable instruments or contracts represent-
   5. "Manager" means a person serving in a direc-                           ing either "money" or other property and in-
      torial capacity for a limited liability company.                       cludes:
   6. "Member" means an owner of a limited liability
      company represented by its membership inter-
      est, who also may serve as a "manager".

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 29 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 83 of 101 Page ID #:94


BUSINESSOWNER’S POLICY

      a. Tokens, tickets, revenue and other stamps                          But "valuable papers and records" does not
         (whether represented by actual stamps or                           mean "money" or "securities".
         unused value in a meter) in current use;
         and                                                          SECTION II – LIABILITY
      b. Evidences of debt issued in connection with                  A. Coverages
         credit or charge cards, which cards are not                     1. Business Liability
         issued by you;
                                                                            a. We will pay those sums that the insured
      but does not include "money".                                            becomes legally obligated to pay as dam-
  12. "Specified causes of loss" means the following:                          ages because of "bodily injury", "property
                                                                               damage" or "personal and advertising in-
      Fire; lightning; explosion; windstorm or hail;                           jury" to which this insurance applies. We
      smoke; aircraft or vehicles; riot or civil commo-                        will have the right and duty to defend the
      tion; vandalism; leakage from fire extinguishing                         insured against any "suit" seeking those
      equipment; sinkhole collapse; volcanic action;                           damages. However, we will have no duty to
      falling objects; weight of snow, ice or sleet; wa-                       defend the insured against any "suit" seek-
      ter damage.                                                              ing damages for "bodily injury", "property
      a. Sinkhole collapse means the sudden sink-                              damage" or "personal and advertising in-
           ing or collapse of land into underground                            jury" to which this insurance does not apply.
           empty spaces created by the action of wa-                           We may, at our discretion, investigate any
           ter on limestone or dolomite. This cause of                         "occurrence" or any offense and settle any
           loss does not include:                                              claim or "suit" that may result. But:
        (1) The cost of filling sinkholes; or                                      (1) The amount we will pay for damages is
        (2) Sinking or collapse of land into man-                                      limited as described in Paragraph D. –
            made underground cavities.                                                 Liability And Medical Expenses Limits
                                                                                       Of Insurance in Section II – Liability; and
      b. Falling objects does not include loss of or
         damage to:                                                                (2) Our right and duty to defend end when
                                                                                       we have used up the applicable Limit of
        (1) Personal property in the open; or                                          Insurance in the payment of judgments
        (2) The interior of a building or structure, or                                or settlements or medical expenses.
            property inside a building or structure,                              No other obligation or liability to pay sums
            unless the roof or an outside wall of the                             or perform acts or services is covered
            building or structure is first damaged by                             unless explicitly provided for under Para-
            a falling object.                                                     graph f. Coverage Extension – Supplemen-
      c. Water damage means accidental discharge                                  tary Payments.
         or leakage of water or steam as the direct                            b. This insurance applies:
         result of the breaking apart or cracking of
         any part of a system or appliance (other                                (1) To "bodily injury" and "property damage"
         than a sump system including its related                                     only if:
         equipment and parts) containing water or                                    (a) The "bodily injury" or "property dam-
         steam.                                                                          age" is caused by an "occurrence"
  13. "Stock" means merchandise held in storage or                                       that takes place in the "coverage ter-
      for sale, raw materials and in-process or fin-                                     ritory";
      ished goods, including supplies used in their                                  (b) The "bodily injury" or "property dam-
      packing or shipping.                                                               age" occurs during the policy period;
  14. "Valuable papers and records" means in-                                            and
      scribed, printed or written:
          a. Documents;
          b. Manuscripts; and
          c. Records;
          including abstracts, books, deeds, draw-
          ings, films, maps or mortgages.




Page 30 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 84 of 101 Page ID #:95


                                                                                                                COVERAGE FORM

             (c) Prior to the policy period, no insured                        f. Coverage Extension – Supplementary
                   listed under Paragraph C.1. Who Is                             Payments
                   An Insured and no "employee" au-                              (1) We will pay, with respect to any claim
                   thorized by you to give or receive no-                            we investigate or settle, or any "suit"
                   tice of an "occurrence" or claim,                                 against an insured we defend:
                   knew that the "bodily injury" or "prop-
                   erty damage" had occurred, in whole                              (a) All expenses we incur.
                   or in part. If such a listed insured or                          (b) Up to $250 for cost of bail bonds
                   authorized "employee" knew, prior to                                 required because of accidents or
                   the policy period, that the "bodily in-                              traffic law violations arising out of the
                   jury" or "property damage" occurred,                                 use of any vehicle to which Business
                   then any continuation, change or re-                                 Liability Coverage for "bodily injury"
                   sumption of such "bodily injury" or                                  applies. We do not have to furnish
                   "property damage" during or after the                                these bonds.
                   policy period will be deemed to have
                                                                                    (c) The cost of bonds to release attach-
                   been known before the policy period.                                 ments, but only for bond amounts
        (2) To "personal and advertising injury"                                        within our Limit of Insurance. We do
              caused by an offense arising out of your                                  not have to furnish these bonds.
              business, but only if the offense was
                                                                                    (d) All reasonable expenses incurred by
              committed in the "coverage territory"                                     the insured at our request to assist
              during the policy period.                                                 us in the investigation or defense of
      c. "Bodily injury" or "property damage" which                                     the claim or "suit", including actual
         occurs during the policy period and was                                        loss of earnings up to $250 a day
         not, prior to the policy period, known to                                      because of time off from work.
         have occurred by any insured listed under
                                                                                      (e) All court costs taxed against the in-
         Paragraph C.1. Who Is An Insured or any
                                                                                           sured in the "suit". However, these
         "employee" authorized by you to give or re-                                       payments do not include attorneys'
         ceive notice of an "occurrence" or claim, in-                                     fees or attorneys' expenses taxed
         cludes any continuation, change or resump-
                                                                                           against the insured.
         tion of "bodily injury" or "property damage"
         after the end of the policy period.                                           (f) Prejudgment       interest    awarded
                                                                                           against the insured on that part of
      d. "Bodily injury" or "property damage" will be                                      the judgment we pay. If we make an
         deemed to have been known to have oc-
                                                                                           offer to pay the Limit of Insurance,
         curred at the earliest time when any insured                                      we will not pay any prejudgment in-
         listed under Paragraph C.1. Who Is An In-                                         terest based on that period of time
         sured or any "employee" authorized by you
                                                                                           after the offer.
         to give or receive notice of an "occurrence"
         or claim:                                                                    (g) All interest on the full amount of any
                                                                                           judgment that accrues after entry of
        (1) Reports all, or any part, of the "bodily                                       the judgment and before we have
              injury" or "property damage" to us or any
                                                                                           paid, offered to pay, or deposited in
              other insurer;                                                               court the part of the judgment that is
        (2) Receives a written or verbal demand or                                         within our Limit of Insurance.
              claim for damages because of the "bod-
                                                                                      These payments will not reduce the limit
              ily injury" or "property damage"; or
                                                                                      of liability.
        (3) Becomes aware by any other means                                      (2) If we defend an insured against a "suit"
             that "bodily injury" or "property damage"                                and an indemnitee of the insured is also
             has occurred or has begun to occur.                                      named as a party to the "suit", we will
      e. Damages because of "bodily injury" include                                   defend that indemnitee if all of the fol-
         damages claimed by any person or organi-                                     lowing conditions are met:
         zation for care, loss of services or death re-                              (a) The "suit" against the indemnitee
         sulting at any time from the "bodily injury".                                     seeks damages for which the in-
                                                                                           sured has assumed the liability of the
                                                                                           indemnitee in a contract or agree-
                                                                                           ment that is an "insured contract";


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 31 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 85 of 101 Page ID #:96


BUSINESSOWNER’S POLICY

            (b) This insurance applies to such liabil-                                     will not be deemed to be damages for
                ity assumed by the insured;                                                "bodily injury" and "property damage"
            (c) The obligation to defend, or the cost                                      and will not reduce the Limits of Insur-
                of the defense of, that indemnitee,                                        ance.
                has also been assumed by the in-                                           Our obligation to defend an insured's in-
                sured in the same "insured contract";                                      demnitee and to pay for attorneys' fees
            (d) The allegations in the "suit" and the                                      and necessary litigation expenses as
                information we know about the "oc-                                         Supplementary Payments ends when:
                currence" are such that no conflict                                       (a) We have used up the applicable
                appears to exist between the inter-                                            Limit of Insurance in the payment of
                ests of the insured and the interests                                          judgments or settlements; or
                of the indemnitee;                                                        (b) The conditions set forth above, or
            (e) The indemnitee and the insured ask                                            the terms of the agreement de-
                us to conduct and control the de-                                             scribed in Paragraph (2)(f) above are
                fense of that indemnitee against                                              no longer met.
                such "suit" and agree that we can                             2. Medical Expenses
                assign the same counsel to defend
                the insured and the indemnitee; and                              a. We will pay medical expenses as described
                                                                                    below for "bodily injury" caused by an acci-
                (f) The indemnitee:                                                 dent:
                    (i) Agrees in writing to:                                      (1) On premises you own or rent;
                         i. Cooperate with us in the in-                           (2) On ways next to premises you own or
                            vestigation, settlement or de-                             rent; or
                            fense of the "suit";
                                                                                 (3) Because of your operations;
                        ii. Immediately send us copies of
                            any demands, notices, sum-                            provided that:
                            monses or legal papers re-                                (a) The accident takes place in the
                            ceived in connection with the                                 "coverage territory" and during the
                            "suit";                                                       policy period;
                       iii. Notify any other insurer                                 (b) The expenses are incurred and re-
                            whose coverage is available                                   ported to us within one year of the
                            to the indemnitee; and                                        date of the accident; and
                       iv. Cooperate with us with re-                                 (c) The injured person submits to ex-
                            spect to coordinating other                                   amination, at our expense, by physi-
                            applicable insurance available                                cians of our choice as often as we
                            to the indemnitee; and                                        reasonably require.
                  (ii) Provides us with written authori-                       b. We will make these payments regardless of
                        zation to:                                                fault. These payments will not exceed the
                     i. Obtain records and other                                  Limits of Insurance of Section II – Liability.
                        information related to the                                We will pay reasonable expenses for:
                        "suit"; and                                              (1) First aid administered at the time of an
                    ii. Conduct and control the de-                                    accident;
                        fense of the indemnitee in                               (2) Necessary medical, surgical, x-ray and
                        such "suit".                                                   dental services, including prosthetic de-
         (3) So long as the conditions in Paragraph                                    vices; and
             (2) are met, attorneys' fees incurred by                            (3) Necessary ambulance, hospital, profes-
             us in the defense of that indemnitee,                                     sional nursing and funeral services.
             necessary litigation expenses incurred                      B. Exclusions
             by us and necessary litigation expenses
             incurred by the indemnitee at our re-                          1. Applicable To Business Liability Coverage
             quest will be paid as Supplementary                               This insurance does not apply to:
             Payments. Notwithstanding the provi-
             sions of Paragraph B.1.b.(2) Exclusions
             in Section II – Liability, such payments


Page 32 of 48        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 86 of 101 Page ID #:97


                                                                                                                COVERAGE FORM

      a. Expected Or Intended Injury                                          d. Workers' Compensation And Similar
         "Bodily injury" or "property damage" ex-                                Laws
         pected or intended from the standpoint of                               Any obligation of the insured under a work-
         the insured. This exclusion does not apply                              ers' compensation, disability benefits or un-
         to "bodily injury" resulting from the use of                            employment compensation law or any simi-
         reasonable force to protect persons or                                  lar law.
         property.                                                            e. Employer's Liability
      b. Contractual Liability                                                   "Bodily injury" to:
         "Bodily injury" or "property damage" for                               (1) An "employee" of the insured arising out
         which the insured is obligated to pay dam-                                  of and in the course of:
         ages by reason of the assumption of liability
         in a contract or agreement. This exclusion                                  (a) Employment by the insured; or
         does not apply to liability for damages:                                    (b) Performing duties related to the
        (1) That the insured would have in the ab-                                        conduct of the insured's business; or
             sence of the contract or agreement; or                               (2) The spouse, child, parent, brother or
        (2) Assumed in a contract or agreement                                        sister of that "employee" as a conse-
             that is an "insured contract", provided                                  quence of Paragraph (1) above.
             the "bodily injury" or "property damage"                              This exclusion applies:
             occurs subsequent to the execution of
                                                                                  (1) Whether the insured may be liable as an
             the contract or agreement. Solely for the
                                                                                      employer or in any other capacity; and
             purposes of liability assumed in an "in-
             sured contract", reasonable attorney                                 (2) To any obligation to share damages with
             fees and necessary litigation expenses                                   or repay someone else who must pay
             incurred by or for a party other than an                                 damages because of the injury.
             insured are deemed to be damages be-                                 This exclusion does not apply to liability as-
             cause of "bodily injury" or "property                                sumed by the insured under an "insured
             damage", provided:                                                   contract".
            (a) Liability to such party for, or for the                        f. Pollution
                cost of, that party's defense has also
                been assumed in the same "insured                                (1) "Bodily injury" or "property damage"
                                                                                     arising out of the actual, alleged or
                contract"; and
                                                                                     threatened discharge, dispersal, seep-
            (b) Such attorney fees and litigation                                    age, migration, release or escape of
                expenses are for defense of that                                     "pollutants":
                party against a civil or alternative
                dispute resolution proceeding in                                      (a) At or from any premises, site or
                which damages to which this insur-                                        location which is or was at any time
                ance applies are alleged.                                                 owned or occupied by, or rented or
                                                                                          loaned to, any insured. However, this
      c. Liquor Liability                                                                 subparagraph does not apply to:
         "Bodily injury" or "property damage" for                                         (i) "Bodily injury" if sustained within
         which any insured may be held liable by                                              a building and caused by smoke,
         reason of:                                                                           fumes, vapor or soot produced by
        (1) Causing or contributing to the intoxica-                                          or originating from equipment that
            tion of any person;                                                               is used to heat, cool or dehumid-
                                                                                              ify the building, or equipment that
         (2) The furnishing of alcoholic beverages to                                         is used to heat water for personal
             a person under the legal drinking age or                                         use, by the building's occupants
             under the influence of alcohol; or                                               or their guests;
         (3) Any statute, ordinance or regulation
             relating to the sale, gift, distribution or
             use of alcoholic beverages.
          This exclusion applies only if you are in the
          business of manufacturing, distributing, sell-
          ing, serving or furnishing alcoholic bever-
          ages.


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 33 of 48
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 87 of 101 Page ID #:98


BUSINESSOWNER’S POLICY

                (ii) "Bodily injury" or "property dam-                                           age" arises out of the intentional
                     age" for which you may be held                                              discharge, dispersal or release of
                     liable, if you are a contractor and                                         the fuels, lubricants or other op-
                     the owner or lessee of such                                                 erating fluids, or if such fuels, lu-
                     premises, site or location has                                              bricants or other operating fluids
                     been added to your policy as an                                             are brought on or to the prem-
                     additional insured with respect to                                          ises, site or location with the in-
                     your ongoing operations per-                                                tent that they be discharged, dis-
                     formed for that additional insured                                          persed or released as part of the
                     at that premises, site or location                                          operations being performed by
                     and such premises, site or loca-                                            such insured, contractor or sub-
                     tion is not and never was owned                                             contractor;
                     or occupied by, or rented or                                         (ii) "Bodily injury" or "property dam-
                     loaned to, any insured, other than                                        age" sustained within a building
                     that additional insured; or                                               and caused by the release of
               (iii) "Bodily injury" or "property dam-                                         gases, fumes or vapors from ma-
                     age" arising out of heat, smoke or                                        terials brought into that building in
                     fumes from a "hostile fire";                                              connection with operations being
            (b) At or from any premises, site or                                               performed by you or on your be-
                 location which is or was at any time                                          half by a contractor or subcon-
                 used by or for any insured or others                                          tractor; or
                 for the handling, storage, disposal,                                    (iii) "Bodily injury" or "property dam-
                 processing or treatment of waste;                                             age" arising out of heat, smoke or
            (c) Which are or were at any time trans-                                           fumes from a "hostile fire".
                ported, handled, stored, treated, dis-                                (e) At or from any premises, site or
                posed of, or processed as waste by                                         location on which any insured or any
                or for:                                                                    contractors or subcontractors work-
                (i) Any insured; or                                                        ing directly or indirectly on any in-
                                                                                           sured's behalf are performing opera-
               (ii) Any person or organization for                                         tions if the operations are to test for,
                    whom you may be legally re-                                            monitor, clean up, remove, contain,
                    sponsible; or                                                          treat, detoxify or neutralize, or in any
            (d) At or from any premises, site or                                           way respond to, or assess the ef-
                location on which any insured or any                                       fects of, "pollutants".
                contractors or subcontractors work-                                (2) Any loss, cost or expense arising out of
                ing directly or indirectly on any in-                                  any:
                sured's behalf are performing opera-
                tions if the "pollutants" are brought                                 (a) Request, demand, order or statutory
                on or to the premises, site or location                                    or regulatory requirement that any
                in connection with such operations                                         insured or others test for, monitor,
                by such insured, contractor or sub-                                        clean up, remove, contain, treat, de-
                contractor. However, this subpara-                                         toxify or neutralize, or in any way re-
                graph does not apply to:                                                   spond to, or assess the effects of,
                                                                                           "pollutants"; or
                (i) "Bodily injury" or "property dam-
                    age" arising out of the escape of                                 (b) Claim or "suit" by or on behalf of a
                    fuels, lubricants or other operat-                                     governmental authority for damages
                    ing fluids which are needed to                                         because of testing for, monitoring,
                    perform the normal electrical, hy-                                     cleaning up, removing, containing,
                    draulic or mechanical functions                                        treating, detoxifying or neutralizing,
                    necessary for the operation of                                         or in any way responding to, or as-
                    "mobile equipment" or its parts, if                                    sessing the effects of, "pollutants".
                    such fuels, lubricants or other
                    operating fluids escape from a
                    vehicle part designed to hold,
                    store or receive them. This ex-
                    ception does not apply if the
                    "bodily injury" or "property dam-

Page 34 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     BP 00 03 01 10
Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 88 of 101 Page ID #:99


                                                                                                                COVERAGE FORM

             However, this paragraph does not apply                                   (b) The operation of any of the following
             to liability for damages because of                                          machinery or equipment:
             "property damage" that the insured                                           (i) Cherry pickers and similar de-
             would have in the absence of such re-                                            vices mounted on automobile or
             quest, demand, order or statutory or                                             truck chassis and used to raise or
             regulatory requirement or such claim or                                          lower workers; and
             "suit" by or on behalf of a governmental
             authority.                                                                  (ii) Air compressors, pumps and
                                                                                              generators, including spraying,
      g. Aircraft, Auto Or Watercraft                                                         welding, building cleaning, geo-
         "Bodily injury" or "property damage" arising                                         physical exploration, lighting and
         out of the ownership, maintenance, use or                                            well servicing equipment.
         entrustment to others of any aircraft, "auto"                        h. Mobile Equipment
         or watercraft owned or operated by or
         rented or loaned to any insured. Use in-                                "Bodily injury" or "property damage" arising
         cludes operation and "loading or unload-                                out of:
         ing".                                                                  (1) The transportation of "mobile equip-
         This exclusion applies even if the claims al-                              ment" by an "auto" owned or operated
         lege negligence or other wrongdoing in the                                 by or rented or loaned to any insured; or
         supervision, hiring, employment, training or                             (2) The use of "mobile equipment" in, or
         monitoring of others by an insured, if the                                   while in practice for, or while being pre-
         "occurrence" which caused the "bodily in-                                    pared for, any prearranged racing,
         jury" or "property damage" involved the                                      speed, demolition or stunting activity.
         ownership, maintenance, use or entrust-
                                                                               i. War
         ment to others of any aircraft, "auto" or wa-
         tercraft that is owned or operated by or                                 "Bodily injury", "property damage" or "per-
         rented or loaned to any insured.                                         sonal and advertising injury", however
                                                                                  caused, arising, directly or indirectly, out of:
         This exclusion does not apply to:
                                                                                 (1) War, including undeclared civil war;
        (1) A watercraft while ashore on premises
             you own or rent;                                                    (2) Warlike action by a military force, includ-
                                                                                      ing action in hindering or defending
         (2) A watercraft you do not own that is:                                     against an actual or expected attack, by
            (a) Less than 51 feet long; and                                           any government, sovereign or other au-
            (b) Not being used to carry persons or                                    thority using military personnel or other
                property for a charge;                                                agents; or
         (3) Parking an "auto" on, or on the ways                                (3) Insurrection,      rebellion,    revolution,
             next to, premises you own or rent, pro-                                  usurped power, or action taken by gov-
             vided the "auto" is not owned by or                                      ernment authority in hindering or de-
             rented or loaned to you or the insured;                                  fending against any of these.
         (4) Liability assumed under any "insured                              j. Professional Services
             contract" for the ownership, mainte-                                 "Bodily injury", "property damage" or "per-
             nance or use of aircraft or watercraft; or                           sonal and advertising injury" caused by the
         (5) "Bodily injury" or "property damage"                                 rendering or failure to render any profes-
             arising out of:                                                      sional service. This includes but is not lim-
                                                                                  ited to:
            (a) The operation of machinery or
                 equipment that is attached to, or part                          (1) Legal, accounting or advertising ser-
                 of, a land vehicle that would qualify                                vices;
                 under the definition of "mobile                                  (2) Preparing, approving, or failing to pre-
                 equipment" if it were not subject to a                               pare or approve maps, drawings, opin-
                 compulsory or financial responsibility                               ions, reports, surveys, change orders,
                 law or other motor vehicle insurance                                 designs or specifications;
                 or motor vehicle registration law
                                                                                  (3) Supervisory, inspection or engineering
                 where it is licensed or principally ga-
                                                                                      services;
                 raged; or



BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 35 of 48
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 89 of 101 Page ID
                                    #:100

BUSINESSOWNER’S POLICY

         (4) Medical, surgical, dental, x-ray or nurs-                              Paragraphs (1), (3) and (4) of this exclusion
             ing services treatment, advice or instruc-                             do not apply to "property damage" (other
             tion;                                                                  than damage by fire) to premises, including
        (5) Any health or therapeutic service treat-                                the contents of such premises, rented to
             ment, advice or instruction;                                           you for a period of seven or fewer consecu-
                                                                                    tive days. A separate Limit of Insurance ap-
        (6) Any service, treatment, advice or in-                                   plies to Damage To Premises Rented To
             struction for the purpose of appearance                                You as described in Paragraph D. Liability
             or skin enhancement, hair removal or                                   And Medical Expenses Limit Of Insurance
             replacement or personal grooming;                                      in Section II – Liability.
        (7) Optometry or optical or hearing aid ser-                                Paragraph (2) of this exclusion does not
             vices     including     the   prescribing,                             apply if the premises are "your work" and
             preparation, fitting, demonstration or dis-                            were never occupied, rented or held for
             tribution of ophthalmic lenses and simi-                               rental by you.
             lar products or hearing aid devices;
                                                                                    Paragraphs (3), (4), (5) and (6) of this ex-
        (8) Body piercing services; and                                             clusion do not apply to liability assumed
        (9) Services in the practice of pharmacy.                                   under a sidetrack agreement.
         This exclusion applies even if the claims al-                             Paragraph (6) of this exclusion does not
         lege negligence or other wrongdoing in the                                apply to "property damage" included in the
         supervision, hiring, employment, training or                              "products-completed operations hazard".
         monitoring of others by an insured, if the                             l. Damage To Your Product
         "occurrence" which caused the "bodily in-
         jury" or "property damage", or the offense                                "Property damage" to "your product" arising
         which caused the "personal and advertising                                out of it or any part of it.
         injury", involved the rendering or failure to                        m. Damage To Your Work
         render of any professional service.                                     "Property damage" to "your work" arising
      k. Damage To Property                                                      out of it or any part of it and included in the
         "Property damage" to:                                                   "products-completed operations hazard".
        (1) Property you own, rent or occupy, in-                                This exclusion does not apply if the dam-
             cluding any costs or expenses incurred                              aged work or the work out of which the
             by you, or any other person, organiza-                              damage arises was performed on your be-
             tion or entity, for repair, replacement,                            half by a subcontractor.
             enhancement, restoration or mainte-                              n. Damage To Impaired Property Or
             nance of such property for any reason,                              Property Not Physically Injured
             including prevention of injury to a person                             "Property damage" to "impaired property" or
             or damage to another's property;                                       property that has not been physically in-
        (2) Premises you sell, give away or aban-                                   jured, arising out of:
             don, if the "property damage" arises out                              (1) A defect, deficiency, inadequacy or
             of any part of those premises;                                              dangerous condition in "your product" or
        (3) Property loaned to you;                                                      "your work"; or
        (4) Personal property in the care, custody                                 (2) A delay or failure by you or anyone
             or control of the insured;                                                  acting on your behalf to perform a con-
        (5) That particular part of real property on                                     tract or agreement in accordance with
             which you or any contractor or subcon-                                      its terms.
             tractor working directly or indirectly on                              This exclusion does not apply to the loss of
             your behalf is performing operations, if                               use of other property arising out of sudden
             the "property damage" arises out of                                    and accidental physical injury to "your prod-
             those operations; or                                                   uct" or "your work" after it has been put to
        (6) That particular part of any property that                               its intended use.
             must be restored, repaired or replaced
             because "your work" was incorrectly
             performed on it.



Page 36 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 90 of 101 Page ID
                                    #:101

                                                                                                                COVERAGE FORM

      o. Recall Of Products, Work Or Impaired                                         (c) An Internet search, access, content
         Property                                                                         or service provider.
         Damages claimed for any loss, cost or ex-                                     However, this exclusion does not apply
         pense incurred by you or others for the loss                                  to Paragraphs 14.a., b. and c. of "per-
         of use, withdrawal, recall, inspection, repair,                               sonal and advertising injury" under
         replacement, adjustment, removal or dis-                                      Paragraph F. Liability And Medical Ex-
         posal of:                                                                     penses Definitions.
        (1) "Your product";                                                          For the purposes of this exclusion, the
        (2) "Your work"; or                                                          placing of frames, borders or links, or
                                                                                     advertising, for you or others anywhere
        (3) "Impaired property";                                                     on the Internet, by itself, is not consid-
         if such product, work or property is with-                                  ered the business of advertising, broad-
         drawn or recalled from the market or from                                   casting, publishing or telecasting.
         use by any person or organization because                               (9) Arising out of the actual, alleged or
         of a known or suspected defect, deficiency,                                 threatened discharge, dispersal, seep-
         inadequacy or dangerous condition in it.                                    age, migration, release or escape of
      p. Personal And Advertising Injury                                             "pollutants" at any time;
         "Personal and advertising injury":                                     (10) With respect to any loss, cost or ex-
                                                                                     pense arising out of any:
        (1) Caused by or at the direction of the
             insured with the knowledge that the act                                (a) Request, demand or order that any
             would violate the rights of another and                                     insured or others test for, monitor,
             would inflict "personal and advertising                                     clean-up, remove, contain, treat, de-
             injury";                                                                    toxify or neutralize or in any way re-
        (2) Arising out of oral or written publication                                   spond to, or assess the effects of,
             of material, if done by or at the direction                                 "pollutants"; or
             of the insured with knowledge of its fal-                              (b) Claim or "suit" by or on behalf of a
             sity;                                                                       governmental authority for damages
        (3) Arising out of oral or written publication                                   because of testing for, monitoring,
             of material whose first publication took                                    cleaning up, removing, containing,
                                                                                         treating, detoxifying or neutralizing or
             place before the beginning of the policy
             period;                                                                     in any way responding to, or assess-
                                                                                         ing the effects of, "pollutants".
        (4) For which the insured has assumed
             liability in a contract or agreement. This                         (11) Arising out of an electronic chatroom or
                                                                                     bulletin board the insured hosts, owns or
             exclusion does not apply to liability for
             damages that the insured would have in                                  over which the insured exercises con-
             the absence of the contract or agree-                                   trol;
             ment;                                                              (12) Arising out of the infringement of copy-
                                                                                     right, patent, trademark, trade secret or
        (5) Arising out of a breach of contract, ex-
             cept an implied contract to use another's                               other intellectual property rights. Under
             advertising idea in your "advertisement";                               this exclusion, such other intellectual
                                                                                     property rights do not include the use of
         (6) Arising out of the failure of goods, prod-                              another's advertising idea in your "ad-
             ucts or services to conform with any                                    vertisement".
             statement of quality or performance
             made in your "advertisement";                                           However, this exclusion does not apply
                                                                                     to infringement, in your "advertisement",
         (7) Arising out of the wrong description of                                 of copyright, trade dress or slogan.
             the price of goods, products or services
             stated in your "advertisement";                                    (13) Arising out of the unauthorized use of
                                                                                     another's name or product in your e-mail
         (8) Committed by an insured whose busi-                                     address, domain name or metatags, or
             ness is:                                                                any other similar tactics to mislead an-
            (a) Advertising, broadcasting, publishing                                other's potential customers.
                or telecasting;
            (b) Designing or determining content of
                websites for others; or

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 37 of 48
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 91 of 101 Page ID
                                    #:102

BUSINESSOWNER’S POLICY

      q. Electronic Data                                                       Exclusions c., d., e., f., g., h., i., k., l., m., n.
         Damages arising out of the loss of, loss of                           and o. in Section II – Liability do not apply to
         use of, damage to, corruption of, inability to                        damage by fire to premises while rented to
         access, or inability to manipulate electronic                         you, or temporarily occupied by you with per-
         data.                                                                 mission of the owner. A separate Damage To
                                                                               Premises Rented To You Limit of Insurance
         As used in this exclusion, electronic data                            applies to this coverage as described in Para-
         means information, facts or computer pro-                             graph D. Liability And Medical Expenses Limits
         grams stored as or on, created or used on,                            of Insurance in Section II – Liability.
         or transmitted to or from computer software
         (including systems and applications soft-                         2. Applicable To Medical Expenses Coverage
         ware), on hard or floppy disks, CD-ROMs,                             We will not pay expenses for "bodily injury":
         tapes, drives, cells, data processing de-                            a. To any insured, except "volunteer workers".
         vices or any other repositories of computer
         software which are used with electronically                          b. To a person hired to do work for or on be-
         controlled equipment. The term computer                                 half of any insured or a tenant of any in-
         programs, referred to in the foregoing de-                              sured.
         scription of electronic data, means a set of                         c. To a person injured on that part of premises
         related electronic instructions which direct                            you own or rent that the person normally
         the operations and functions of a computer                              occupies.
         or device connected to it, which enable the
                                                                              d. To a person, whether or not an "employee"
         computer or device to receive, process,                                 of any insured, if benefits for the "bodily in-
         store, retrieve or send data.                                           jury" are payable or must be provided under
      r. Criminal Acts                                                           a workers' compensation or disability bene-
         "Personal and advertising injury" arising out                           fits law or a similar law.
         of a criminal act committed by or at the di-                         e. To a person injured while practicing, in-
         rection of the insured.                                                 structing or participating in any physical ex-
      s. Recording And Distribution Of Material                                  ercises or games, sports or athletic con-
         Or Information In Violation Of Law                                      tests.
         "Bodily injury", "property damage", or "per-                         f. Included within the "products-completed
         sonal and advertising injury" arising directly                          operations hazard".
         or indirectly out of any action or omission                          g. Excluded under Business Liability Cover-
         that violates or is alleged to violate:                                 age.
        (1) The Telephone Consumer Protection                              3. Applicable To Both Business Liability
             Act (TCPA), including any amendment                              Coverage And Medical Expenses Coverage
             of or addition to such law;                                      – Nuclear Energy Liability Exclusion
        (2) The CAN-SPAM Act of 2003, including                                This insurance does not apply:
             any amendment of or addition to such
                                                                               a. Under Business Liability Coverage, to "bod-
             law;
                                                                                  ily injury" or "property damage":
         (3) The Fair Credit Reporting Act (FCRA),                               (1) With respect to which an insured under
             and any amendment of or addition to                                       the policy is also an insured under a nu-
             such law, including the Fair and Accu-                                    clear energy liability policy issued by the
             rate Credit Transaction Act (FACTA); or
                                                                                       Nuclear Energy Liability Insurance As-
         (4) Any federal, state or local statute, ordi-                                sociation, Mutual Atomic Energy Liability
             nance or regulation, other than the                                       Underwriters or Nuclear Insurance As-
             TCPA, CAN-SPAM Act of 2003 or FCRA                                        sociation of Canada, or would be an in-
             and their amendments and additions,                                       sured under any such policy but for its
             that addresses, prohibits, or limits the                                  termination upon exhaustion of its limit
             printing,     dissemination,    disposal,                                 of liability; or
             collecting, recording, sending, transmit-
                                                                                 (2) Resulting from the "hazardous proper-
             ting, communicating or distribution of                                    ties" of "nuclear material" and with re-
             material or information.                                                  spect to which:




Page 38 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 92 of 101 Page ID
                                    #:103

                                                                                                                COVERAGE FORM

            (a) Any person or organization is re-                               (3) "Nuclear facility" means:
                quired to maintain financial protec-
                tion pursuant to the Atomic Energy                                  (a) Any "nuclear reactor";
                Act of 1954, or any law amendatory                                  (b) Any equipment or device designed
                thereof; or                                                             or used for:
            (b) The insured is, or had this policy not                                  (i) Separating the isotopes of ura-
                been issued would be, entitled to in-                                       nium or plutonium;
                demnity from the United States of                                      (ii) Processing or utilizing "spent
                America, or any agency thereof, un-                                         fuel"; or
                der any agreement entered into by
                the United States of America, or any                                     (iii) Handling, processing or packag-
                agency thereof, with any person or                                             ing "waste";
                organization.                                                        (c) Any equipment or device used for
      b. Under Medical Expenses Coverage, to                                               the processing, fabricating or alloy-
         expenses incurred with respect to "bodily                                         ing of "special nuclear material" if at
         injury" resulting from the "hazardous prop-                                       any time the total amount of such
         erties" of "nuclear material" and arising out                                     material in the custody of the insured
         of the operation of a "nuclear facility" by any                                   at the premises where such equip-
         person or organization.                                                           ment or device is located consists of
                                                                                           or contains more than 25 grams of
      c. Under Business Liability Coverage, to "bod-                                       plutonium or uranium 233 or any
         ily injury" or "property damage" resulting
                                                                                           combination thereof, or more than
         from the "hazardous properties" of the "nu-                                       250 grams of uranium 235;
         clear material"; if:
                                                                                     (d) Any structure, basin, excavation,
        (1) The "nuclear material":                                                        premises or place prepared or used
            (a) Is at any "nuclear facility" owned by,                                     for the storage or disposal of
                 or operated by or on behalf of, an in-                                    "waste";
                 sured; or                                                            and includes the site on which any of the
            (b) Has been discharged or dispersed                                      foregoing is located, all operations con-
                 therefrom;                                                           ducted on such site and all premises
        (2) The "nuclear material" is contained in                                    used for such operations;
             "spent fuel" or "waste" at any time pos-                             (4) "Nuclear material" means "source mate-
             sessed, handled, used, processed,                                        rial", "special nuclear material" or "by-
             stored, transported or disposed of by or                                 product material";
             on behalf of an insured; or
                                                                                  (5) "Nuclear reactor" means any apparatus
        (3) The "bodily injury" or "property damage"                                  designed or used to sustain nuclear fis-
            arises out of the furnishing by an in-                                    sion in a self-supporting chain reaction
            sured of services, materials, parts or                                    or to contain a critical mass of fission-
            equipment in connection with the plan-                                    able material;
            ning, construction, maintenance, opera-                               (6) "Property damage" includes all forms of
            tion or use of any "nuclear facility"; but if                             radioactive contamination of property;
            such facility is located within the United
            States of America, its territories or pos-                            (7) "Source material" has the meaning
            sessions or Canada, this Exclusion (3)                                    given it in the Atomic Energy Act of
            applies only to "property damage" to                                      1954 or in any law amendatory thereof;
            such "nuclear facility" and any property                              (8) "Special nuclear material" has the
            thereat.                                                                  meaning given it in the Atomic Energy
      d. As used in this exclusion:                                                   Act of 1954 or in any law amendatory
                                                                                      thereof;
        (1) "By-product material" has the meaning
            given it in the Atomic Energy Act of                                  (9) "Spent fuel" means any fuel element or
            1954 or in any law amendatory thereof;                                    fuel component, solid or liquid, which
                                                                                      has been used or exposed to radiation
        (2) "Hazardous properties" include radioac-                                   in a "nuclear reactor";
            tive, toxic or explosive properties;




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 39 of 48
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 93 of 101 Page ID
                                    #:104

BUSINESSOWNER’S POLICY

(10)"Waste" means any waste material:                                              (1) "Bodily injury" or "personal and advertis-
                                                                                       ing injury":
            (a) Containing "by-product material"
                other than the tailings or wastes pro-                                (a) To you, to your partners or members
                duced by the extraction or concen-                                         (if you are a partnership or joint ven-
                tration of uranium or thorium from                                         ture), to your members (if you are a
                any ore processed primarily for its                                        limited liability company), or to a co-
                "source material" content; and                                             "employee" while in the course of his
                                                                                           or her employment or performing du-
            (b) Resulting from the operation by any                                        ties related to the conduct of your
                person or organization of any "nu-                                         business, or to your other "volunteer
                clear facility" included under Para-                                       workers" while performing duties re-
                graphs (a) and (b) of the definition of                                    lated to the conduct of your busi-
                "nuclear facility".                                                        ness;
C. Who Is An Insured                                                                   (b) To the spouse, child, parent, brother
   1. If you are designated in the Declarations as:                                        or sister of that co-"employee" as a
                                                                                           consequence of Paragraph (a)
      a. An individual, you and your spouse are
                                                                                           above;
          insureds, but only with respect to the con-
          duct of a business of which you are the sole                                 (c) For which there is any obligation to
          owner.                                                                           share damages with or repay some-
                                                                                           one else who must pay damages
      b. A partnership or joint venture, you are an
                                                                                           because of the injury described in
         insured. Your members, your partners and
         their spouses are also insureds, but only                                         Paragraph (a) or (b); or
         with respect to the conduct of your busi-                                     (d) Arising out of his or her providing or
         ness.                                                                             failing to provide professional health
                                                                                           care services.
      c. A limited liability company, you are an in-
         sured. Your members are also insureds, but                                (2) "Property damage" to property:
         only with respect to the conduct of your                                     (a) Owned, occupied or used by,
         business. Your managers are insureds, but
         only with respect to their duties as your                                    (b) Rented to, in the care, custody or
         managers.                                                                        control of, or over which physical
                                                                                          control is being exercised for any
      d. An organization other than a partnership,                                        purpose by
         joint venture or limited liability company,
         you are an insured. Your "executive offi-                                   you, any of your "employees", "volunteer
         cers" and directors are insureds, but only                                  workers", any partner or member (if you
         with respect to their duties as your officers                               are a partnership or joint venture), or
         or directors. Your stockholders are also in-                                any member (if you are a limited liability
         sureds, but only with respect to their liability                            company).
         as stockholders.                                                      b. Any person (other than your "employee" or
      e. A trust, you are an insured. Your trustees                               "volunteer worker"), or any organization
         are also insureds, but only with respect to                              while acting as your real estate manager.
         their duties as trustees.                                             c. Any person or organization having proper
   2. Each of the following is also an insured:                                   temporary custody of your property if you
                                                                                  die, but only:
      a. Your "volunteer workers" only while per-
         forming duties related to the conduct of                                (1) With respect to liability arising out of the
         your business, or your "employees", other                                    maintenance or use of that property;
         than either your "executive officers" (if you                                and
         are an organization other than a partner-                               (2) Until your legal representative has been
         ship, joint venture or limited liability com-                                appointed.
         pany) or your managers (if you are a limited                          d. Your legal representative if you die, but only
         liability company), but only for acts within                             with respect to duties as such. That repre-
         the scope of their employment by you or                                  sentative will have all your rights and duties
         while performing duties related to the con-                              under this policy.
         duct of your business. However, none of
         these "employees" or "volunteer workers"
         are insureds for:

Page 40 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 94 of 101 Page ID
                                    #:105

                                                                                                                COVERAGE FORM

   No person or organization is an insured with re-                               (3) Plus all "personal and advertising injury"
   spect to the conduct of any current or past part-                                   caused by offenses committed;
   nership, joint venture or limited liability company                             is twice the Liability and Medical Expenses
   that is not shown as a Named Insured in the Dec-                                limit.
   larations.
                                                                              Subject to Paragraph a. or b. above, whichever
D. Liability And Medical Expenses Limits Of                                   applies, the Damage To Premises Rented To
   Insurance                                                                  You Limit is the most we will pay for damages
   1. The Limits of Insurance of Section II – Liability                       because of "property damage" to any one
      shown in the Declarations and the rules below                           premises, while rented to you, or in the case of
      fix the most we will pay regardless of the num-                         fire, while rented to you or temporarily occu-
      ber of:                                                                 pied by you with permission of the owner.
      a. Insureds;                                                            The Limits of Insurance of Section II – Liability
      b. Claims made or "suits" brought; or                                   apply separately to each consecutive annual
                                                                              period and to any remaining period of less than
      c. Persons or organizations making claims or                            12 months, starting with the beginning of the
           bringing "suits".                                                  policy period shown in the Declarations, unless
   2. The most we will pay for the sum of all dam-                            the policy period is extended after issuance for
      ages because of all:                                                    an additional period of less than 12 months. In
      a. "Bodily injury", "property damage" and                               that case, the additional period will be deemed
           medical expenses arising out of any one                            part of the last preceding period for purposes
                                                                              of determining the Limits of Insurance.
           "occurrence"; and
      b. "Personal and advertising injury" sustained                  E. Liability And Medical Expenses General
           by any one person or organization;                            Conditions
      is the Liability and Medical Expenses limit                        1. Bankruptcy
      shown in the Declarations. But the most we will                       Bankruptcy or insolvency of the insured or of
      pay for all medical expenses because of "bod-                         the insured's estate will not relieve us of our
      ily injury" sustained by any one person is the                        obligations under this policy.
      Medical Expenses limit shown in the Declara-                        2. Duties In The Event Of Occurrence,
      tions.                                                                 Offense, Claim Or Suit
   3. The most we will pay under Business Liability                          a. You must see to it that we are notified as
      Coverage for damages because of "property                                 soon as practicable of an "occurrence" or
      damage" to a premises while rented to you or                              an offense which may result in a claim. To
      in the case of fire while rented to you or tempo-                         the extent possible, notice should include:
      rarily occupied by you with permission of the
      owner is the applicable Damage To Premises                               (1) How, when and where the "occurrence"
      Rented To You limit shown for that premises in                               or offense took place;
      the Declarations. For a premises temporarily                             (2) The names and addresses of any in-
      occupied by you, the applicable limit will be the                            jured persons and witnesses; and
      highest Damage To Premises Rented To You                                  (3) The nature and location of any injury or
      limit shown in the Declarations.                                              damage arising out of the "occurrence"
   4. Aggregate Limits                                                              or offense.
      The most we will pay for:                                               b. If a claim is made or "suit" is brought
      a. All "bodily injury" and "property damage"                               against any insured, you must:
           that is included in the "products-completed                          (1) Immediately record the specifics of the
           operations hazard" is twice the Liability and                             claim or "suit" and the date received;
           Medical Expenses limit.                                                   and
      b. All:                                                                   (2) Notify us as soon as practicable.
          (1) "Bodily injury" and "property damage"                              You must see to it that we receive written
               except damages because of "bodily in-                             notice of the claim or "suit" as soon as prac-
               jury" or "property damage" included in                            ticable.
               the "products-completed operations                             c. You and any other involved insured must:
               hazard";
         (2) Plus medical expenses;


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 41 of 48
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 95 of 101 Page ID
                                    #:106

BUSINESSOWNER’S POLICY

         (1) Immediately send us copies of any de-                             a. Notices that are published include material
             mands, notices, summonses or legal                                   placed on the Internet or on similar elec-
             papers received in connection with the                               tronic means of communication; and
             claim or "suit";                                                 b. Regarding websites, only that part of a
         (2) Authorize us to obtain records and other                            website that is about your goods, products
             information;                                                        or services for the purposes of attracting
         (3) Cooperate with us in the investigation or                           customers or supporters is considered an
             settlement of the claim or defense                                  advertisement.
             against the "suit"; and                                       2. "Auto" means:
         (4) Assist us, upon our request, in the en-                          a. A land motor vehicle, trailer or semitrailer
             forcement of any right against any per-                             designed for travel on public roads, includ-
             son or organization that may be liable to                           ing any attached machinery or equipment;
             the insured because of injury or damage                             or
             to which this insurance may also apply.                          b. Any other land vehicle that is subject to a
      d. No insured will, except at that insured's own                           compulsory or financial responsibility law or
          cost, voluntarily make a payment, assume                               other motor vehicle insurance or motor ve-
          any obligation, or incur any expense, other                            hicle registration law where it is licensed or
          than for first aid, without our consent.                               principally garaged.
   3. Legal Action Against Us                                                 However, "auto" does not include "mobile
      No person or organization has a right under                             equipment".
      this policy:                                                         3. "Bodily injury" means bodily injury, sickness or
      a. To join us as a party or otherwise bring us                          disease sustained by a person, including death
         into a "suit" asking for damages from an in-                         resulting from any of these at any time.
         sured; or                                                         4. "Coverage territory" means:
      b. To sue us on this policy unless all of its                           a. The United States of America (including its
         terms have been fully complied with.                                     territories and possessions), Puerto Rico
      A person or organization may sue us to re-                                  and Canada;
      cover on an agreed settlement or on a final                             b. International waters or airspace, but only if
      judgment against an insured; but we will not be                             the injury or damage occurs in the course of
      liable for damages that are not payable under                               travel or transportation between any places
      the terms of this policy or that are in excess of                           included in Paragraph a. above; or
      the applicable Limit of Insurance. An agreed                            c. All other parts of the world if the injury or
      settlement means a settlement and release of                                damage arises out of:
      liability signed by us, the insured and the
      claimant or the claimant's legal representative.                           (1) Goods or products made or sold by you
                                                                                      in the territory described in Paragraph a.
   4. Separation Of Insureds                                                          above;
      Except with respect to the Limits of Insurance                             (2) The activities of a person whose home
      of Section II – Liability, and any rights or duties                             is in the territory described in Paragraph
      specifically assigned in this policy to the first                               a. above, but is away for a short time on
      Named Insured, this insurance applies:                                          your business; or
      a. As if each Named Insured were the only                                  (3) "Personal and advertising injury" of-
          Named Insured; and                                                          fenses that take place through the Inter-
      b. Separately to each insured against whom                                      net or similar electronic means of com-
           claim is made or "suit" is brought.                                        munication;
F. Liability And Medical Expenses Definitions                                 provided the insured's responsibility to pay
   1. "Advertisement" means a notice that is broad-                           damages is determined in a "suit" on the merits
      cast or published to the general public or spe-                         in the territory described in Paragraph a. above
      cific market segments about your goods, prod-                           or in a settlement we agree to.
      ucts or services for the purpose of attracting                       5. "Employee" includes a "leased worker". "Em-
      customers or supporters. For the purposes of                            ployee" does not include a "temporary worker".
      this definition:



Page 42 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 96 of 101 Page ID
                                    #:107

                                                                                                                 COVERAGE FORM

   6. "Executive officer" means a person holding any                               (1) That indemnifies a railroad for "bodily
      of the officer positions created by your charter,                                injury" or "property damage" arising out
      constitution, bylaws or any other similar gov-                                   of construction or demolition operations,
      erning document.                                                                 within 50 feet of any railroad property
   7. "Hostile fire" means one which becomes un-                                       and affecting any railroad bridge or tres-
      controllable or breaks out from where it was in-                                 tle, tracks, roadbeds, tunnel, underpass
      tended to be.                                                                    or crossing;
   8. "Impaired property" means tangible property,                                 (2) That indemnifies an architect, engineer
      other than "your product" or "your work", that                                   or surveyor for injury or damage arising
      cannot be used or is less useful because:                                        out of:
      a. It incorporates "your product" or "your work"                                 (a) Preparing, approving or failing to
           that is known or thought to be defective, de-                                   prepare or approve maps, drawings,
           ficient, inadequate or dangerous; or                                            opinions, reports, surveys, change
                                                                                           orders, designs or specifications; or
      b. You have failed to fulfill the terms of a con-
           tract or agreement;                                                         (b) Giving directions or instructions, or
                                                                                           failing to give them, if that is the pri-
      if such property can be restored to use by:                                          mary cause of the injury or damage;
          (1) The repair, replacement, adjustment or                                       or
               removal of "your product" or "your work";                         (3) Under which the insured, if an architect,
               or                                                                    engineer or surveyor, assumes liability
          (2) Your fulfilling the terms of the contract or                           for an injury or damage arising out of the
               agreement.                                                            insured's rendering or failure to render
   9. "Insured contract" means:                                                      professional services, including those
                                                                                     listed in Paragraph (2) above and su-
      a. A contract for a lease of premises. How-                                    pervisory, inspection or engineering ser-
           ever, that portion of the contract for a lease                            vices.
           of premises that indemnifies any person or
           organization for damage by fire to premises                    10. "Leased worker" means a person leased to you
           while rented to you or temporarily occupied                        by a labor leasing firm under an agreement be-
                                                                              tween you and the labor leasing firm, to per-
           by you with permission of the owner is not
           an "insured contract";                                             form duties related to the conduct of your busi-
                                                                              ness. "Leased worker" does not include a
      b. A sidetrack agreement;                                               "temporary worker".
      c. Any easement or license agreement, ex-                           11. "Loading or unloading" means the handling of
           cept in connection with construction or                            property:
           demolition operations on or within 50 feet of
           a railroad;                                                        a. After it is moved from the place where it is
                                                                                 accepted for movement into or onto an air-
      d. An obligation, as required by ordinance, to                             craft, watercraft or "auto";
           indemnify a municipality, except in connec-
           tion with work for a municipality;                                  b. While it is in or on an aircraft, watercraft or
                                                                                  "auto"; or
      e. An elevator maintenance agreement;
                                                                               c. While it is being moved from an aircraft,
       f. That part of any other contract or agree-                               watercraft or "auto" to the place where it is
           ment pertaining to your business (including                            finally delivered;
           an indemnification of a municipality in con-
           nection with work performed for a munici-                           but "loading or unloading" does not include the
           pality) under which you assume the tort li-                         movement of property by means of a mechani-
           ability of another party to pay for "bodily                         cal device, other than a hand truck, that is not
                                                                               attached to the aircraft, watercraft or "auto".
           injury" or "property damage" to a third per-
           son or organization. Tort liability means a                    12. "Mobile equipment" means any of the following
           liability that would be imposed by law in the                      types of land vehicles, including any attached
           absence of any contract or agreement.                              machinery or equipment:
           Paragraph f. does not include that part of                         a. Bulldozers, farm machinery, forklifts and
           any contract or agreement:                                            other vehicles designed for use principally
                                                                                 off public roads;



BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 43 of 48
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 97 of 101 Page ID
                                    #:108

BUSINESSOWNER’S POLICY

      b. Vehicles maintained for use solely on or                       13. "Occurrence" means an accident, including
         next to premises you own or rent;                                  continuous or repeated exposure to substan-
      c. Vehicles that travel on crawler treads;                            tially the same general harmful conditions.
      d. Vehicles, whether self-propelled or not, on                    14. "Personal and advertising injury" means injury,
         which are permanently mounted:                                     including consequential "bodily injury", arising
                                                                            out of one or more of the following offenses:
         (1) Power cranes, shovels, loaders, diggers
             or drills; or                                                  a. False arrest, detention or imprisonment;
         (2) Road construction or resurfacing equip-                        b. Malicious prosecution;
             ment such as graders, scrapers or roll-                        c. The wrongful eviction from, wrongful entry
             ers;                                                               into, or invasion of the right of private occu-
      e. Vehicles not described in Paragraph a., b.,                            pancy of a room, dwelling or premises that
         c. or d. above that are not self-propelled                             a person occupies, committed by or on be-
         and are maintained primarily to provide                                half of its owner, landlord or lessor;
         mobility to permanently attached equipment                           d. Oral or written publication, in any manner,
         of the following types:                                                 of material that slanders or libels a person
        (1) Air compressors, pumps and genera-                                   or organization or disparages a person's or
             tors, including spraying, welding, build-                           organization's goods, products or services;
             ing cleaning, geophysical exploration,                           e. Oral or written publication, in any manner,
             lighting and well servicing equipment; or                           of material that violates a person's right of
        (2) Cherry pickers and similar devices used                              privacy;
             to raise or lower workers;                                       f. The use of another's advertising idea in
      f. Vehicles not described in Paragraph a., b.,                             your "advertisement"; or
         c. or d. above maintained primarily for pur-                       g. Infringing upon another's copyright, trade
         poses other than the transportation of per-                            dress or slogan in your "advertisement".
         sons or cargo.                                                 15. "Pollutants" mean any solid, liquid, gaseous or
         However, self-propelled vehicles with the                          thermal irritant or contaminant, including
         following types of permanently attached                            smoke, vapor, soot, fumes, acids, alkalis,
         equipment are not "mobile equipment" but                           chemicals and waste. Waste includes materials
         will be considered "autos":                                        to be recycled, reconditioned or reclaimed.
        (1) Equipment designed primarily for:                           16. "Products-completed operations hazard":
            (a) Snow removal;                                               a. Includes all "bodily injury" and "property
            (b) Road maintenance, but not construc-                             damage" occurring away from premises you
                 tion or resurfacing; or                                        own or rent and arising out of "your product"
                                                                                or "your work" except:
             (c) Street cleaning;
                                                                               (1) Products that are still in your physical
         (2) Cherry pickers and similar devices                                     possession; or
              mounted on automobile or truck chassis
              and used to raise or lower workers; and                             (2) Work that has not yet been completed
                                                                                      or abandoned. However, "your work" will
         (3) Air compressors, pumps and genera-                                       be deemed completed at the earliest of
              tors, including spraying, welding, build-                               the following times:
              ing cleaning, geophysical exploration,
              lighting and well servicing equipment.                                  (a) When all of the work called for in
                                                                                          your contract has been completed.
      However, "mobile equipment" does not include
      land vehicles that are subject to a compulsory                                  (b) When all of the work to be done at
      or financial responsibility law or other motor                                      the job site has been completed if
      vehicle insurance or motor vehicle registration                                     your contract calls for work at more
      law where they are licensed or principally ga-                                      than one job site.
      raged. Land vehicles subject to a compulsory                                    (c) When that part of the work done at
      or financial responsibility law or other motor                                      the job site has been put to its in-
      vehicle insurance law or motor vehicle registra-                                    tended use by any other person or
      tion law are considered "autos".                                                    organization other than another con-
                                                                                          tractor or subcontractor working on
                                                                                          the same project.


Page 44 of 48    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 98 of 101 Page ID
                                    #:109

                                                                                                                COVERAGE FORM

              Work that may need service, mainte-                        19. "Temporary worker" means a person who is
              nance, correction, repair or replacement,                      furnished to you to substitute for a permanent
              but which is otherwise complete, will be                       "employee" on leave or to meet seasonal or
              treated as completed.                                          short-term workload conditions.
          The "bodily injury" or "property damage"                       20. "Volunteer worker" means a person who is not
          must occur away from premises you own or                           your "employee", and who donates his or her
          rent, unless your business includes the sell-                      work and acts at the direction of and within the
          ing, handling or distribution of "your prod-                       scope of duties determined by you, and is not
          uct" for consumption on premises you own                           paid a fee, salary or other compensation by
          or rent.                                                           you or anyone else for their work performed for
      b. Does not include "bodily injury" or "property                       you.
         damage" arising out of:                                         21. "Your product":
        (1) The transportation of property, unless                           a. Means:
            the injury or damage arises out of a                                (1) Any goods or products, other than real
            condition in or on a vehicle not owned or                               property, manufactured, sold, handled,
            operated by you, and that condition was                                 distributed or disposed of by:
            created by the "loading or unloading" of
            that vehicle by any insured; or                                        (a) You;
        (2) The existence of tools, uninstalled                                    (b) Others trading under your name; or
             equipment or abandoned or unused ma-                                  (c) A person or organization whose
             terials.                                                                   business or assets you have ac-
  17. "Property damage" means:                                                          quired; and
      a. Physical injury to tangible property, includ-                         (2) Containers (other than vehicles), mate-
         ing all resulting loss of use of that property.                            rials, parts or equipment furnished in
         All such loss of use shall be deemed to oc-                                connection with such goods or products.
         cur at the time of the physical injury that                         b. Includes:
         caused it; or
                                                                               (1) Warranties or representations made at
      b. Loss of use of tangible property that is not                               any time with respect to the fitness,
         physically injured. All such loss of use shall                             quality, durability, performance or use of
         be deemed to occur at the time of the "oc-                                 "your product"; and
         currence" that caused it.
                                                                               (2) The providing of or failure to provide
      For the purposes of this insurance, electronic                                warnings or instructions.
      data is not tangible property.                                         c. Does not include vending machines or
      As used in this definition, electronic data                               other property rented to or located for the
      means information, facts or programs stored                               use of others but not sold.
      as, created or used on, or transmitted to or
                                                                         22. "Your work":
      from computer software, including systems and
      applications software, hard or floppy disks, CD-                       a. Means:
      ROMs, tapes, drives, cells, data processing                              (1) Work or operations performed by you or
      devices or any other media which are used                                     on your behalf; and
      with electronically controlled equipment.
                                                                               (2) Materials, parts or equipment furnished
  18. "Suit" means a civil proceeding in which dam-                                 in connection with such work or opera-
      ages because of "bodily injury", "property dam-                               tions.
      age", or "personal and advertising injury" to
      which this insurance applies are alleged. "Suit"                       b. Includes:
      includes:                                                                (1) Warranties or representations made at
                                                                                    any time with respect to the fitness,
      a. An arbitration proceeding in which such
                                                                                    quality, durability, performance or use of
         damages are claimed and to which the in-
         sured must submit or does submit with our                                  "your work"; and
         consent; or                                                           (2) The providing of or failure to provide
                                                                                    warnings or instructions.
      b. Any other alternative dispute resolution
         proceeding in which such damages are
         claimed and to which the insured submits
         with our consent.

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 45 of 48
  Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 99 of 101 Page ID
                                    #:110

BUSINESSOWNER’S POLICY

SECTION III – COMMON POLICY CONDITIONS                                               (b) Pay property taxes that are owing
(APPLICABLE TO SECTION I – PROPERTY AND                                                   and have been outstanding for more
SECTION II – LIABILITY)                                                                   than one year following the date due,
A. Cancellation                                                                           except that this provision will not ap-
                                                                                          ply where you are in a bona fide dis-
   1. The first Named Insured shown in the Declara-                                       pute with the taxing authority regard-
      tions may cancel this policy by mailing or deliv-                                   ing payment of such taxes.
      ering to us advance written notice of cancella-
      tion.                                                                    b. 10 days before the effective date of cancel-
                                                                                  lation if we cancel for nonpayment of pre-
   2. We may cancel this policy by mailing or deliv-                              mium.
      ering to the first Named Insured written notice
      of cancellation at least:                                               c. 30 days before the effective date of cancel-
                                                                                  lation if we cancel for any other reason.
      a. Five days before the effective date of can-
          cellation if any one of the following condi-                     3. We will mail or deliver our notice to the first
          tions exists at any building that is Covered                        Named Insured's last mailing address known to
          Property in this policy;                                            us.
         (1) The building has been vacant or unoc-                         4. Notice of cancellation will state the effective
              cupied 60 or more consecutive days.                             date of cancellation. The policy period will end
              This does not apply to:                                         on that date.
             (a) Seasonal unoccupancy; or                                  5. If this policy is cancelled, we will send the first
                                                                              Named Insured any premium refund due. If we
             (b) Buildings in the course of construc-                         cancel, the refund will be pro rata. If the first
                  tion, renovation or addition.                               Named Insured cancels, the refund may be
              Buildings with 65% or more of the rental                        less than pro rata. The cancellation will be ef-
              units or floor area vacant or unoccupied                        fective even if we have not made or offered a
              are considered unoccupied under this                            refund.
              provision.                                                   6. If notice is mailed, proof of mailing will be suffi-
         (2) After damage by a Covered Cause of                               cient proof of notice.
              Loss, permanent repairs to the building:                B. Changes
            (a) Have not started, and                                    This policy contains all the agreements between
            (b) Have not been contracted for,                            you and us concerning the insurance afforded.
                                                                         The first Named Insured shown in the Declarations
             within 30 days of initial payment of loss.
                                                                         is authorized to make changes in the terms of this
         (3) The building has:                                           policy with our consent. This policy's terms can be
            (a) An outstanding order to vacate;                          amended or waived only by endorsement issued
                                                                         by us and made a part of this policy.
            (b) An outstanding demolition order; or
                                                                      C. Concealment, Misrepresentation Or Fraud
            (c) Been declared unsafe by govern-
                 mental authority.                                       This policy is void in any case of fraud by you as it
                                                                         relates to this policy at any time. It is also void if
         (4) Fixed and salvageable items have been                       you or any other insured, at any time, intentionally
             or are being removed from the building                      conceal or misrepresent a material fact concern-
             and are not being replaced. This does
                                                                         ing:
             not apply to such removal that is neces-
             sary or incidental to any renovation or                     1. This policy;
             remodeling.                                                 2. The Covered Property;
         (5) Failure to:                                                 3. Your interest in the Covered Property; or
            (a) Furnish necessary heat, water,                           4. A claim under this policy.
                 sewer service or electricity for 30
                 consecutive days or more, except                     D. Examination Of Your Books And Records
                 during a period of seasonal unoccu-                     We may examine and audit your books and re-
                 pancy; or                                               cords as they relate to this policy at any time dur-
                                                                         ing the policy period and up to three years after-
                                                                         ward.




Page 46 of 48     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
 Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 100 of 101 Page ID
                                    #:111

                                                                                                                 COVERAGE FORM

E. Inspections And Surveys                                                    b. Any other primary insurance available to
                                                                                  you covering liability for damages arising
   1. We have the right to:                                                       out of the premises or operations for which
      a. Make inspections and surveys at any time;                                you have been added as an additional in-
                                                                                  sured by attachment of an endorsement.
      b. Give you reports on the conditions we find;
          and                                                              3. When this insurance is excess, we will have no
                                                                              duty under Business Liability Coverage to de-
      c. Recommend changes.
                                                                              fend any claim or "suit" that any other insurer
   2. We are not obligated to make any inspections,                           has a duty to defend. If no other insurer de-
      surveys, reports or recommendations and any                             fends, we will undertake to do so, but we will
      such actions we do undertake relate only to in-                         be entitled to the insured's rights against all
      surability and the premiums to be charged. We                           those other insurers.
      do not make safety inspections. We do not un-
      dertake to perform the duty of any person or                      I. Premiums
      organization to provide for the health or safety                     1. The first Named Insured shown in the Declara-
      of workers or the public. And we do not warrant                         tions:
      that conditions:                                                        a. Is responsible for the payment of all premi-
       a. Are safe and healthful; or                                              ums; and
       b. Comply with laws, regulations, codes or                             b. Will be the payee for any return premiums
           standards.                                                             we pay.
   3. Paragraphs 1. and 2. of this condition apply not                     2. The premium shown in the Declarations was
       only to us, but also to any rating, advisory, rate                     computed based on rates in effect at the time
       service or similar organization which makes in-                        the policy was issued. On each renewal, con-
       surance inspections, surveys, reports or rec-                          tinuation or anniversary of the effective date of
       ommendations.                                                          this policy, we will compute the premium in ac-
   4. Paragraph 2. of this condition does not apply to                        cordance with our rates and rules then in ef-
       any inspections, surveys, reports or recom-                            fect.
       mendations we may make relative to certifica-                       3. With our consent, you may continue this policy
       tion, under state or municipal statutes, ordi-                         in force by paying a continuation premium for
       nances or regulations, of boilers, pressure                            each successive one-year period. The pre-
       vessels or elevators.                                                  mium must be:
F. Insurance Under Two Or More Coverages                                      a. Paid to us prior to the anniversary date; and
   If two or more of this policy's coverages apply to                         b. Determined in accordance with Paragraph
   the same loss or damage, we will not pay more                                  2. above.
   than the actual amount of the loss or damage.                               Our forms then in effect will apply. If you do not
G. Liberalization                                                              pay the continuation premium, this policy will
                                                                               expire on the first anniversary date that we
   If we adopt any revision that would broaden the
                                                                               have not received the premium.
   coverage under this policy without additional pre-
   mium within 45 days prior to or during the policy                       4. Undeclared exposures or change in your busi-
   period, the broadened coverage will immediately                            ness operation, acquisition or use of locations
   apply to this policy.                                                      may occur during the policy period that are not
                                                                              shown in the Declarations. If so, we may re-
H. Other Insurance
                                                                              quire an additional premium. That premium will
   1. If there is other insurance covering the same                           be determined in accordance with our rates
       loss or damage, we will pay only for the                               and rules then in effect.
       amount of covered loss or damage in excess of
       the amount due from that other insurance,                       J. Premium Audit
       whether you can collect on it or not. But we will                  1. This policy is subject to audit if a premium
       not pay more than the applicable Limit of In-                         designated as an advance premium is shown
       surance of Section I – Property.                                      in the Declarations. We will compute the final
                                                                             premium due when we determine your actual
   2. Business Liability Coverage is excess over:
                                                                             exposures.
       a. Any other insurance that insures for direct
          physical loss or damage; or



BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 47 of 48
 Case 2:20-cv-05663-VAP-DFM Document 1-1 Filed 06/25/20 Page 101 of 101 Page ID
                                    #:112

BUSINESSOWNER’S POLICY

   2. Premium shown in this policy as advance pre-                      L. Transfer Of Your Rights And Duties Under This
      mium is a deposit premium only. At the close of                      Policy
      each audit period we will compute the earned
      premium for that period and send notice to the                       Your rights and duties under this policy may not be
      first Named Insured. The due date for audit                          transferred without our written consent except in
      premiums is the date shown as the due date                           the case of death of an individual Named Insured.
      on the bill. If the sum of the advance and audit                      If you die, your rights and duties will be transferred
      premiums paid for the policy period is greater                        to your legal representative but only while acting
      than the earned premium, we will return the                           within the scope of duties as your legal represen-
      excess to the first Named Insured.                                    tative. Until your legal representative is appointed,
   3. The first Named Insured must keep records of                          anyone having proper temporary custody of your
      the information we need for premium computa-                          property will have your rights and duties but only
      tion, and send us copies at such times as we                          with respect to that property.
      may request.
K. Transfer Of Rights Of Recovery Against Others
   To Us
   1. Applicable to Businessowners Property Cover-
      age:
      If any person or organization to or for whom we
      make payment under this policy has rights to
      recover damages from another, those rights
      are transferred to us to the extent of our pay-
      ment. That person or organization must do
      everything necessary to secure our rights and
      must do nothing after loss to impair them. But
      you may waive your rights against another
      party in writing:
      a. Prior to a loss to your Covered Property.
      b. After a loss to your Covered Property only
           if, at time of loss, that party is one of the fol-
           lowing:
          (1) Someone insured by this insurance;
          (2) A business firm:
               (a) Owned or controlled by you; or
               (b) That owns or controls you; or
          (3) Your tenant.
      You may also accept the usual bills of lading or
      shipping receipts limiting the liability of carriers.
      This will not restrict your insurance.
   2. Applicable to Businessowners Liability Cover-
      age:
      If the insured has rights to recover all or part of
      any payment we have made under this policy,
      those rights are transferred to us. The insured
      must do nothing after loss to impair them. At
      our request, the insured will bring "suit" or
      transfer those rights to us and help us enforce
      them. This condition does not apply to Medical
      Expenses Coverage.




Page 48 of 48      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10
